EXHIBIT 10.1
 
FINANCING AGREEMENT
Dated as of July 30, 2010
 
by and among
 
FREDERICK’S OF HOLLYWOOD GROUP INC.,


and
 
CERTAIN OF ITS SUBSIDIARIES,
 
as Borrowers,
 

--------------------------------------------------------------------------------

 
and
 
HILCO BRANDS, LLC,
as the Arranger and Agent
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS; CERTAIN TERMS
1
   
SECTION 1.01.
Definitions
1
     
SECTION 1.02.
Terms Generally
15
     
SECTION 1.03.
Accounting and Other Terms
15
     
SECTION 1.04.
Time References
15
     
ARTICLE II THE LOAN
16
   
SECTION 2.01.
Secured Loan
16
     
SECTION 2.02.
Note; Repayment of Loan
16
     
SECTION 2.03.
Interest
16
     
ARTICLE III FEES, PAYMENTS AND OTHER COMPENSATION
17
   
SECTION 3.01.
Payments; Computations and Statements
17
     
SECTION 3.02.
Closing Fee
18
     
SECTION 3.04.
Apportionment of Payments
18
     
SECTION 3.05.
Joint and Several Liability of the Borrowers
19
     
ARTICLE IV CONDITIONS TO LOAN
20
   
SECTION 4.01.
Conditions Precedent to Effectiveness
20
     
ARTICLE V REPRESENTATIONS AND WARRANTIES
22
   
SECTION 5.01.
Representations and Warranties
22
     
ARTICLE VI COVENANTS
32
   
SECTION 6.01.
Affirmative Covenants
32
     
SECTION 6.02.
Negative Covenants
40

 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE VII EVENTS OF DEFAULT
45
   
SECTION 7.01.
Events of Default
45
     
ARTICLE VIII AGENT
49
   
SECTION 8.01.
Appointment
49
     
SECTION 8.02.
Nature of Duties
49
     
SECTION 8.03.
Rights, Exculpation, Etc
50
     
SECTION 8.04.
Reliance
50
     
SECTION 8.05.
Indemnification
50
     
SECTION 8.06.
Agent Individually
51
     
SECTION 8.07.
Successor Agent
51
     
SECTION 8.08.
Collateral Matters
52
     
SECTION 8.09.
Agency for Perfection
53
     
ARTICLE IX MISCELLANEOUS
53
   
SECTION 9.01.
Notices, Etc
53
     
SECTION 9.02.
Amendments, Etc
55
     
SECTION 9.03.
No Waiver; Remedies, Etc
55
     
SECTION 9.04.
Expenses; Taxes; Attorneys’ Fees
56
     
SECTION 9.05.
Rights of Set-Off
56
     
SECTION 9.06.
Severability
56
     
SECTION 9.07.
Assignments and Participations
56
     
SECTION 9.08.
Counterparts
58
     
SECTION 9.09.
GOVERNING LAW
58
     
SECTION 9.10.
CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE
59
     
SECTION 9.11.
WAIVER OF JURY TRIAL, ETC
60

 
 
ii

--------------------------------------------------------------------------------

 

 
SECTION 9.12.
Consent by the Agent and Lenders
60
     
SECTION 9.13.
Integration
60
     
SECTION 9.14.
No Party Deemed Drafter
60
     
SECTION 9.15.
Reinstatement; Certain Payments
60
     
SECTION 9.16.
Group as the Agent for the Borrowers
60
     
SECTION 9.17.
Indemnification
61
     
SECTION 9.18.
Records
61
     
SECTION 9.19.
Binding Effect
61
     
SECTION 9.20.
Confidentiality
62
     
SECTION 9.21.
Limitations on Liability of Officers
62
     
SECTION 9.22.
Intent to Limit Charges to Maximum Lawful Rate
62
     
SECTION 9.23.
USA Patriot Act-Notice
62
     
SECTION 9.24.
No Publicity
63
     
SECTION 9.25.
Intercreditor Agreement
63

 
 
iii

--------------------------------------------------------------------------------

 

SCHEDULES AND EXHIBITS


Schedule 1.01(a)
Guarantors
Schedule 1.01(d)
Permitted Holders
Schedule 1.01(e)
Warehouse Locations
Schedule 2.02
Lenders’ Proportionate Shares
Schedule 5.01(e)
Subsidiaries
Schedule 5.01(f)
Litigation; Commercial Tort Claims
Schedule 5.01(g)
SEC Filings
Schedule 5.01(i)
ERISA
Schedule 5.01(o)
Real Property
Schedule 5.01(q)
Environmental Matters
Schedule 5.01(r)
Insurance
Schedule 5.01(u)
Intellectual Property
Schedule 5.01(v)
Material Contracts
Schedule 5.01(y)
Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of
Business; Chief Executive Officer; FEIN
Schedule 5.01(bb)
Transactions with Affiliates
Schedule 5.01(cc)
Equity Capitalization
Schedule 6.01(s)
Debt Service Coverage Ratio
Schedule 6.02(b)
Existing Liens
Schedule 6.02(f)
Existing Investments
Schedule 6.02(j)
Transactions with Affiliates
Schedule 6.02(k)
Limitations on Dividends and Other Payment Restrictions
   
Exhibit A
Form of Guaranty
Exhibit B
Form of Note
Exhibit C
Form of Security Agreement
Exhibit D
Form of Intercreditor Agreement

 
 
iv

--------------------------------------------------------------------------------

 

FINANCING AGREEMENT
 
Financing Agreement, dated as of July 30, 2010, by and among Frederick’s of
Hollywood Group Inc., a New York corporation (“Group”), FOH Holdings, Inc., a
Delaware corporation (the “Parent”), Frederick’s of Hollywood, Inc., a Delaware
corporation (“Frederick’s”), Frederick’s of Hollywood Stores, Inc., a Nevada
corporation (“Stores”), Hollywood Mail Order, LLC, a Nevada limited liability
company (“Mail Order” and together with Group, the Parent, Frederick’s and
Stores, individually, a “Borrower”, and collectively, the “Borrowers”), the
lending parties  from time to time a party hereto (individually a “Lender” and
collectively, the “Lenders”) and Hilco Brands, LLC, a Delaware limited liability
company, as arranger and agent for the Lenders (in such capacity, the “Agent”).
 
RECITALS
 
WHEREAS, the Borrowers, Wells Fargo Retail Finance II, LLC (“Wells Fargo”) and
certain other financial institutions are parties to a certain Amended and
Restated Financing Agreement, dated as of January 28, 2008, and amended on
September 9, 2008, September 21, 2009, October 23, 2009 and July 30, 2010 (as so
amended, the “Existing Wells Fargo Agreement”);
 
WHEREAS, pursuant to the Existing Wells Fargo Agreement, Wells Fargo has made,
among other credit facilities, a certain Bridge Loan Facility available to the
Borrowers in the original principal amount of Two Million Dollars
($2,000,000.00) (the “Bridge Loan”);
 
WHEREAS, the Bridge Loan is due and payable in full on August 1, 2010; and
 
WHEREAS, the Borrowers have requested the Lenders to make a secured term loan in
the original principal amount of Seven Million Dollars ($7,000,000.00) available
to the Borrowers for the purposes of refinancing the Bridge Loan and to provide
the Borrowers with additional working capital.
 
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the receipt and adequacy of which are hereby
acknowledged, the Borrowers, the Lenders and the Agent hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS; CERTAIN TERMS
 
SECTION 1.01.         Definitions As used in this Agreement, the following terms
shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:
 
“Account Receivable” means any and all rights of the Borrowers to payment for
goods sold and services rendered, including accounts, general intangibles and
any and all such rights evidenced by chattel paper, instruments or documents,
whether due or to become due and whether or not earned by performance, and
whether now or hereafter acquired or arising in the future and any proceeds
arising therefrom or relating thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
“Action” has the meaning specified therefor in Section 9.12.
 
“Administrative Borrower” means Group.
 
“Affiliate” means, as to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person, including all Executive Officers and/or
directors,  partners, or limited liability company managers (or persons who
serve in similar capacities) of such Person.  For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to (i)
vote 10% or more of the Capital Stock having ordinary voting power for the
election of directors of such Person or (ii) direct or cause the direction of
the management and policies of such Person whether by contract or otherwise.
Notwithstanding anything herein to the contrary, in no event shall the Agent or
any Lender be considered an “Affiliate” of any Loan Party.
 
“Agent” has the meaning specified therefor in the preamble hereto.
 
“Agent’s Account” means an account at a bank designated by the Agent from time
to time as the account into which the Borrowers shall make all payments to the
Agent for the benefit of the Lenders.
 
“Agent Advances” has the meaning specified therefor in Section 8.08(a).
 
“Agreement” means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.
 
“Authorized Officer” means, as to any Person, any officer or other employee of
such Person.
 
“Bailee Agreement” means an agreement completed in form and substance reasonably
satisfactory to the Agent in its Permitted Discretion, duly executed and
delivered by the applicable customs broker, bailee, warehouseman, or similar
party, as the case may be, and Borrower.
 
“Bankruptcy Code” means Title 11 of the United States Code.
 
“Blocked Person” has the meaning specified therefor in Section 6.02(r).
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Borrower” and “Borrowers” have the meanings specified therefor in the preamble
hereto.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Los Angeles, California and New York, New York are
authorized or required to close.
 
 
2

--------------------------------------------------------------------------------

 
 
“Capital Expenditures” means, with respect to any Person for any period, the sum
of (i) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
“property, plant and equipment” or similar fixed asset account on its balance
sheet, whether such expenditures are paid in cash or financed and including all
Capitalized Lease Obligations paid or payable during such period, and (ii) to
the extent not covered by clause (i) above, the aggregate of all expenditures by
such Person and its Subsidiaries to acquire by purchase or otherwise the
business or fixed assets of, or the Capital Stock of, any other Person, minus,
with regard to the equipment that is purchased by such Person and its
Subsidiaries simultaneously with the trade-in of existing equipment, fixed
assets or improvements, the credit granted by the seller of such equipment for
the trade-in of such equipment, fixed assets or improvements.
 
“Capitalized Lease” means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is required under GAAP to be
capitalized on the balance sheet of such Person.
 
“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
 
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents including
options, warrants or other derivative instruments (however designated and
whether or not voting) of corporate stock, and (ii) with respect to any Person
that is not a corporation, any and all partnership, membership or other equity
interests of such Person including options, warrants or other derivative
instruments.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, or (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement.
 
“Change of Control” means each occurrence of any of the following:
 
(a)           the acquisition, directly or indirectly, by any person or group
(within the meaning of Section 13(d) and 14(d) of the Exchange Act), other than
Permitted Holders, of beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of more than 30% of the Capital Stock of Group having the right to
vote for the election of members of the Board of Directors of Group;
 
(b)           during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Group (together
with any new directors whose election by such Board of Directors or whose
nomination for election by the shareholders of Group was approved by a vote of
at least a majority the directors of Group then still in office who were either
directors at the beginning of such period, or whose election or nomination for
election was previously approved) cease for any reason to constitute a majority
of the Board of Directors of Group;
 
 
3

--------------------------------------------------------------------------------

 

(c)           the Parent shall cease to have, directly or indirectly through one
or more Loan Parties, beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of 100% of the aggregate voting power of the Capital Stock of each
Borrower (other than Group) and each Guarantor, free and clear of all Liens
(other than Liens in favor of the Agent);
 
(d)           Group shall cease to have, directly or indirectly through one or
more Loan Parties, beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of 100% of the aggregate voting power of the Capital Stock of the
Parent, free and clear of all Liens (other than Liens in favor of the
Agent);  or
 
(e)           Group consolidates with or merges into another entity or conveys,
transfers or leases all or substantially all of its property and assets to any
Person, or (i) any Borrower consolidates with or merges into another entity or
conveys, transfers or leases all or substantially all of its property and assets
to another Person, or (ii) any entity consolidates with or merges into any other
Loan Party unless the Parent has beneficial ownership of one hundred percent
(100%) of the aggregate voting power of all Capital Stock of the resulting,
surviving or transferee entity.
 
“Closing Fee” has the meaning specified therefor in Section 3.02.
 
“Collateral” means (i) all of the Property and assets and all interests therein
and proceeds thereof now owned or hereafter acquired by any Person upon which a
Lien is granted or purported to be granted by such Person as security for all or
any part of the Obligations, and (ii) all “Collateral” as defined in the
Security Agreement.
 
“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing any Indebtedness, leases, dividends or other
obligations (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including, without limitation,
(i) the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of a primary
obligor, (ii) the obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement, (iii) any obligation of such Person, whether or not contingent, (A)
to purchase any such primary obligation or any property constituting direct or
indirect security therefor, (B) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (C) to purchase property, assets, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (D) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include any products warranties extended
in the ordinary course of business.  The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation with respect to which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
Person may be liable pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto (assuming such Person is required to
perform thereunder), as determined by such Person in good faith.
 
 
4

--------------------------------------------------------------------------------

 

“Debt Service Coverage Ratio” means, for each relevant computation period
specified at Schedule 6.01(s) (the “Computation Period”), the ratio of (a)
EBITDA less: all Capital Expenditures paid during the relevant Computation
Period and less all income tax expenses  paid during the relevant Computation
Period, to (b) the sum for such Computation Period of total consolidated
Interest Expense of the Borrowers for such Computation Period (excluding PIK
Interest), plus required payments of principal of the Loan.
 
“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.
 
“Derivatives” means any interest rate, foreign currency, commodity or equity
swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.
 
“Dollar,” “Dollars” and the symbol “$” each means lawful money of the United
States of America.
 
“Domestic Subsidiary” means each Subsidiary of a Borrower that is not a Foreign
Subsidiary.
 
“EBITDA” means, for any period, consolidated net income of the Borrowers, plus,
to the extent deducted in determining consolidated net income of the Borrowers
for such period, (i)  Interest Expense, (ii) income tax expense, and (iii)
depreciation and amortization.
 
 “Effective Date” means July 30, 2010.
 
“Eligible Market” means the The New York Stock Exchange, Inc., the NYSE Amex
Exchange, The NASDAQ Global Select Market, The NASDAQ Global Market or The
NASDAQ Capital Market, OTC Bulletin Board or the Pink Sheets, or any market that
is a successor to any of the foregoing.
 
“Employee Plan” means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or was maintained at any time
during the six (6) calendar years preceding the date of any borrowing hereunder)
for employees of any Borrowers or any of its ERISA Affiliates.
 
“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Governmental
Authority involving violations of Environmental Laws or Releases of Hazardous
Materials (i) from any assets, properties owned or operated by, or businesses of
any Loan Party or any of its Subsidiaries or any predecessor in interest; or
(ii) onto any facilities which received Hazardous Materials generated by any
Loan Party or any of its Subsidiaries or any predecessor in interest.
 
 
5

--------------------------------------------------------------------------------

 

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other present or
future federal, state, local or foreign statute, ordinance, rule, regulation,
order, judgment, decree, permit, license or other binding determination of any
Governmental Authority imposing liability or establishing standards of conduct
for protection of the environment.
 
“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (i) any property presently or
formerly owned or operated by any Loan Party or any of its Subsidiaries or
(ii) any facility which received Hazardous Materials generated by any Loan Party
or any of its Subsidiaries.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case as in effect from time to time.  References to sections of ERISA shall be
construed also to refer to any successor sections.
 
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.
 
“Event of Default” means any of the events set forth in Section 7.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes” means, with respect to the Agent or any Lender , (a) taxes
imposed on (or measured by) its net income by the United States of America or by
the jurisdiction (or any political subdivision thereof) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, the jurisdiction (or any political subdivision thereof)
in which its applicable lending office is located, (b) any branch profits taxes
imposed by the United States of America pursuant to Section 884 of the Internal
Revenue Code, or (c) any tax imposed on payments made by a Lender or the Agent
to its members or partners.
 
“Executive Officer” means the chairman, president, chief executive officer or
chief financial officer of Group or any other officer of Group performing such
functions.
 
“Existing Wells Fargo Agreement” has the meaning set forth in the Recitals.
 
 
6

--------------------------------------------------------------------------------

 
 
“Fiscal Year” means the fiscal year of Group and its Subsidiaries ending on the
last Saturday of July of each year.
 
“Foreign Subsidiary” means any Subsidiary of a Borrower that is organized under
the law of a jurisdiction other than the United States or any state or
Governmental Authority thereof.
 
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis.
 
“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.
 
“Group” has the meaning specified therefor in the preamble hereto.
 
“Guarantor” means (i) Fredericks.com, Inc., a Nevada corporation; (ii) each
Subsidiary of Group listed on Schedule 1.01(a) hereto; and (iii) each other
Person which guarantees all or any part of the Obligations, and “Guarantors”
means all of them, collectively.
 
“Guaranty” means a guaranty in substantially the form of Exhibit A, made by a
Guarantor in favor of the Agent for the benefit of the Lenders, in which each
such Guarantor guaranties and becomes surety for the payment of all or any part
of the Obligations, pursuant to Section 6.01(c) or otherwise.
 
“Hazardous Materials” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substances, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws; (b) petroleum and its refined products; (c) polychlorinated biphenyls; and
(d) any asbestos and asbestos-containing materials.
 
“Indebtedness” means, without duplication, with respect to any Person, (i) all
indebtedness of such Person for borrowed money; (ii) all obligations of such
Person for the deferred purchase price of property or services other than,
subject to (iii) below, trade payables, payables to vendors or other account
payables incurred in the ordinary course of such Person’s business (iii) trade
payables, payables to vendors or other accounts payable incurred in the ordinary
course of such Person’s business which, for periods commencing after January 29,
2011, are past due for more than 90 days after the date such payable was
created; (iv) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments or upon which interest payments are
customarily made; (v) all obligations and liabilities of such Person created or
arising under any conditional sales or other title retention agreement with
respect to property used and/or acquired by such Person, even though the rights
and remedies of the lessor, seller and/or lender thereunder are limited to
repossession or sale of such property; (vi) all Capitalized Lease Obligations of
such Person; (vii) all obligations and liabilities, contingent or otherwise, of
such Person, in respect of letters of credit, acceptances and similar
facilities; (viii) all obligations and liabilities, calculated on a basis
reasonably satisfactory to the Agent and in accordance with accepted practice,
of such Person under Derivatives; (ix) all Contingent Obligations;
(x) liabilities incurred under Title IV of ERISA with respect to any plan (other
than a Multiemployer Plan) covered by Title IV of ERISA and maintained for
employees of such Person or any of its ERISA Affiliates; (xi) withdrawal
liability incurred under ERISA by such Person or any of its ERISA Affiliates to
any Multiemployer Plan; (xii) all other items which, in accordance with GAAP,
would be included as liabilities on the liability side of the balance sheet of
such Person; and (xiii) all obligations referred to in clauses (i) through
(xiii) of this definition of another Person secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) a Lien upon property owned by such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness.  The
Indebtedness of any Person shall include the Indebtedness of any partnership of
or joint venture in which such Person is a general partner or a joint venturer.
 
 
7

--------------------------------------------------------------------------------

 
 
“Indemnified Matters” has the meaning specified therefor in Section 9.17.
 
“Indemnified Taxes” means all Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified therefor in Section 9.17.
 
“Initial Maturity Date” means July 30, 2013, or such earlier date on which the
Loan shall become due and payable, in whole, in accordance with the terms of
this Agreement and the other Loan Documents.
 
“Intellectual Property” means, collectively, the Copyrights, Patents, Trademarks
and Licenses, as those terms are defined in the Security Agreement.
 
“Intercreditor  Agreement” means the Intercreditor Agreement, dated as of the
Effective Date, by and between the Agent and Wells Fargo, and acknowledged by
the Borrowers.
 
“Interest Expense” means, for any period, the consolidated interest expense of
the Borrowers.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto), and the regulations thereunder.
 
“Inventory” means, with respect to any Person, all goods and merchandise of such
Person, including, without limitation, all raw materials, work-in-process,
packaging, supplies, materials and finished goods of every nature used or usable
in connection with the shipping, storing, advertising or sale of such goods and
merchandise, whether now owned or hereafter acquired, and all such other
property the sale or other disposition of which would give rise to an Account
Receivable, or cash.
 
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts Receivable arising in the
ordinary course of business consistent with past practices), purchases or other
acquisitions for consideration of Indebtedness or Capital Stock, and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.
 
 
8

--------------------------------------------------------------------------------

 
 
“Joinder” has the meaning specified therefor in Section 9.07(b).
 
“Lease” means any lease of real property to which any Loan Party is a party as
lessor or lessee.
 
“Lender” has the meaning specified therefor in the preamble hereto.
 
“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.
 
“Loan” means the term loan made by the Lenders to the Borrowers pursuant to
Section 2.02(a).
 
“Loan Documents” means this Agreement, the Note, the Security Agreement and
Intercreditor Agreement, and all other agreements, instruments, and other
documents executed and delivered pursuant hereto or thereto or otherwise
evidencing or securing the Loan or other Obligation.
 
“Loan Parties” means the Borrowers, collectively, and the Guarantors,
collectively, and “Loan Party” means each of them, individually.
 
“Material Adverse Effect” means a material adverse effect on any of (i) the
operations, business, any material assets or properties, condition (financial or
otherwise) or prospects, of the Loan Parties taken as a whole, including,
without limitation, any material adverse deviation at any time from the business
plans delivered to the Agent pursuant to Section 6.01(a)(iv), the ability of any
Loan Party to perform any of its material obligations under any Loan Document to
which it is a party, (ii) the legality, validity or enforceability of this
Agreement or any other Loan Document, (iii) the rights and remedies of the Agent
and the Lenders under any Loan Document, or (iv) the validity, perfection or
priority of a Lien in favor of the Agent for the benefit of the Lenders on any
of the Collateral.
 
“Material Contract” means (i) with respect to any Person, (x) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$250,000 or more in any calendar year (other than purchase orders in the
ordinary course of the business of such Person or such Subsidiary and other than
contracts that by their terms may be terminated by such Person or Subsidiary in
the ordinary course of its business upon less than 60 days’ notice without
penalty or premium) and (y) all other contracts or agreements material to the
business, operations, condition (financial or otherwise), performance or
properties of a Borrower or of the Loan Parties taken as a whole; (ii) any
agreements which involve, relate to or otherwise cover, the license, sale,
acquisition, disposition or development of any of the Borrowers’ Intellectual
Property or rights pertaining thereto, and (iii) any employment or consulting
agreement or other agreement with an Executive Officer which provides for base
and bonus compensation, fringe benefits, severance benefits, Change of Control
payments, parachute payments,  or other payments, on a fixed or contingent
basis,  that could result in the payment to such Executive Officer of an amount
in excess of $200,000 in any consecutive twelve (12) month period.
 
 
9

--------------------------------------------------------------------------------

 
 
“Maturity Date” means July 30, 2014, or such earlier date on which the Loan
shall become due and payable, in whole, in accordance with the terms of this
Agreement and the other Loan Documents.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA for which any Borrower or any ERISA Affiliate has
contributed to, or has been obligated to contribute to, at any time during the
preceding six (6) years.
 
“Note” means the promissory note of the Borrowers, substantially in the form of
Exhibit B, made jointly and severally payable to the order of Agent, evidencing
the Indebtedness resulting from the making by Lenders to the Borrowers of Loan
and delivered to such Agent pursuant to Article II, as such promissory note may
be amended, supplemented, restated, modified or extended from time to time, and
any promissory note or notes issued in exchange or replacement therefor.
 
“Obligations” means (i) the obligations of each Borrower to pay, as and when due
and payable (by scheduled maturity, required prepayment, acceleration, demand or
otherwise), all amounts from time to time owing by it in respect of the Loan
Documents, whether for principal, interest (including any interest that, but for
the provisions of the Bankruptcy Code, would have accrued), fees (including any
fees that, but for the provisions of the Bankruptcy Code, would have accrued),
indemnification payments, expense reimbursements (including any expense
reimbursements that, but for the provisions of the Bankruptcy Code, would have
accrued), or otherwise, and (ii) the obligations of each Borrower and each other
Loan Party to perform or observe all of its obligations from time to time
existing under the Loan Documents.  Any reference in this Agreement or in the
Loan Documents to the Obligations shall include all amendments, changes,
extensions, modifications, renewals, replacements, substitutions, and
supplements, thereto and thereof, as applicable, both prior and subsequent to
any proceeding or voluntary case seeking to adjudicate it bankrupt or insolvent.
 
“Operating Lease Obligations” means all obligations for the payment of rent for
any real or personal property under leases or agreements to lease, other than
Capitalized Lease Obligations.
 
“Other Taxes” means any and all present or future transfer, stamp, documentary,
excise, property or other similar taxes, charges or levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Parent” has the meaning specified therefor in the preamble hereto.
 
“Participant” means a commercial bank, financial institution, or other Person
not an Affiliate of a Lender, to which a Lender sells participating interests in
its Obligations and the other rights and interests of that Lender hereunder and
under the other Loan Documents subject to the terms and conditions of this
Agreement and the other Loan Documents.
 
 
10

--------------------------------------------------------------------------------

 
 
“Patriot Act” has the meaning set forth in Section 9.23.
 
“Payment Conditions” means:
 
(a)           Each of the Agent and Wells Fargo shall have received not less
than ten (10) Business Days’ prior written notice of the intent to make a
prepayment of principal in respect of the Loan in a minimum amount of $1,000,000
per each prepayment, which notice shall specify the date of such prepayment or
payment and the amount intended to be prepaid or repaid;
 
(b)          at all times for the period thirty (30) days prior to the date such
prepayment is made, actual Availability (as defined in the Existing Wells Fargo
Agreement) shall be greater than $5,000,000 and on the date of and for six (6)
months after giving effect to any such prepayment, pro forma Availability (as
defined in the Existing Wells Fargo Agreement) shall be greater than $5,000,000;
 
(c)           Each of the Agent and Wells Fargo shall have received a Pro Forma
Compliance Certificate (as defined in the Existing Wells Fargo Agreement)
demonstrating that for all times for the period thirty (30) days prior to the
date such prepayment is made, actual Availability (as defined in the Existing
Wells Fargo Agreement) shall be greater than $5,000,000 and on the date of and
for six (6) months after giving effect to any such prepayment, pro forma
Availability (as defined in the Existing Wells Fargo Agreement) shall be greater
than $5,000,000;
 
(d)          as of the date of such prepayment and after giving effect thereto
on a pro forma basis, no “Default” or “Event of Default” as defined in the
Existing Wells Fargo Agreement shall exist or have occurred and be continuing;
and
 
(e)           as of the date of such prepayment and after giving effect thereto
on a pro forma basis, no Default or Event of Default shall exist or have
occurred and be continuing.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted Holder” means the persons listed on Schedule 1.01(d), and any
Affiliate of any such Person.
 
“Permitted Indebtedness” means:
 
(a)           any Indebtedness owing to the Agent and the Lenders under this
Agreement and the other Loan Documents;
 
(b)           Indebtedness owing to Wells Fargo under the Existing Wells Fargo
Agreement;
 
 
11

--------------------------------------------------------------------------------

 

(c)           Indebtedness constituting purchase money obligations for fixed or
capital assets, provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $500,000;
(d)refinancing of Indebtedness referred to in clause (b) so long as:  (A) the
terms and conditions of such refinancing (taken as a whole) are not, in the
Agent’s Permitted Discretion, materially more onerous to the Loan Parties and
their Subsidiaries taken as a whole than the terms and conditions of the
Indebtedness being refinanced, (B) such refinancing does not result in an
increase in the principal amount of the Indebtedness so refinanced, (C) such
refinancing does not result in a shortening of the average weighted maturity of
the Indebtedness so refinanced, (D) if the Indebtedness that is refinanced was
subordinated in right of payment to any of the Obligations, then the terms and
conditions of the refinancing must include subordination terms and conditions
that are at least as favorable to the Lenders as those that were applicable to
the refinanced Indebtedness, and (E) the refinancing is non-recourse to any Loan
Party other than any Loan Party which was obligated with respect to the
Indebtedness that was refinanced; and
 
(e)           Capitalized Lease Obligations to the extent permitted under
Section 6.02(g).
 
“Permitted Investments” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within six (6) months from the date of acquisition thereof;
(ii) commercial paper, maturing not more than two hundred and seventy (270) days
after the date of issue rated P-1 by Moody’s or A-1 by Standard & Poor’s;
(iii) certificates of deposit maturing not more than two hundred and seventy
(270) days after the date of issue, issued by commercial banking institutions
and money market or demand deposit accounts maintained at commercial banking
institutions, each of which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than
$500,000,000; (iv) repurchase agreements having maturities of not more than
ninety (90) days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (iii) above and which are secured by readily marketable direct
obligations of the Government of the United States of America or any agency
thereof, (v) money market accounts maintained with mutual funds having assets in
excess of $2,500,000,000, and (vi) tax exempt securities rated A or better by
Moody’s or A+ or better by Standard & Poor’s.
 
“Permitted Liens” means:
 
(a)           Liens securing the Obligations or any Permitted Indebtedness;
 
(b)           Liens for taxes, assessments and governmental charges the payment
of which is not required under Section 6.01(d).
 
(c)           Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens arising in the ordinary course
of business and securing obligations (other than Indebtedness for borrowed
money), and which Liens either (i) are for sums not yet delinquent, or (ii) are
being contested in good faith by proper proceedings which stay the imposition of
any penalty, fine or Lien resulting from the non-payment thereof and with
respect to which adequate reserves have been set aside for the payment thereof;
 
(d)           Liens existing on the Effective Date, as set forth on Schedule
6.02(b), but not the extension of coverage thereof to other Property;
 
 
12

--------------------------------------------------------------------------------

 
 
(e)           deposits and pledges securing (i) obligations incurred in respect
of workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits, (ii) the performance of bids, tenders, leases, contracts,
including those for utilities (other than for the payment of money) and
statutory obligations or (iii) obligations on surety or appeal bonds, but only
to the extent such deposits or pledges are incurred or otherwise arise in the
ordinary course of business and secure obligations not past due; and
 
(f)           easements, zoning restrictions and similar encumbrances on real
property and minor irregularities in the title thereto that do not (i) secure
obligations for the payment of money or (ii) materially impair the value of such
property or its use by any Loan Party or any of its Subsidiaries in the normal
conduct of such Person’s business.
 
“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or Governmental Authority.
 
“PIK Interest” has the meaning specified therefor in Section 2.03(a).
 
“Post-Default Rate” means a rate of interest per annum equal to eighteen percent
(18%), inclusive of PIK Interest and Regular Interest.
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
 
“Pro Rata Share” means the percentage obtained by dividing (i) such Lender’s
share of the Loan, by (ii) the total unpaid principal amount of the Loan.
 
“Register” has the meaning specified therefor in Section 9.07(d)
 
“Regular Interest” has the meaning specified therefor in Section 2.03(a).
 
“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including ambient air, soil,
surface or ground water.
 
“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (ii) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (iii) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (iv) any other actions
authorized by 42 U.S.C. § 9601.
 
 
13

--------------------------------------------------------------------------------

 
 
“Reportable Event” means an event described in Section 4043 of ERISA (other than
an event for which notice is automatically waived under the PBGC regulations or
is otherwise not subject to the provision for thirty (30) day notice to the PBGC
under the regulations promulgated under such Section).
 
“Restricted Payment” has the meaning set forth in Section 6.02(h).
 
“Required Lenders” means such Lender or Lenders whose Pro Rata Shares, at the
time of such determination, aggregate at least seventy-five percent (75%) of the
Obligations.
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Documents” as the meaning set forth in Section 5.01(g).
 
“Security Agreement” means, individually and collectively, the Security
Agreement made and delivered by each Loan Party in favor of the Agent for the
benefit of the Lenders, each of which shall be substantially in the form of
Exhibit C hereto, as the same may be amended, supplemented, restated, modified
or extended from time to time.
 
“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, association or
other entity (i) the accounts of which would be consolidated with those of such
Person in such Person’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP or (ii) of which more than
fifty percent (50%) of (A) the outstanding Capital Stock having (in the absence
of contingencies) ordinary voting power to elect a majority of the board of
directors of such corporation, (B) the interest in the capital or profits of
such partnership or limited liability company or (C) the beneficial interest in
such trust or estate is, at the time of determination, owned or controlled
directly or indirectly through one or more intermediaries, by such Person.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, restrictions, conditions or withholdings imposed,
levied, collected, withheld or assessed by any Governmental Authority.
 
“Termination Event” means (i) a Reportable Event with respect to any Employee
Plan, (ii) any event that causes any Borrower or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue
Code, (iii) the filing of a notice of intent to terminate an Employee Plan or
the treatment of an Employee Plan amendment as a termination under Section 4041
of ERISA, (iv) the institution of proceedings by the PBGC to terminate an
Employee Plan, (v) the imposition of a Lien under Section 4068 of ERISA or
Section 412(n) of the Internal Revenue Code or (vi) any other event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Employee Plan.
 
“Uniform Commercial Code” means the Uniform Commercial Code, as in effect from
time to time in New York.
 
“WARN” has the meaning specified therefor in Section 5.01(i).
 
 
14

--------------------------------------------------------------------------------

 
 
“Wells Fargo” has the meaning set forth in the Recitals.
 
SECTION 1.02.         Terms Generally The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  References in this Agreement to “determination” by the Agent
include good faith estimates by the Agent (in the case of quantitative
determinations) and good faith beliefs by the Agent (in the case of qualitative
determinations).
 
SECTION 1.03.         Accounting and Other Terms Unless otherwise expressly
provided herein, each accounting term used herein shall have the meaning given
it under GAAP; provided, however, that if there occurs after the date of this
Agreement any change in GAAP that affects in any respect the calculation of any
financial covenant contained, the Agent (in its sole discretion) and
Administrative Borrower shall negotiate amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrowers after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
such financial covenant shall be calculated as if no such change in GAAP has
occurred.  All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code in effect in the State of New York on
the date hereof and which are not otherwise defined herein shall have the same
meanings herein as set forth therein.
 
SECTION 1.04.         Time References Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time, as in effect in New
York, New York on such day.  For purposes of the computation of a period of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding”;
provided, however, that with respect to a computation of fees or interest
payable to the Agent or any Lender, such period shall in any event consist of at
least one full day.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
THE LOAN
 
SECTION 2.01.         Secured Loan The Loan and all of the Obligations shall be
secured by a first priority lien on and security interest in the Intellectual
Property of the Borrowers, and by a second priority lien on and security
interest in all other Property of the Borrowers, in accordance with the terms
and provisions of the Security Agreement and the Intercreditor
Agreement.  Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, the Lenders severally agree to
make the Loan to the Borrowers.   Once repaid, the Loan may not be re-borrowed.
 
SECTION 2.02.         Note; Repayment of Loan.
 
(a)  The Loan made by the Lenders (in the proportionate shares set forth
opposite each Lender’s name on Schedule 2.02 hereto) to the Borrowers shall be
evidenced by the Note, duly executed on behalf of the Borrowers, dated the
Effective Date, and delivered to and made payable to the order of the Agent, as
arranger and agent for the Lenders in the original principal amount of Seven
Million Dollars ($7,000,000.00).
 
(b)  Unless otherwise required to be sooner paid pursuant to the provisions of
this Agreement, the outstanding principal amount of the Loan shall be due and
payable as follows:  fifty percent (50%) of the outstanding principal balance of
the Loan shall be due and payable on the Initial Maturity Date, together with
all interest accrued thereon, and the outstanding principal balance of the Loan
shall be due and payable on the Maturity Date together with all accrued interest
thereon.
 
SECTION 2.03.         Interest.
 
(a)  Accrual of Interest.  Interest on the unpaid principal amount of the Loan
for the period commencing on the Effective Date until the Loan is paid in full
at the fixed rate of nine percent (9.0%) per annum (“Regular Interest”) and an
additional six percent (6.0%) per annum payment-in-kind (“PIK”) interest (“PIK
Interest”) shall accrue and compound annually on the unpaid principal amount of
the Loan and all outstanding and unpaid accrued interest for the period
commencing on the Effective Date until the Loan is paid in full. Upon and after
the occurrence of an Event of Default, all PIK Interest shall become due and
payable in the same manner and on the same dates as payments of Regular
Interest.
 
(b)  Default Interest.  To the extent permitted by law, upon the occurrence and
during the continuance of an Event of Default, the principal of, and all accrued
and unpaid interest on, the Loan and all fees and indemnities of the Borrowers
under this Agreement, the Note and other Loan Documents shall bear interest,
from the date such Event of Default occurred until such Event of Default is
cured or waived in writing in accordance herewith, at a rate per annum equal at
all times to the Post-Default Rate.
 
 
16

--------------------------------------------------------------------------------

 

(c)  Interest Payment.  Subject to paragraph (e) of this Section 2.03, Regular
Interest on the Loan shall be payable quarterly, in arrears, on the first day of
each calendar quarter, commencing on the first day of October, 2010 and at
maturity (whether upon demand, by acceleration or otherwise).  Interest at the
Post-Default Rate shall be payable monthly, in arrears, on the first day of each
month and at maturity (whether upon demand, by acceleration or otherwise).  PIK
Interest shall be payable on the Initial Maturity Date and on the Maturity Date
provided, however, that Borrowers shall have the right, at the end of any
calendar quarter, to pay all or any portion of the then accrued PIK Interest.
 
(d)  General.  All interest shall be computed on the basis of a year of 360 days
for the actual number of days, including the first day but excluding the last
day, elapsed.
 
(e)  Prepayments.  The Borrowers may prepay the Loan at any time; provided,
however, that: (i) so long as the Discharge of Revolving Loan Debt (as defined
in the Intercreditor Agreement) has not occurred, the Payment Conditions shall
have been satisfied, as determined by the Permitted Discretion of Wells Fargo,
and (ii) any prepayment shall be accompanied by a prepayment fee in an amount
equal to two percent (2.0%) of the amount of principal prepaid during the first
twelve (12) months of the term of the Loan, and by a prepayment fee in an amount
equal to one percent (1.0%) of the amount of principal prepaid during months 13
through 36 of the term of the Loan.
 
ARTICLE III
  
FEES, PAYMENTS AND OTHER COMPENSATION
 
SECTION 3.01.         Payments; Computations and Statements The Borrowers will
make each payment under the Loan not later than 1:00 p.m. (New York, New York
time) on the day when due, in lawful money of the United States of America and
in immediately available funds, to the Agent at the Agent’s Account.  All
payments received by the Agent after 1:00 p.m. (New York, New York time) on any
Business Day will be credited to the Agent’s Account on the next succeeding
Business Day.  All payments shall be made by the Borrowers without defense,
set-off or counterclaim to the Agent and the Lenders.  After receipt, the Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal ratably to the Lenders in accordance with their Pro Rata
Shares and like funds relating to the payment of any other amount payable to any
Lender to such Lender, in each case to be applied in accordance with the terms
of this Agreement, provided that the Agent will cause to be distributed all
interest and fees received from or for the account of the Borrowers not less
than once each month and in any event promptly after receipt thereof.  Whenever
any payment to be made under any such Loan Document shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall in such case be
included in the computation of interest or fees, as the case may be.  All
computations of fees shall be made by the Agent on the basis of a year of three
hundred and sixty (360) days for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such fees are
payable.  Each determination by the Agent of an interest rate or fees hereunder
shall be presumptive evidence of such rates and fees for all purposes in the
absence of manifest error.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 3.02.         Closing Fee The Borrowers shall pay to the Agent for the
account of the Lenders in accordance with their Pro Rata Shares a non-refundable
closing fee (the “Closing Fee”) equal to Two Hundred Eighty Thousand Dollars
($280,000.00) which shall be fully earned and payable on the Effective Date.
 
SECTION 3.03.         Taxes. (a) All payments made by the Borrowers hereunder,
under the Note or under any other Loan Document shall be made without set-off,
counterclaim, deduction or other defense. All such payments shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes.  If
the Borrowers shall be required by law to deduct or to withhold any Indemnified
Taxes from or in respect of any amount payable hereunder,
 
(i)             the amount so payable shall be increased to the extent necessary
so that after making all required deductions and withholdings (including Taxes
on amounts payable to the Lenders or the Agent pursuant to this sentence) the
Lenders and the Agent receive an amount equal to the sum they would have
received had no such deductions or withholdings been made,
 
(ii)            the Borrowers shall make such deductions or withholdings, and
 
(iii)           the Borrowers shall pay the full amount deducted or withheld to
the relevant taxation authority in accordance with applicable law. Whenever any
Indemnified Taxes or Other Taxes are payable by the Borrowers, as promptly as
possible thereafter, Administrative Borrower shall send the Lenders and the
Agent an official receipt (or, if an official receipt is not available, such
other documentation as shall be reasonably satisfactory to the Lenders or the
Agent, as the case may be) showing payment.
 
(b)  The Borrowers shall pay and hereby agree to indemnify and hold the Lenders
and the Agent harmless from and against all Indemnified Taxes and Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 3.03) paid by any Lender and
any liability (including penalties, interest and expenses for nonpayment, late
payment or otherwise) arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be paid within 30 days from the date on which such Lender
makes written demand which demand shall identify the nature and amount of
Indemnified Taxes or Other Taxes for which indemnification is being sought and
the basis of the claim.
 
SECTION 3.04.         Apportionment of Payments After the occurrence and during
the continuance of an Event of Default, the Agent may, and upon the direction of
the Required Lenders shall, apply all payments in respect of any Obligations and
all proceeds of the Collateral, subject to the provisions of this Agreement (i)
first, to pay the Obligations in respect of any fees, expense reimbursements,
indemnities and other amounts then due to the Agent until paid in full;
(ii) second, to pay the Obligations in respect of any fees and indemnities then
due to the Lenders until paid in full; (iii) third, ratably to pay interest due
in respect of the Loan and Agent Advances until paid in full; (iv) fourth, to
pay principal of Agent Advances until paid in full; (vi) fifth, ratably to pay
principal of the Loan until paid in full; (vii) sixth, to the ratable payment of
all other Obligations then due and payable; and (vii) seventh, to the Borrowers
or such other Person entitled thereto under applicable law.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 3.05.         Joint and Several Liability of the Borrowers.
 
(a)  Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, each of the Borrowers hereby accepts joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Agent and the Lenders under this Agreement
and the other Loan Documents, for the mutual benefit, directly and indirectly,
of each of the Borrowers and in consideration of the undertakings of the other
Borrower to accept joint and several liability for the Obligations.  Each of the
Borrowers, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 3.05), it being the intention of the parties hereto
that all the Obligations shall be the joint and several obligations of each of
the Borrowers without preferences or distinction among them.  If and to the
extent that any of the Borrowers shall fail to make any payment with respect to
any of the Obligations as and when due or to perform any of the Obligations in
accordance with the terms thereof, then in each such event the other Borrowers
will make such payment with respect to, or perform, such Obligation.  Subject to
the terms and conditions hereof, the Obligations of each of the Borrowers under
the provisions of this Section 3.05 constitute the absolute and unconditional,
full recourse Obligations of each of the Borrowers enforceable against each such
Person to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement, the other Loan
Documents or any other circumstances whatsoever.
 
(b)  The provisions of this Section 3.05 are made for the benefit of the Agent,
the Lenders and their successors and assigns, and may be enforced by them from
time to time against any or all of the Borrowers as often as occasion therefor
may arise and without requirement on the part of the Agent, the Lenders or such
successors or assigns first to marshal any of its or their claims or to exercise
any of its or their rights against any of the other Borrowers or to exhaust any
remedies available to it or them against any of the other Borrowers or to resort
to any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy.  The provisions of this Section 3.05
shall remain in effect until all of the Obligations shall have been paid in full
or otherwise fully satisfied.
 
(c)  Each of the Borrowers hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Agent or the Lenders with respect to
any of the Obligations or any Collateral until such time as all of the
Obligations (other than unasserted contingent indemnification Obligations) have
been paid in full in cash.  Any claim which any Borrower may have against any
other Borrower with respect to any payments to the Agent or the Lenders
hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
CONDITIONS TO LOAN
 
SECTION 4.01.         Conditions Precedent to Effectiveness This Agreement shall
become effective as of the Business Day (the “Effective Date”) when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to the Agent:
 
(a)  Payment of Fees, Etc.   The Borrowers shall have paid on or before the date
of this Agreement all fees, costs, expenses and taxes then payable pursuant to
Sections 3.02 and 9.04.
 
(b)  Representations and Warranties; No Event of Default.  The following
statements shall be true and correct:  (i) the representations and warranties
contained in Article V and in each other Loan Document, certificate or other
writing delivered to the Agent or the Lenders pursuant hereto or thereto on or
prior to the Effective Date are true and correct on and as of the Effective Date
as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date) and (ii) no
Default or Event of Default shall have occurred and be continuing on the
Effective Date or would result from this Agreement or the other Loan Documents
becoming effective in accordance with its or their respective terms.
 
(c)  Legality.  The making of the Loan shall not contravene any law, rule or
regulation applicable to the Agent or the Lenders.
 
(d)  Delivery of Documents.  The Agent shall have received on or before the
Effective Date the following, each in form and substance satisfactory to the
Agent and, unless indicated otherwise, dated the Effective Date:
 
(i)           a Note payable to the order of the Agent duly executed by the
Borrowers;
 
(ii)          the Security Agreement duly executed by each of the Borrowers;
 
(iii)         the Intercreditor  Agreement duly executed by the Agent and Wells
Fargo;
 
(iv)         a Guaranty duly executed by Fredericks.com, Inc.;
 
(v)          a copy of the resolutions of each Loan Party, certified as of the
Effective Date by an Authorized Officer thereof, authorizing (A) the Loan and
the transactions contemplated by the Loan Documents to which such Loan Party is
or will be a party, and (B) the execution, delivery and performance by such Loan
Party of each Loan Document and the execution and delivery of the other
documents to be delivered by such Person in connection herewith and therewith;
 
(vi)         a certificate of an Authorized Officer of each Loan Party,
certifying the names and true signatures of the representatives of such Loan
Party authorized to sign each Loan Document to which such Loan Party is or will
be a party and the other documents to be executed and delivered by such Loan
Party in connection herewith and therewith, together with evidence of the
incumbency of such authorized officers;
 
 
20

--------------------------------------------------------------------------------

 
 
(vii)        a certificate of the appropriate official(s) of the state of
organization and each state of foreign qualification of each Loan Party
certifying as to the subsistence in good standing of, and the payment of taxes
by, such Loan Party in such states, together with confirmation by telephone or
telegram (where available) on the Effective Date from such official(s) as to
such matters;
 
(viii)       a true and complete copy of the charter, certificate of formation,
certificate of limited partnership or other publicly filed organizational
document of each Loan Party, certified as of a date not more than thirty (30)
days prior to the Effective Date by an appropriate official of the state of
organization of such Loan Party;
 
(ix)          a copy of the by-laws, limited liability company agreement,
operating agreement, agreement of limited partnership or other organizational
document of each Loan Party, together with all amendments thereto, certified as
of the Effective Date by an Authorized Officer of such Loan Party;
 
(x)           an opinion of Graubard Miller, counsel to the Loan Parties, as to
such matters as the Agent may reasonably request;
 
(xi)          a certificate of an Authorized Officer of each Loan Party,
certifying as to the matters set forth in subsection (b) of this Section 4.01;
 
(xii)         certified copies of request for copies of information on Form
UCC-1, listing all effective financing statements which name as debtor any Loan
Party and which are filed in the offices specified by the Agent, together with
copies of such financing statements, none of which, except as otherwise agreed
in writing by the Agent, shall cover any of the Collateral and the results of
searches for any tax Lien and judgment Lien filed against such Person or its
property, which results, except as otherwise agreed to in writing by the Agent,
shall not show any such Liens;
 
(xiii)        a certificate of the chief financial officer of each Loan Party
with respect to the matters set forth in Section 5.01(t) hereto, which
certificate shall be in form and substance satisfactory to the Agent;
 
(xiv)       evidence of the insurance coverage required by Section 6.01(h) and
such other insurance coverage with respect to the business and operations of the
Loan Parties as the Agent may reasonably request, in each case, where requested
by the Agent, with such endorsements as to the additional insureds or loss
payees thereunder as the Agent may request and providing that such policy may be
terminated or canceled (by the insurer or the insured thereunder) only upon
30 days’ prior written notice to the Agent and each such named insured or loss
payee, together with evidence of the payment of all premiums due in respect
thereof for such period as the Agent may request; and
 
(xv)        a true and correct copy of a duly executed amendment to the Existing
Wells Fargo Agreement, in form and substance satisfactory to the Agent; and
 
 
21

--------------------------------------------------------------------------------

 
 
(xvi)       such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Agent in form and substance, as the Agent
may reasonably request.
 
(e)           Material Adverse Change.  The Agent shall have determined, in its
sole judgment exercised reasonably and after giving effect to the transactions
contemplated hereby and by the other Loan Documents, that no material adverse
change shall have occurred in the business, operations, condition (financial or
otherwise), properties or prospects of any Loan Party since April 24, 2010.
 
(f)           Due Diligence.  The Agent shall have completed its financial and
legal due diligence with respect to each Loan Party and the Collateral and the
results thereof shall be acceptable to the Agent, in its sole and absolute
discretion exercised in good faith.
 
(g)           Proceedings; Receipt of Documents.  All proceedings in connection
with the making of the Loan and the other transactions contemplated by this
Agreement and the other Loan Documents, and all documents incidental hereto and
thereto, shall be reasonably satisfactory to the Agent and its counsel, and the
Agent and such counsel shall have received all such information and such
counterpart originals or certified or other copies of such documents as the
Agent or such counsel may reasonably request.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 5.01.         Representations and Warranties Each Borrower hereby
represents and warrants to the Agent and the Lenders as follows:
 
(a)  Organization, Good Standing, Etc.   Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state of its organization,
(ii) has all requisite power and authority to conduct its business as now
conducted and as presently contemplated and, in the case of the Borrowers, to
borrow the Loan as provided for herein, and to execute and deliver each Loan
Document to which it is a party, and to consummate the transactions contemplated
thereby, and (iii) is duly authorized or qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary except where the failure to be qualified or in good
standing could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
 
(b)  Authorization, Etc.   The execution, delivery and performance by each Loan
Party of each Loan Document to which it is or will be a party, (i) have been
duly authorized by all necessary action, (ii) do not and will not contravene its
charter or by-laws, its limited liability company or operating agreement or its
certificate of partnership or partnership agreement, as applicable, any
applicable law, any Material Contract or any agreement, instrument or other
document evidencing, governing or securing any Indebtedness of such Loan Party,
(iii) do not and will not contravene any other agreement, instrument or document
binding on or otherwise affecting it or any of its properties, to the extent the
obligation thereunder is material or to the extent such contravention (either
individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect, (iv) do not and will not result in or require the
creation of any Lien (other than pursuant to any Loan Document) upon or with
respect to any of its properties, and (v) do not and will not result in any
suspension, revocation, impairment, forfeiture or non-renewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties, except where such suspension, revocation, impairment, forfeiture or
non-renewal could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.
 
 
22

--------------------------------------------------------------------------------

 
 
(c)  Governmental Approvals.  No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party.
 
(d)  Execution and Binding Effect.  Each of the Loan Documents required to be
executed and delivered on or prior to the date hereof has been duly and validly
executed and delivered by each of the Loan Parties which is a party thereto and
constitute legal, valid and binding obligations of each of the Loan Parties
which is a party thereto enforceable in accordance with the terms hereof or
thereof.  Each Loan Document that is not required to be executed and delivered
by any Loan Party prior to the Effective Date, when executed and delivered, will
be validly executed and delivered by the Loan Party thereto, and will constitute
legal, valid and binding obligations of the Loan Party thereto, enforceable in
accordance with the terms thereof.
 
(e)  Subsidiaries.  Schedule 5.01(e) is a complete and correct description of
the name, jurisdiction of incorporation and ownership of the outstanding Capital
Stock of such Subsidiaries of Group in existence on the date hereof.  All of the
issued and outstanding Capital Stock of such Subsidiaries has been validly
issued and are fully paid and nonassessable, and the holders thereof are not
entitled to any preemptive, first refusal or other similar rights.  Except as
indicated on such Schedule, all such Capital Stock is owned by Group or one or
more of its wholly-owned Subsidiaries, free and clear of all Liens. Schedule
5.01(e) identifies all Domestic Subsidiaries and Foreign Subsidiaries, and
includes a brief description of the nature and type of business conducted by the
Foreign Subsidiaries and certain financial information.
 
(f)   Litigation; Commercial Tort Claims.  Except as set forth in
Schedule 5.01(f), (i) there is no pending or, to the knowledge of any Loan
Party, threatened action, suit or proceeding affecting any Loan Party before any
court or other Governmental Authority or any arbitrator that (A) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect or (B) relates to this Agreement, the Note or any other Loan
Document or any transaction contemplated hereby or thereby and (ii) as of the
Effective Date, none of the Loan Parties holds any commercial tort claim for
more than $50,000 in respect of which a claim has been filed in a court of law
or a written notice by an attorney has been given to a potential defendant.
 
23

--------------------------------------------------------------------------------


 
(g)  SEC Documents and Financial Condition.
  
(i)           Since April 24, 2010, no event or development has occurred that
has had or could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(ii)          SEC Documents; Financial Statements.  Except as disclosed in
Schedule 5.01(g), during the two (2) years prior to the date hereof, Group has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the
Exchange Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”).  As of their respective dates, the SEC Documents complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, other than as may have been subsequently restated or
amended in an amended or subsequent report.  As of their respective dates, the
consolidated financial statements of Group included in the SEC Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto.  Such financial statements have been prepared in accordance with GAAP,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the
consolidated financial position of Group as of the dates thereof and the
consolidated results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of Group to  the
Agent which is not included in the SEC Documents, contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein, in the light of the circumstance under which they
are or were made, not misleading.
 
(iii)         Foreign Corrupt Practices.  Neither the Group nor any of the
Borrowers, nor to the knowledge of Group, any director, officer, agent, employee
or other Person acting on behalf of Group or any of the Borrowers  has, in the
course of its actions for, or on behalf of, Group or any of the Borrowers (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
(iv)         Sarbanes-Oxley Act.  Group is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.
 
 
24

--------------------------------------------------------------------------------

 
 
(v)          Internal Accounting and Disclosure Controls.  Group maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the Exchange Act) designed to ensure that information required to be disclosed
by Group in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by Group
in the reports that it files or furnishes under the Exchange Act is accumulated
and communicated to Group's management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure.
 
(vi)         Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between Group and an unconsolidated or other
off balance sheet entity that is required to be disclosed by Group in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
 
(h)  Compliance with Laws, Etc.  No Loan Party is in violation of (i) its
organizational documents, (ii) any law, rule, regulation, judgment or order of
any Governmental Authority applicable to it or any of its material property or
assets, or (iii) any term of any agreement or instrument (including, without
limitation, any Material Contract) binding on or otherwise affecting it or any
of its properties, except in the case of clauses (ii) or (iii), where such
violation could not reasonably be expected to have a Material Adverse Effect
(either individually or in the aggregate).
 
(i)   ERISA.  Except as set forth on Schedule 5.01(i), (i) each Employee Plan is
in substantial compliance with ERISA and the Internal Revenue Code, (ii) no
Termination Event has occurred nor is reasonably expected to occur with respect
to any Employee Plan, (iii) the most recent annual report (Form 5500 Series)
with respect to each Employee Plan, including any required Schedule B (Actuarial
Information) thereto, copies of which have been filed with the Internal Revenue
Service and delivered to the Agent, is complete and correct and fairly presents
the funding status of such Employee Plan, and since the date of such report
there has been no material adverse change in such funding status, (iv) no
Employee Plan had an accumulated or waived funding deficiency or permitted
decreases which would create a deficiency in its funding standard account or has
applied for an extension of any amortization period within the meaning of
Section 412 of the Internal Revenue Code at any time during the previous sixty
(60) months, and (v) no Lien imposed under the Internal Revenue Code or ERISA
exists or is likely to arise on account of any Employee Plan within the meaning
of Section 412 of the Internal Revenue Code at any time during the previous
sixty (60) months.  Except as set forth on Schedule 5.01(i), none of the Loan
Parties or any of their ERISA Affiliates have incurred any withdrawal liability
under ERISA with respect to any Multiemployer Plan, or are aware of any facts
indicating that the Loan Parties or any of their ERISA Affiliates may in the
future incur any such withdrawal liability.  Except as set forth on Schedule
5.01(i), there is no claim against any employee benefit plan (as defined in
Section 3.(3) of ERISA) sponsored or maintained by any Loan Party (except
routine individual claims for benefits) that could reasonably be expected to
have a Material Adverse Effect.  Except as required by Section 4980B of the
Internal Revenue Code or Section 601 of ERISA, none of the Loan Parties or any
of their ERISA Affiliates maintains an employee welfare benefit plan (as defined
in Section 3(1) of ERISA) which provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Loan Party or any of its ERISA Affiliates or coverage after a participant’s
termination of employment.  None of the Loan Parties or any of their ERISA
Affiliates has incurred any liability or obligation under the Worker Adjustment
and Retraining Notification Act (“WARN”) or similar state law, which remains
unpaid or unsatisfied.  The hours worked and payments made to employees of any
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements.  All material payments due from any Loan
Party on account of wages and employee health and welfare insurance and other
benefits have been paid or accrued as a liability on the books of such Loan
Party.  No Loan Party or ERISA Affiliate has engaged in a prohibited
transaction, as defined in Section 4975 of the Internal Revenue Code, in
connection with any Plan, which would subject any Loan Party to a material tax
on prohibited transactions imposed by Section 4975 of the Internal Revenue Code.
 
 
25

--------------------------------------------------------------------------------

 
 
(j)   Taxes, Etc.   All Federal, state and local tax returns and other reports
required by applicable law to be filed by any Loan Party have been filed, or
extensions have been obtained, and all taxes, assessments and other governmental
charges imposed upon any Loan Party or any property of any Loan Party and which
have become due and payable on or prior to the date hereof have been paid,
except to the extent contested in good faith by proper proceedings which stay
the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof.
 
(k)  Regulation U.  None of the Loan Parties is nor will be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulations T, U or X), and no proceeds of the Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock.
 
(l)   Nature of Business.  None of the Loan Parties is engaged in any business
other than developing, producing and selling specialty apparel and related
products, and entering into licensing arrangements in connection therewith.
 
(m) Adverse Agreements, Etc.   None of the Loan Parties is subject to any
charter, limited liability company agreement, partnership agreement or other
corporate, partnership or limited liability company restriction or any judgment,
order, regulation, ruling or other requirement of a court or other Governmental
Authority, which has, or in the future could reasonably be expected to have, a
Material Adverse Effect.
 
(n)  Permits, Etc.   Each Loan Party has, and is in compliance with, all
material permits, licenses, authorizations, approvals, entitlements and
accreditations required for such Person lawfully to own, lease, manage or
operate, or to acquire, each business currently owned, leased, managed or
operated, or to be acquired, by such Person, except where the failure to have
any of the foregoing or the lack of compliance therewith, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  No condition exists or event has occurred which, in itself or with the
giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement or accreditation, and there is no claim
that any thereof is not in full force and effect, except where such suspension,
revocation, impairment, forfeiture or non-renewal, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
 
26

--------------------------------------------------------------------------------

 
 
(o)  Properties.
 
(i)           Each Loan Party has good and marketable title to, or valid
leasehold interests in, all property and assets material to its business, free
and clear of all Liens except Permitted Liens.  The properties are in good
working order and condition, ordinary wear and tear excepted.
 
(ii)           Schedule 5.01(o) sets forth a complete and accurate list as of
the Effective Date, of the location, by state and street address, of all real
property owned or leased by each Loan Party.  As of the Effective Date, each
Loan Party has valid leasehold interests in the Leases described on Schedule
5.01(o) to which it is a party.  Schedule 5.01(o) sets forth with respect to
each such Lease, the commencement date, termination date, renewal options (if
any) and annual base rents.  Each such Lease is valid and enforceable in
accordance with its terms in all material respects and is in full force and
effect.  No consent or approval of any landlord or other third party in
connection with any material Lease is necessary for any Loan Party to enter into
and execute the Loan Documents to which it is a party, except as set forth on
Schedule 5.01(o).  To the best knowledge of any Loan Party, no Loan Party is in
default of its obligations thereunder, and, except as set forth on Schedule
5.01(o), no Loan Party (or any other party to any such Lease) has at any time
received any notice of default which remains uncured under any such material
Lease and, as of the Effective Date, no event has occurred which, with the
giving of notice or the passage of time or both, would constitute a default by a
Loan Party under any such material Lease.
 
(p)  Full Disclosure.  Each Loan Party has disclosed to the Agent all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.  None
of the other reports, financial statements, certificates or other written
information furnished by or on behalf of any Loan Party to the Agent in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which it
was made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time (it
being recognized by the Lenders that such projections as to future events are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results).  There
is no contingent liability or fact known to such Loan Party that could
reasonably be expected to have a Material Adverse Effect which has not been set
forth in a footnote included in the financial statements or a schedule hereto.
 
 
27

--------------------------------------------------------------------------------

 

(q)  Environmental Matters.  Except as set forth on Schedule 5.01(q), (i) the
operations of each Loan Party are in compliance in all material respects with
Environmental Laws; (ii) there has been no Release at any of the properties
owned or operated by any Loan Party or a predecessor in interest, or at any
disposal or treatment facility which received Hazardous Materials generated by
any Loan Party or any predecessor in interest which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
(iii) no Environmental Action has been asserted against any Loan Party or any
predecessor in interest nor does any Loan Party have knowledge or notice of any
threatened or pending Environmental Action against any Loan Party or any
predecessor in interest which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (iv) no Environmental
Actions have been asserted against any facilities that may have received
Hazardous Materials generated by any Loan Party or any predecessor in interest
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect; (v) no property now or formerly owned or
operated by a Loan Party has been used as a treatment or disposal site for any
Hazardous Material; (vi) no Loan Party has failed to report to the proper
Governmental Authority any Release which is required to be so reported by any
Environmental Laws which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (vii) each Loan Party
holds all licenses, permits and approvals required under any Environmental Laws
in connection with the operation of the business carried on by it, except for
such licenses, permits and approvals as to which a Loan Party’s failure to
maintain or comply with, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and (viii) no Loan
Party has received any notification pursuant to any Environmental Laws that (A)
any work, repairs, construction or Capital Expenditures are required to be made
as a condition of continued compliance with any Environmental Laws, or any
license, permit or approval issued pursuant thereto or (B) any license, permit
or approval referred to above is about to be reviewed, made, subject to
limitations or conditions, revoked, withdrawn or terminated, in each case,
except as, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
(r)   Insurance.  Each Loan Party keeps its property adequately insured and
maintains (i) insurance to such extent and against such risks, including fire,
as is customary with companies in the same or similar businesses, (ii) workmen’s
compensation insurance in the amount required by applicable law, (iii) public
liability insurance, which shall include product liability insurance, in the
amount customary with companies in the same or similar business against claims
for personal injury or death on properties owned, occupied or controlled by it,
and (iv) such other insurance as may be required by law or as may be reasonably
required by the Agent (including, without limitation, against larceny,
embezzlement or other criminal misappropriation).  Schedule 5.01(r) sets forth a
list of all insurance maintained by each Loan Party on the Effective Date.
 
(s)  Use of Proceeds.  The proceeds of the Loan shall be used solely (i) to
repay the Bridge Loan, and (ii) to finance working capital.
 
 
28

--------------------------------------------------------------------------------

 

(t)   Sufficient Capital.  After giving effect to the transactions contemplated
by this Agreement and before and after giving effect to the Loan:  (i) no Loan
Party nor any of its Subsidiaries expects that final judgments against any Loan
Party or any of its Subsidiaries in actions for money damages with respect to
pending or, to its knowledge, threatened litigation will be rendered at a time
when, or in an amount such that, such Loan Party will be unable to satisfy any
such judgments promptly in accordance with their terms (taking into account the
maximum reasonable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered and the cash available
to each Loan Party or any of its Subsidiaries, after taking into account all
other payments on or in respect of Indebtedness and insurance proceeds
(including their Contingent Obligations)); (ii) no Loan Party or any of its
Subsidiaries has incurred or will incur Indebtedness beyond its ability to pay
such Indebtedness as such Indebtedness matures (taking into account the timing
and amounts of cash to be received by such Loan Party or any of its Subsidiaries
from any source, and of amounts to be payable on or in respect of Indebtedness
of such Loan Party or any of its Subsidiaries and the amounts referred to in the
preceding clause (i)); (iii) each Loan Party anticipates that such Loan Party
and each of its respective Subsidiaries, after taking into account all other
anticipated uses of the cash of such Loan Party or any of its Subsidiaries,
shall be able to pay all amounts on or in respect of Indebtedness of such Loan
Party or any of its Subsidiaries when such amounts are required to be paid; and
(iv) each Loan Party and each of its respective Subsidiaries will have
sufficient capital with which to conduct its present and presently proposed
business and the property of such Loan Party and each of its respective
Subsidiaries does not constitute unreasonably small capital with which to
conduct its present or proposed business.
 
(u)  Intellectual Property.  Each Loan Party owns or licenses or otherwise has
the right to use all licenses, permits, trademarks, trademark applications,
patents, patent applications, service marks, trade names, copyrights, copyright
applications, franchises, authorizations and other intellectual property rights
that are necessary for the operation of its businesses, without infringement
upon or conflict with the rights of any other Person with respect thereto,
except for such infringements and conflicts which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse
Effect.  Set forth on Schedule 5.01(u) is a complete and accurate list as of the
Effective Date of all trademarks, trademark applications, trade names, material
licenses, permits, patents, patent applications, service marks, copyrights,
copyright applications, franchises, authorizations and other intellectual
property rights of each Loan Party.  No slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon or conflicts with
any rights owned by any other Person, and no claim or litigation regarding any
of the foregoing is pending or threatened, except for such infringements and
conflicts which could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  To the best knowledge of each Loan Party,
no statute, law, rule, regulation, standard or code is pending or proposed,
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect on any license, permit, trademark, trademark
application, patent, patent application, service mark, trade name, copyright,
copyright application, franchise, authorization and/or other intellectual
property right owned or used by any Loan Party in or in connection with its
business.  As of the date hereof, no Intellectual Property material to the
operation of the business of the Borrowers or any Affiliate of the Borrowers is
owned by any Person not a Loan Party.
 
(v)  Material Contracts.  Set forth on Schedule 5.01(v) is a complete and
accurate list as of the Effective Date of all Material Contracts (other than
Loan Documents) of each Loan Party, showing the parties and subject matter
thereof and amendments and modifications thereto.  Each such Material Contract
(i) is in full force and effect and is binding upon and enforceable against each
Loan Party that is a party thereto and, to the best knowledge of such Loan
Party, all other parties thereto in accordance with its terms, (ii) has not been
otherwise amended or modified, (iii) is not in default due to the action of any
Loan Party or (iv) to the best knowledge of any Loan Party, is not in default
due to the action of any other party thereto, except to the extent any such
default could not reasonably be expected to have a Material Adverse Effect.
 
 
29

--------------------------------------------------------------------------------

 
 
(w) Holding Company and Investment Company Acts.  None of the Loan Parties is
(i) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company”, as such terms are defined in the Public
Utility Holding Company Act of 1935, as amended, or (ii) an “investment company”
or an “affiliated person” or “promoter” of, or “principal underwriter” of or
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended.
 
(x)   Employee and Labor Matters.  (i)  There is (A) no unfair labor practice
complaint pending or, to the best knowledge of any Loan Party, threatened
against any Loan Party before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against any Loan Party which arises
out of or under any collective bargaining agreement, (B) no strike, labor
dispute, slowdown, stoppage or similar action or grievance pending or threatened
against any Loan Party and (C) to the best knowledge of any Loan Party, no union
representation question existing with respect to the employees of any Loan Party
and no union organizing activity taking place with respect to any of the
employees of any of them.
 
(y)  Name; Jurisdiction of Organization; Organizational ID Number; Chief Place
of Business; Chief Executive Office; FEIN.  Schedule 5.01(y) sets forth a
complete and accurate list as of the date hereof of (i) the exact legal name of
each Loan Party, (ii) the jurisdiction of organization of each Loan Party,
(iii) the organizational identification number of each Loan Party (or indicates
that such Loan Party has no organizational identification number), (iv) each
principal place of business of each Loan Party, (v) the chief executive office
of each Loan Party and (vi) the federal employer identification number of each
Loan Party.
 
(z)   Security Interests.  Each Security Agreement creates in favor of the
Agent, for the benefit of the Lenders, a legal, valid and enforceable security
interest in the Collateral secured thereby, such that Lenders shall receive and
hold a first priority Lien on the Borrower’s Intellectual Property and a second
priority Lien on all other Property of the Borrowers.  No further recordings or
filings are or will be required in connection with the creation, perfection or
enforcement of such security interests and Liens with respect to Collateral that
may be perfected by the filing of financing statements and recordings in the
United States Patent and Trademark Office and the United States Copyright
Office, other than (i) the filing of continuation statements in accordance with
applicable law, and (ii) the recording of the Collateral Assignments for
Security pursuant to each Security Agreement in the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, with
respect to after-acquired U.S. patent and trademark applications and
registrations and U.S. copyrights.
 
(aa)         Representations and Warranties in Documents; No Default.  All
representations and warranties set forth in this Agreement and the other Loan
Documents are true and correct in all respects at the time as of which such
representations were made and on the Effective Date (except to the extent that
such representations and warranties relate solely to an earlier date).  No Event
of Default has occurred and is continuing and no condition exists which
constitutes a Default or an Event of Default under or with respect to the Loan
Documents.
 
 
30

--------------------------------------------------------------------------------

 

(bb)        Transactions with Affiliates.  Except (i) as set forth on Schedule
5.01(bb), (ii) transactions that are necessary or desirable for the prudent
operation of its business, are for fair consideration and on terms no less
favorable to the Loan Parties or their Subsidiaries than would be obtainable in
a comparable arm’s length transaction with a Person that is not an Affiliate
thereof, have been approved by the audit committee of the Board of Directors of
Group and involve the payment to the Affiliate of not more than $100,000 in any
Fiscal Year or (iii) transactions with another Loan Party, none of the Loan
Parties nor any of their Subsidiaries have entered into, or are parties to, any
transaction or series of transactions (including, without limitation, the
purchase, sale, lease, transfer or exchange of property or assets of any kind or
the rendering of services of any kind) with any Affiliate.
 
(cc)         Equity Capitalization.  As of the date hereof, the authorized,
issued and outstanding capital stock of Group and shares reserved for issuance
is set forth on Schedule 5.01(cc). All of such shares set forth on Schedule
5.01(cc) have been, or upon issuance will be, validly issued and are fully paid
and non-assessable.  Except as disclosed in Schedule 5.01(cc): (i) none of
Group’s share capital is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by Group; (ii) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of Group
or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which Group or any of its Subsidiaries is or may become bound to
issue additional share capital of Group or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any share capital of Group or any of its Subsidiaries;
(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
of Group or any of its Subsidiaries or by which Group or any of its Subsidiaries
is or may become bound; (iv) there are no financing statements securing
obligations in any material amounts, either singly or in the aggregate, filed in
connection with Group or any of its Subsidiaries; (v) there are no agreements or
arrangements under which Group or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act of 1933,
as amended (the “1933 Act”) and for which Group or any of its Subsidiaries is or
could be subject to financial penalties for failure to either timely file or
have declared effective by the SEC, a registration statement under the 1933 Act;
(vi) there are no outstanding securities or instruments of Group or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which Group or any
of its Subsidiaries is or may become bound to redeem a security of Group or any
of its Subsidiaries; (vii)  Group and its Subsidiaries have no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents, other than those incurred in the ordinary course of
Group's or its Subsidiaries' respective businesses and which, individually or in
the aggregate, do not or would not have a Material Adverse Effect; and (viii)
neither Group nor any of its Subsidiaries have received or are currently subject
to any comment letters issued by the SEC.
 
(dd)         Schedules.  All of the information which is required to be
scheduled to this Agreement is set forth on the Schedules attached hereto, is
correct and accurate in all material respects and does not omit to state any
information material thereto.
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
COVENANTS
 
SECTION 6.01.         Affirmative Covenants So long as any principal of or
interest on the Loan or any other Obligation (whether or not due), shall remain
unpaid, the Loan Parties will, unless the Required Lenders shall otherwise
consent in writing:
 
(a)  Financial Statements, Reports, Certificates.  Deliver to the Agent, with
copies to each Lender:
 
(i)           as soon as available, but in any event within forty-five (45) days
after the end of each month during each of Group’s Fiscal Years:
 
(A)            company prepared financial statements containing such financial
information as is either distributed to Wells Fargo or is utilized by management
for internal review and oversight of operations, covering the previous month;
 
(B)           a certificate signed by the chief financial officer of Group to
the effect that:
 
(1)           the financial statements delivered hereunder fairly present in all
material respects the financial condition of Group and its Subsidiaries,
 
(2)           the representations and warranties of the Borrowers contained in
this Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that any such representations and warranties
expressly relate solely to an earlier date, in which case such representations
and warranties were true and correct in all material respects on such earlier
date), and
 
(3)           there does not exist any condition or event that constitutes a
Default or Event of Default (or, to the extent of any non-compliance, describing
such non-compliance as to which he or she may have knowledge and what action the
Borrowers have taken, are taking, or propose to take with respect thereto);
 
(ii)           as soon as available, but in any event within forty-five (45)
days after the end of each quarter during each of Group’s Fiscal Years:
 
(A)           a company prepared consolidated balance sheet, income statement,
and statement of cash flow covering Group’s and its Subsidiaries’ operations
during the previous month;
 
(B)           a certificate signed by the chief financial officer of Group to
the effect that:
 

 
32

--------------------------------------------------------------------------------

 

(1)           the financial statements delivered hereunder have been reviewed by
an independent certified public accountant reasonably acceptable to the Agent
(and for this purpose, MHM Mahoney Cohen CPAs (the New York practice of Mayer
Hoffman McCann P.C.) is deemed acceptable to the Agent), and have been prepared
in accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Group and its Subsidiaries;
 
(2)            the representations and warranties of the Borrowers contained in
this Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that any such representations and warranties
expressly relate solely to an earlier date, in which case such representations
and warranties were true and correct in all material respects on such earlier
date),
 
(3)            there does not exist any condition or event that constitutes a
Default or Event of Default (or, to the extent of any non-compliance, describing
such non-compliance as to which he or she may have knowledge and what action the
Borrowers have taken, are taking, or propose to take with respect thereto); and
 
(4)           the  computation of the Debt Service Coverage Ratio attached to
such certificate is true and correct.
 
(iii)         as soon as available, but in any event within ninety (90) days
after the end of each of Group’s Fiscal Years:
 
(A)           financial statements of Group and its Subsidiaries for each such
Fiscal Year, audited by independent certified public accountants reasonably
acceptable to Agent (and for this purpose, MHM Mahoney Cohen CPAs (the New York
practice of Mayer Hoffman McCann P.C.) is deemed acceptable to the Agent) and
certified, without any qualifications, by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management); and
 
(B)           a certificate signed by the chief financial officer of Group a
containing a computation of the Debt Service Coverage Ratio.
 
(iv)         as soon as available, but in any event within thirty (30) days
prior to the start of each of Group’s Fiscal Years, copies of the Borrowers’
business plan, in form and substance (including as to scope and underlying
assumptions and including all anticipated Capital Expenditures, store openings,
and store closings during the covered period) satisfactory to the Agent, in its
Permitted Discretion (the “Business Plan”), for the forthcoming year, month by
month, certified by the chief financial officer of Group as being such officer’s
good faith best estimate of the financial performance of Group and its
Subsidiaries during the period covered thereby (it being understood that (A)
such information will be prepared by Group in good faith based upon assumptions
believed to be reasonable at the time and based upon the best information then
reasonably available to Group, and (B) Agent may in its Permitted Discretion,
but shall not be under any obligation to, revise financial covenants set forth
in Section 6.01(s) as a result of its review of such business plans, and to the
extent Borrowers’ results of operations during the period covered by the
Business Plan materially deviate from the Business Plan for the period covered.
 
(v)          if and when filed by any Loan Party:
 
 
33

--------------------------------------------------------------------------------

 
 
(A)           Form 10-Q quarterly reports, Form 10-K annual reports, and Form
8-K current reports,
 
(B)           any other filings made by any Loan Party with the SEC,
 
(C)           copies of the federal income tax returns of each Borrower, and any
amendments thereto, filed with the Internal Revenue Service, and
 
(D)           any other written information that is provided by Group to the
holders of its Capital Stock (as such) generally;
 
(vi)         if and when filed by any Borrower and as requested by Agent,
evidence of payment satisfactory to the Agent (in its Permitted Discretion) of
applicable excise taxes in each jurisdiction in (A) which any Borrower conducts
business or is required to pay any such excise tax, (B) where any Borrower’s
failure to pay any such applicable excise tax would result in a Lien on the
properties or assets of any Borrower, or (C) where any Borrower’s failure to pay
any such applicable excise tax, either individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;
 
(vii)        promptly after submission to any Government Authority unless
prohibited by applicable law, all documents and information furnished to such
Government Authority in connection with any investigation of any Loan Party
other than routine inquiries by such Governmental Authority;
 
(viii)       as soon as possible, and in any event within three days after the
occurrence of an Event of Default or Default or the occurrence of any event or
development that could reasonably be expected to have a Material Adverse Effect,
the written statement of an Authorized Officer setting forth the details of such
Event of Default, Default, other event or Material Adverse Effect and the action
which Group and its Subsidiaries propose to take with respect thereto;
 
(ix)          (A) as soon as possible and in any event (1) within ten (10) days
after any Loan Party or any ERISA Affiliate thereof knows or has reason to know
that any Termination Event described in clause (i) of the definition of
Termination Event with respect to any Employee Plan has occurred, (2) within ten
(10) days after any Borrower or any ERISA Affiliate thereof knows or has reason
to know that any other Termination Event with respect to any Employee Plan has
occurred, or (3) within ten (10) days after any Loan Party or any ERISA
Affiliate thereof knows or has reason to know that an accumulated funding
deficiency has been incurred or an application has been made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including installment payments) or an extension of any amortization period
under Section 412 of the Internal Revenue Code with respect to an Employee Plan,
a statement of an Authorized Officer setting forth the details of such
occurrence and the action, if any, which such Loan Party or such ERISA Affiliate
proposes to take with respect thereto, (B) promptly and in any event within
three days after receipt thereof by any Loan Party or any ERISA Affiliate
thereof from the PBGC, copies of each notice received by any Loan Party or any
ERISA Affiliate thereof of the PBGC’s intention to terminate any Plan or to have
a trustee appointed to administer any Plan, (C) promptly and in any event within
ten (10) days after the filing thereof with the Internal Revenue Service if
requested by the Agent, copies of each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) with respect to each Employee Plan and
Multiemployer Plan, (D) promptly and in any event within ten (10) days after any
Loan Party or any ERISA Affiliate thereof knows or has reason to know that a
required installment within the meaning of Section 412 of the Internal Revenue
Code has not been made when due with respect to an Employee Plan, (E) promptly
and in any event within three days after receipt thereof by any Loan Party or
any ERISA Affiliate thereof from a sponsor of a Multiemployer Plan or from the
PBGC, a copy of each notice received by any Loan Party or any ERISA Affiliate
thereof concerning the imposition or amount of withdrawal liability under
Section 4202 of ERISA or indicating that such Multiemployer Plan may enter
reorganization status under Section 4241 of ERISA, and (F) promptly and in any
event within ten (10) days after any Loan Party or any ERISA Affiliate thereof
send notice of a plant closing or mass layoff (as defined in WARN) to employees,
copies of each such notice sent by such Loan Party or such ERISA Affiliate
thereof;
 
 
34

--------------------------------------------------------------------------------

 
 
(x)           promptly after the commencement thereof but in any event not later
than 5 days after service of process with respect thereto on, or the obtaining
of knowledge thereof by, any Loan Party, notice of each action, suit or
proceeding before any court or other Governmental Authority or other regulatory
body or any arbitrator which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect;
 
(xi)          promptly after the sending or filing thereof, copies of all
statements, reports and other information Group or any other Loan Party sends to
any holders of its Indebtedness or its securities or files with the SEC or any
national (domestic or foreign) securities exchange, provided that the Loan Party
may redact confidential information contained in any such statement, report or
other information if it provides a summary of the nature of the information
redacted to the Agent;
 
(xii)        promptly upon receipt thereof, copies of all financial reports
including, without limitation, management letters), if any, submitted to any
Loan Party by its auditors in connection with any annual or interim audit of the
books thereof; and
 
(xiii)        promptly upon request, such other information concerning the
condition or operations, financial or otherwise, of any Loan Party as the Agent
may from time to time may reasonably request.
 
In addition to the financial statements referred to in clauses (i) and (ii)
above, the Borrowers agree to deliver financial statements prepared on both a
consolidated and consolidating basis.  The Borrowers agree that, upon prior
notice if no Default or Event of Default exists and without any notice if any
Default or Event of Default exists, their independent certified public
accountants are authorized to communicate with the Agent and to release to the
Agent whatever financial information concerning the Borrowers that the Agent
reasonably may request.  Each Borrower waives the right to assert a confidential
relationship, if any, it may have with any accounting firm or service bureau in
connection with any information requested by the Agent pursuant to or in
accordance with this Agreement, and agrees that the Agent may contact directly
any such accounting firm or service bureau in order to obtain such information.
 
 
35

--------------------------------------------------------------------------------

 

(b)  Additional Guaranties and Collateral Security.  Cause each Domestic
Subsidiary of any Loan Party to execute and deliver to the Agent promptly, and
in any event within three days after the formation, acquisition or change in
status thereof (A) a Guaranty guaranteeing the Obligations, (B) a Security
Agreement, and such other agreements, instruments, approvals, legal opinions or
other documents reasonably requested by the Agent in order to create, perfect,
establish the priority (subject only to Permitted Liens) of or otherwise protect
any Lien purported to be covered by any such security agreement or otherwise to
effect the intent that such Subsidiary shall become bound by all of the terms,
covenants and agreements contained in the Loan Documents and that all property
and assets of such Subsidiary shall become Collateral for the Obligations.
 
(c)  Compliance with Laws, Etc.   Comply, and cause each of their Subsidiaries
to comply, in all material respects with all applicable laws, rules, regulations
and orders (including, without limitation, all Environmental Laws, such
compliance to include, without limitation, (i) paying before the same become
delinquent all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any of its properties, and
(ii) paying all lawful claims which if unpaid might become a Lien or charge upon
any of its properties, except, with respect to all covenants in this Section
6.01(c), to the extent contested in good faith by proper proceedings which stay
the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof.
 
(d)  Preservation of Existence, Etc.   Except to the extent permitted by Section
6.02(d) and except as disclosed in writing to the Agent prior to the Effective
Date, maintain and preserve, and cause each of their Subsidiaries to maintain
and preserve, their existence, rights and privileges, and become or remain duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by them or in which the transaction of their
business makes such qualification necessary, except to the extent that the
failure to remain so qualified and in good standing could not reasonably be
expected to result in a Material Adverse Effect.
 
(e)  Keeping of Records and Books of Account.  Keep, and cause each of their
Subsidiaries to keep, adequate records and books of account, with complete
entries made in accordance with GAAP.
 
(f)   Inspection Rights.  Permit, and cause each of their Subsidiaries to
permit, the Agent or representatives thereof at any time and from time to time
during normal business hours, in the absence of a continuing Event of Default
upon reasonable notice and if an Event of Default exists without notice, and at
the expense of the Borrowers, to examine and make copies of and abstracts from
their corporate and other records, board of directors’ meeting minutes and
accompanying materials, and books of account, to visit and inspect their
properties, to verify materials, leases, notes, accounts receivable, deposit
accounts and other assets of the Loan Parties and their Subsidiaries, to conduct
audits, physical counts, valuations, appraisals, environmental assessments or
examinations and to discuss their affairs, finances and accounts with any of the
directors, officers, managerial employees, independent accountants or other
representatives thereof.  The Borrowers agree to pay the reasonable fees, cost
and expenses of such audits, counts, valuations, appraisals, assessments or
examinations including, without limitation, travel expenses.
 
 
36

--------------------------------------------------------------------------------

 
 
(g)  Maintenance of Properties, Etc.   Maintain and preserve, and cause each of
their Subsidiaries to maintain and preserve, all of their properties which are
necessary or useful in the proper conduct of their business in good working
order and condition, ordinary wear and tear excepted, and comply, and cause each
of their Subsidiaries to comply, at all times with the material provisions of
all leases to which each of them is a party as lessee or under which each of
them occupies property, so as to prevent any loss or forfeiture thereof or
thereunder, in each case, other than sales of property otherwise permitted by
the terms of this Agreement.
 
(h)  Maintenance of Insurance.  Maintain, and cause each of their Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations (including, without limitation, comprehensive general liability,
hazard, rent and business interruption insurance) with respect to their
properties (including all real properties leased or owned by them) and business,
in such amounts and covering such risks as is required by any Governmental
Authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event in amount, adequacy and scope reasonably
satisfactory to the Agent.  Except as otherwise provided in, and subject to, the
Intercreditor Agreement, all policies covering the Collateral are to be made
payable to the Agent for the benefit of the Lenders, as its interests may
appear, in case of loss, under a standard noncontributory “lender” or “secured
party” clause. Such policies shall also contain such other provisions as the
Agent may reasonably require to fully protect the Lenders’ interest in the
Collateral and to any payments to be made under such policies.  All certificates
of insurance are to be delivered to the Agent and the policies are to be premium
prepaid, with the loss payable and additional insured endorsement in favor of
the Agent and such other Persons as the Agent may designate from time to time,
and shall provide for not less than 30 days’ prior written notice to the Agent
of the exercise of any right of cancellation.  If the Loan Parties or any of
their Subsidiaries fail to maintain such insurance, the Agent may arrange for
such insurance, but at the Borrowers’ expense and without any responsibility on
the Agent’s part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims.  Upon the
occurrence of an Event of Default that is continuing, the Agent shall have the
sole right, in the name of the Lenders, the Loan Parties and their Subsidiaries,
to file claims under any insurance policies, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.
 
(i)   Obtaining of Permits, Etc.  Obtain, maintain and preserve, and cause each
of their Subsidiaries to obtain, maintain and preserve, all permits, licenses,
authorizations, approvals, entitlements and accreditations which are necessary
or useful in the proper conduct of its business and become or remain, and cause
each of their Subsidiaries to become or remain, duly qualified and in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary, except where all such failures to comply with this
Section 6.01(i) could not reasonably be expected to have a Material Adverse
Effect.
 
 
37

--------------------------------------------------------------------------------

 
 

(j)   Environmental. (i) Keep any property either owned or operated by them or
any of their Subsidiaries free of any Environmental Liens; (ii) comply, and
cause their Subsidiaries to comply, in all material respects with Environmental
Laws and provide to the Agent documentation of such compliance which the Agent
reasonably requests; (iii) immediately notify the Agent of any Release of a
Hazardous Material in excess of any reportable quantity from or onto property
owned or operated by the Loan Parties or any of their Subsidiaries and take any
Remedial Actions required to abate said Release; (iv) promptly provide the Agent
with written notice within 10 days of the receipt of any of the following: (A)
notice that an Environmental Lien has been filed against any property of any
Loan Party or any of its Subsidiaries; (B) commencement of any Environmental
Action or notice that an Environmental Action will be filed against any Loan
Party or any of its Subsidiaries; and (C) notice of a violation, citation or
other administrative order which could not reasonably be expected to have a
Material Adverse Effect and (v) defend, indemnify and hold harmless the Agent
and the Lenders and their transferees, and their respective employees, agents,
officers and directors, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs or expenses (including, without
limitation, attorney and consultant fees, investigation and laboratory fees,
court costs and litigation expenses) arising out of (A) the presence, disposal,
release or threatened release of any Hazardous Materials on any property at any
time owned or operated by any Loan Party or any of its Subsidiaries (or its
respective predecessors in interest or title), (B) any personal injury
(including wrongful death) or property damage (real or personal) arising out of
or related to such Hazardous Materials, (C) any investigation, lawsuit brought
or threatened, settlement reached or government order relating to such Hazardous
Materials and/or (D) any violation of any Environmental Law at or relating to or
arising in connection with any property owned or operated by any Loan Party or
any of their Subsidiaries.
 
(k)  Further Assurances.  Take such action and execute, acknowledge and deliver,
and cause each of their Subsidiaries to take such action and execute,
acknowledge and deliver, at their sole cost and expense, such agreements,
instruments or other documents as the Agent may reasonably require from time to
time in order (i) to carry out more effectively the purposes of this Agreement
and the other Loan Documents, (ii) subject to valid and perfected  Liens
(subject only to Permitted Liens) any of the Collateral or any other property of
the Guarantors and their Subsidiaries in the manner covered by the Security
Agreement, (iii) to establish and maintain the validity and effectiveness of any
of the Loan Documents and the validity, perfection and priority of the Liens
intended to be created thereby, (iv) to file financing statements or otherwise
perfect its Lien under applicable non-bankruptcy law and (v) to better assure,
convey, grant, assign, transfer and confirm unto the Agent the rights now or
hereafter intended to be granted to the Agent and the Lenders under this
Agreement or any other Loan Document.  In furtherance of the foregoing, to the
maximum extent permitted by applicable law, each Loan Party (i) authorizes the
Agent to execute any such agreements, instruments or other documents in such
Loan Party’s name and to file such agreements, instruments or other documents in
any appropriate filing office, (ii) authorizes the Agent to file any financing
statement required hereunder or under any other Loan Document, and any
continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of such Loan Party, and (iii) ratifies the
filing of any financing statement, and any continuation statement or amendment
with respect thereto, filed without the signature of such Loan Party prior to
the date hereof.
 
 
38

--------------------------------------------------------------------------------

 

(l)   Change in Collateral; Collateral Records.  (i)  Give the Agent not less
than fifteen (15) days’ prior written notice of any change in the location of
any Collateral (excluding such changes that are in the ordinary course of
business but including, without limitation, the execution and delivery of any
lease of real property), other than to locations set forth on Schedule 1.01(e)
and the retail locations set forth on Schedule 5.01(o) and with respect to which
the Agent has fully perfected its Liens thereon, (ii) advise the Agent promptly,
in sufficient detail, of any material adverse change relating to the type,
quantity or quality of the Collateral or the Lien granted thereon and (iii)
execute and deliver and cause each of their Subsidiaries to execute and deliver,
to the Agent for the benefit of the Lenders from time to time, solely for the
Agent’s convenience in maintaining a record of Collateral, such written
statements and schedules as the Agent may reasonably require, designating,
identifying or describing the Collateral.
 
(m) Intentionally Omitted.
 
(n)  Guarantor Reports.  Cause each Guarantor to deliver its annual financial
statements at the time when Group provides its audited financial statements to
the Agent and copies of all federal income tax returns as soon as the same are
available and in any event no later than 30 days after the same are required to
be filed by law.
 
(o)  Fiscal Year.  Cause the Fiscal Year of Group and its Subsidiaries to end on
the last Saturday in July of each calendar year unless the Agent consents to a
change in such Fiscal Year (and appropriate related changes to this Agreement),
and cause the Fiscal Year of each  Subsidiary to be the same as that of Group.
 
(p)  Intentionally Omitted.
 
(q)  Intentionally Omitted.
 
(r)   Immediate Notice to the Agent.
 
(i)           The Administrative Borrower shall provide the Agent with written
notice promptly upon the occurrence of any of the following events, which
written notice shall state with reasonable particularity the facts and
circumstances of the event for which such notice is being given:
 
(A)           any change in any of the Executive Officers;
 
(B)           the completion of any physical count of all or a material portion
of the Borrowers’ Inventory (together with a copy of the results thereof
certified by Administrative Borrower);
 
(C)           any cessation by the Borrowers of their making payment to its
creditors generally as the Borrowers’ debts become due;
 
(D)           any failure by the Borrowers to pay rent at any of the Borrowers’
locations, which failure continues for more than fifteen (15) days following the
last day on which such rent was payable without more than a minimal adverse
effect on the Borrowers;
 
(E)           any intention on the part of any Borrower to discharge the
Borrowers’ present independent accountants or any withdrawal or resignation by
such independent accountants from their acting in such capacity; and
 
 
39

--------------------------------------------------------------------------------

 
 
(F)           any claim or action is asserted, threatened, instituted, or filed
with respect to any of the Intellectual Property of the Borrowers.
 
(ii)           Administrative Borrower shall add the Agent as an addressee on
all mailing lists maintained by or for the Borrowers.
 
(s)  Financial Covenant - Debt Service Coverage Ratio. Not suffer or permit the
Debt Service Coverage Ratio of Borrowers to be less than the applicable amount
specified for the computation periods set forth on Schedule 6.01(s) hereto.
 
SECTION 6.02.         Negative Covenants So long as any principal of or interest
on the Loan, or any other Obligation, whether or not due, shall remain unpaid,
the Loan Parties shall not, unless the Required Lenders shall otherwise consent
in writing:
 
(a)  Lien Priority; Payment of Claims.  Any time suffer to exist any Lien on the
Collateral having a priority equal or superior to the Lien in favor of the
Lenders in respect of the Collateral except for a first lien in favor of Wells
Fargo in respect of the Collateral other than the Intellectual Property.
 
(b)  Liens, Etc.   Create, incur, assume or suffer to exist, or permit any of
their Subsidiaries to create, incur, assume or suffer to exist any Lien upon or
with respect to any of their properties, whether now owned or hereafter
acquired, to file or suffer to exist under the Uniform Commercial Code or any
similar law or statute of any jurisdiction, a financing statement (or the
equivalent thereof) that names any Loan Party or any of its Subsidiaries as
debtor, to sign or suffer to exist any security agreement authorizing any
secured party thereunder to file such financing statement (or the equivalent
thereof), to sell any of its property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable) with recourse to any Loan Party or any
of its Subsidiaries or assign or otherwise transfer, or permit any of its
Subsidiaries to assign or otherwise transfer, any account or other right to
receive income, other than Permitted Liens.
 
(c)  Indebtedness.  Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of their
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.
 
(d)  Fundamental Changes.  Create any Domestic Subsidiary that does not
simultaneously become a Loan Party and execute a joinder to this Agreement, or
wind-up, liquidate or dissolve (or permit or suffer any thereof) or merge,
consolidate or amalgamate with any Person, convey, sell, lease or sublease,
transfer or otherwise dispose of, whether in one transaction or a series of
related transactions, all or any part of their business, including any units or
divisions thereof and including a conveyance, sale, lease or sublease, transfer
or other disposition of any property or assets, whether now owned or hereafter
acquired, or (agree to do any of the foregoing) or purchase or otherwise
acquire, whether in one transaction or a series of related transactions, all or
substantially all of the assets of any Person (or any division thereof) (or
agree to do any of the foregoing), or permit any of their Subsidiaries to do any
of the foregoing; provided, however, that:  any of the Loan Parties and their
Subsidiaries may (A) sell Inventory in the ordinary course of business, (B)
dispose of obsolete or worn-out equipment in the ordinary course of business,
(C) dispose of Inventory in the ordinary course of business, (D) dispose of
Inventory for cash in connection with store closings and lease expirations
without  the prior written consent of Hilco Brands, LLC (“Brands”) whether as
Agent or otherwise, and without first offering Brands or an Affiliate of Brands
the opportunity to conduct such store closings and associated liquidations on
commercially available and customary terms, and (E) sell or otherwise dispose of
other property or assets for cash in an aggregate amount not less than the fair
market value of such property or assets, provided that the greater of the fair
market value of all such property and assets and the cash received from all such
sales and dispositions in any Fiscal Year shall in no event exceed $100,000.
 
 
40

--------------------------------------------------------------------------------

 
 
(e)  Change in Nature of Business.  Make, or permit any of their Subsidiaries to
make, any change in the nature of its business as carried on at the date hereof
or in the Business Plan for the covered period.  In the case of the Parent,
engage in any business activities other than (i) ownership of the Capital Stock
of the Borrowers other than Group and activities thereto, (ii) activities
incidental to the maintenance of its corporate existence and (iii) performance
of its obligations under the related transaction documents to which it is a
party.
 
(f)   Loans, Advances, Investments, Etc.   Make or commit or agree to make any
Investment, or permit any of its Subsidiaries to do any of the foregoing, except
for:  (i) Investments existing on the date hereof, as set forth on
Schedule 6.02(f) hereto, but not any increase in the amount thereof as set forth
in such Schedule or any other modification of the terms thereof, (ii) temporary
loans and advances by any Loan Party to another Loan Party, made in the ordinary
course of business, (iii) Permitted Investments up to $200,000 in the aggregate,
(iv) Investments by any Loan Party in any other Loan Party provided that if such
Investment is in form of Indebtedness (other than temporary loans or advances
permitted pursuant to clause (v) such Investment shall be subordinate to the
Obligations on terms satisfactory to the Agent in its Permitted Discretion and
(v) Investments by any Loan Party in any Subsidiary that is not a Loan Party in
an aggregate amount not to exceed $500,000 at any one time outstanding.
 
(g)  Lease Obligations.  Create, incur or suffer to exist, or permit any of
their Subsidiaries to create, incur or suffer to exist, any obligations as
lessee (i) for the payment of rent for any real or personal property in
connection with any sale and leaseback transaction, or (ii) for the payment of
rent for any real or personal property under leases or agreements to lease other
than (A) Capitalized Lease Obligations which would not cause the aggregate
amount of all obligations under Capitalized Leases entered into after the
Effective Date owing by the Loan Parties and their Subsidiaries in any Fiscal
Year to exceed $1,000,000, and (B) Operating Lease Obligations.
 
41

--------------------------------------------------------------------------------


 
(h)  Restricted Payments.
 

(i)           Declare or pay any dividend or other distribution, direct or
indirect, on account of any Capital Stock of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding, (ii) make any repurchase,
redemption, retirement, defeasance, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Capital Stock of any
Loan Party or any direct or indirect parent of any Loan Party, now or hereafter
outstanding, (iii) make any payment to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights for the purchase or
acquisition of shares of any class of Capital Stock of any Loan Party, now or
hereafter outstanding, (iv) return any of capital to any shareholders or other
equity holders of any Loan Party or any of its Subsidiaries, or make any other
distribution of property, assets, shares of Capital Stock, warrants, rights,
options, obligations or securities thereto as such, (v) pay any management fees
or any other fees or expenses (including the reimbursement thereof by any Loan
Party or any of its Subsidiaries) pursuant to any management, consulting or
other services agreement to any of the shareholders or other equity holders of
any Loan Party or any of its Subsidiaries or other Affiliates, or to any other
Subsidiaries or Affiliates of any Loan Party provided that this Section 6.02(h)
shall not prohibit payments not to exceed $100,000 per year to each non-employee
member of the Board of Directors of Group; or (vi)  make any  payments to an
Executive Officer on account of a Change of Control, severance or bonus
arrangement (collectively or individually, a “Restricted Payment”) if at the
time of such Restricted Payment: (x) a Default or Event of Default has then
occurred and is continuing; or (y) if after taking into account the full amount
of any such scheduled or contemplated Restricted Payments to be made to all
Executive Officers within the next twelve (12) month period applied on a pro
forma basis as if current charges against the EBITDA of the Borrowers, the
Borrowers would not be in compliance with the Debt Service Coverage Ratio at the
time of such payment.
 
(i)   Federal Reserve Regulations.  Permit any Loan or the proceeds of any Loan
under this Agreement to be used for any purpose that would cause such Loans to
be margin loans under the provisions of Regulation T, U or X of the Board.
 
(j)   Transactions with Affiliates.  Except (i) as set forth on Schedule
6.02(j), (ii) transactions that are necessary or desirable for the prudent
operation of its business, are for fair consideration and on terms no less
favorable to the Loan Parties or their Subsidiaries than would be obtainable in
a comparable arm’s length transaction with a Person that is not an Affiliate
thereof, have been approved by the audit committee of the Board of Directors of
Group and involve the payment to the Affiliate of not more than $100,000 in any
Fiscal Year or (iii) transactions with another Loan Party, enter into, renew,
extend or be a party to, or permit any of their Subsidiaries to enter into,
renew, extend or be a party to any transaction or series of related transactions
(including, without limitation, the purchase, sale, lease, transfer or exchange
of property or assets of any kind or the rendering of services of any kind) with
any Affiliate.
 
(k)  Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries.  Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Capital Stock of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 6.02(k) shall prohibit or restrict compliance with:
 
(A)           this Agreement and the other Loan Documents;
 
(B)           any agreements in effect on the date of this Agreement and
described on Schedule 6.02(k);
 
 
42

--------------------------------------------------------------------------------

 
 
(C)           any applicable law, rule or regulation (including, without
limitation, applicable currency control laws and applicable state corporate
statutes restricting the payment of dividends in certain circumstances);
 
(D)           in the case of clause (iv) any agreement setting forth customary
restrictions on the subletting, assignment or transfer of any property or asset
that is a lease, license, conveyance or contract of similar property or assets;
or
 
(E)           in the case of clause (iv) any agreement, instrument or other
document evidencing a Permitted Lien from restricting on customary terms the
transfer of any property or assets subject thereto.
 
(l)   Limitation on Issuance of Capital Stock.  Except for Group, issue or sell
or enter into any agreement or arrangement for the issuance and sale of (other
than, to the extent permitted pursuant to Section 6.02(f), to another Loan
Party), or permit any of its Subsidiaries to issue or sell or enter into any
agreement or arrangement for the issuance and sale of, any shares of its Capital
Stock, any securities convertible into or exchangeable for its Capital Stock or
any warrants. With respect to Group only, issue or sell or enter into any
agreement or arrangement for the issuance and sale of, any shares of its Capital
Stock, any securities convertible into or exchangeable for its Capital Stock,
unless the use of proceeds related thereto remains consistent with the most
recent Business Plan of Group.
 
(m) Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc.   (i) Amend, modify or otherwise change (or permit the
amendment, modification or other change in any manner of) any of the provisions
of (A) the Existing Wells Fargo Agreement that is not permitted by the
Intercreditor Agreement, or (B) any agreement, instrument or document evidencing
or governing any of the other Indebtedness of Group or its Subsidiaries or any
instrument or agreement (including, without limitation, any purchase agreement,
indenture, loan agreement or security agreement) relating to any such
Indebtedness if such amendment, modification or change would shorten the final
maturity or average life to maturity of, or require any payment to be made
earlier than the date originally scheduled on, such Indebtedness, would increase
the interest rate applicable to such Indebtedness, would change the
subordination provision, if any, of such Indebtedness, or would otherwise be
adverse to the Lenders in any respect, (ii) make any voluntary or optional
payment, prepayment, redemption, defeasance, sinking fund payment or other
acquisition for value of any of its or its Subsidiaries’ Indebtedness
(including, without limitation, by way of depositing money or securities with
the trustee therefor before the date required for the purpose of paying any
portion of such Indebtedness when due), or refund, refinance, replace or
exchange any other Indebtedness for any such Indebtedness (except to the extent
such Indebtedness is otherwise expressly permitted by the definition of
“Permitted Indebtedness”), or make any payment, prepayment, redemption,
defeasance, sinking fund payment or repurchase of any outstanding Indebtedness
as a result of any asset sale, change of control, issuance and sale of debt or
equity securities or similar event, or give any notice with respect to any of
the foregoing, (iii) except as otherwise permitted amend, modify or otherwise
change its name, jurisdiction of organization, organizational identification
number or FEIN unless the Agent shall have been provided with not less than
thirty (30) days prior written notice thereof, (iv) amend, modify or otherwise
change its certificate of incorporation or bylaws (or other similar
organizational documents), including, without limitation, by the filing or
modification of any certificate of designation, or any agreement or arrangement
entered into by it, with respect to any of its Capital Stock (including any
shareholders’ agreement), or enter into any new agreement with respect to any of
its Capital Stock, except any such amendments, modifications or changes or any
such new agreements or arrangements pursuant to this clause, or (iv) that either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
 
43

--------------------------------------------------------------------------------

 
 
(n)  Investment Company Act of 1940.  Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an “investment
company” or a company “controlled” by an “investment company” not entitled to an
exemption within the meaning of such Act.
 
(o)  ERISA.  (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or Section 4980B of
the Internal Revenue Code; (iv) fail to make any contribution or payment to any
Multiemployer Plan which it or any ERISA Affiliate may be required to make under
any agreement relating to such Multiemployer Plan, or any law pertaining
thereto; (v) fail, or permit any ERISA Affiliate to fail, to pay any required
installment or any other payment required under Section 412 of the Internal
Revenue Code on or before the due date for such installment or other payment.
 
(p)  Environmental.  Permit the use, handling, generation, storage, treatment,
release or disposal of Hazardous Materials at any property owned or operated by
the Loan Parties or any of their Subsidiaries except in compliance with
Environmental Laws and so long as such use, handling, generation, storage,
treatment, release or disposal of Hazardous Materials does not result in a
Material Adverse Effect.
 
(q)  Inventory with Bailees.  Not store any Inventory with a bailee,
warehouseman, or similar party unless done with the prior written consent of
Wells Fargo, and only if the Borrowers have delivered to the Agent a Bailee
Agreement, with respect to the applicable Inventory.
 
(r)   Anti-Terrorism Laws.  No Loan Party shall conduct, deal in or engage in or
permit any Affiliate or agent of any Loan Party within its control to conduct,
deal in or engage in any of the following activities: (i) conduct any business
or engage in any transaction or dealing with any person blocked pursuant to
Executive Order No. 13224 (“Blocked Person”), including the making or receiving
any contribution of funds, goods or services to or for the benefit of any
Blocked Person;  (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224; or (iii) engage in on conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or the
USA Patriot Act.  Each applicable Loan Party shall deliver to the Agent and the
Lenders any certification or other evidence requested from time to time by the
Agent or any Lender, in its sole, confirming compliance with this Section
6.02(r).
 
 
44

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
SECTION 7.01.         Events of Default If any of the following Events of
Default shall occur and be continuing:
 
(a)  the Borrowers shall fail to pay any principal of or interest on the Loan,
any Agent Advance or any fee, indemnity or other amount payable under this
Agreement or any other Loan Document when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise);
 
(b)  any representation or warranty made or deemed made by or on behalf of any
Loan Party or by any officer of the foregoing under or in connection with any
Loan Document or under or in connection with any report, certificate, or other
document delivered to the Agent or the Lenders pursuant to any Loan Document
shall have been incorrect in any material respect when made or deemed made;
 
(c)  any Loan Party shall fail to perform or comply with any term, covenant or
agreement contained herein or in any Loan Document to be performed or observed
by it and, except as set forth in subsections (a) or (b) of this Section 7.01,
such failure, if capable of being remedied, shall remain unremedied for fifteen
(15) days after the date written notice of such default shall have been given by
the Agent to such Loan Party;
 
(d)  any Loan Party shall fail to pay any principal of or interest on any of its
Indebtedness (excluding Indebtedness evidenced by this Agreement) in excess of
$50,000, or any interest or premium thereon, when due whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to any such Indebtedness, or any other
event, shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased or an offer to prepay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each
case, prior to the stated maturity thereof;
 
(e)  any Loan Party (i) shall institute any proceeding or voluntary case seeking
to adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for any such Person or for any substantial part of its property, (ii) shall be
generally not paying its debts as such debts become due or shall admit in
writing its inability to pay its debts generally, (iii) shall make a general
assignment for the benefit of creditors, or (iv) shall take any action to
authorize or effect any of the actions set forth above in this subsection (e);
 
 
45

--------------------------------------------------------------------------------

 
 
(f)   any proceeding shall be instituted against any Loan Party seeking to
adjudicate it bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for any such Person or
for any substantial part of its property, and such proceeding shall remain
undismissed or unstayed for a period of sixty (60) days or any receiver,
trustee, custodian or other similar official is appointed to take possession of
or operate all or any portion of the Property of any Loan Party;
 
(g)  any material provision of any Loan Document shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against any Loan Party intended to be a party thereto,
or the validity or enforceability thereof shall be contested by any party
thereto, or a proceeding shall be commenced by any other Loan Party or any
Governmental Authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document;
 
(h)  any Security Agreement or any other security document, after delivery
thereof pursuant hereto, shall for any reason fail or cease to create a valid
and perfected (to the extent that Agent or the Lenders have taken steps to
effect perfection) and, except to the extent permitted by the terms hereof or
thereof, first priority Lien in the Intellectual Property and second priority
Lien in any other Collateral (subject to Permitted Liens) in favor of the Agent
for the benefit of the Lenders;
 
(i)   one or more judgments or orders for the payment of money exceeding
$500,000 in the aggregate shall be rendered against any Loan Party and remain
unsatisfied and either (i) enforcement proceedings shall have been commenced by
any creditor upon any such judgment or order, or (ii) there shall be a period of
thirty (30) consecutive days after entry thereof during which a stay of
enforcement of any such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not give rise to an Event of Default under this subsection (i) if
and for so long as (A) the amount of such judgment or order is covered by a
valid and binding policy of insurance between the defendant and the insurer
covering full payment thereof and (B) such insurer has been notified, and has
not disputed the claim made for payment, of the amount of such judgment or
order;
 
(j)   any Loan Party is enjoined, restrained or in any way prevented by the
order of any court or any Governmental Authority from conducting all or any
material part of its business for more than fifteen (15) days;
 
(k)  any material damage to, or loss, theft or destruction of, any Collateral,
whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than fifteen (15) consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of any Loan Party,
if any such event or circumstance could reasonably be expected to have a
Material Adverse Effect;
 
 
46

--------------------------------------------------------------------------------

 
 
(l)   any cessation of a substantial part of the business of any Loan Party for
a period which materially and adversely affects the ability of such Person to
continue its business on a profitable basis;
 
(m) the loss, suspension or revocation of, or failure to renew, any license or
permit now held or hereafter acquired by any Loan Party, if such loss,
suspension, revocation or failure to renew could reasonably be expected to have
a Material Adverse Effect;
 
(n)  the indictment, or to the knowledge of such Loan Party, threatened
indictment, of any Loan Party under any criminal statute, or commencement of
criminal or civil proceedings against any Loan Party, pursuant to which statute
or proceedings the penalties or remedies sought or available include forfeiture
to any Governmental Authority of any material portion of the property of such
Person;
 
(o)  any Loan Party or any of its ERISA Affiliates shall have made a complete or
partial withdrawal from a Multiemployer Plan, and, as a result of such complete
or partial withdrawal any Loan Party or such ERISA Affiliate incurs a withdrawal
liability in an annual amount exceeding $100,000; or a Multiemployer Plan enters
reorganization status under Section 4241 of ERISA, and, as a result thereof such
Loan Party’s, or such ERISA Affiliate’s annual contribution requirement with
respect to such Multiemployer Plan increases in an annual amount exceeding
$100,000;
 
(p)  any Termination Event with respect to any Employee Plan shall have
occurred, and, thirty (30) days after notice thereof shall have been given to
any Loan Party by the Agent, (i) such Termination Event (if correctable) shall
not have been corrected, and (ii) the then current value of such Employee Plan’s
benefit liabilities exceeds the then current value of such Employee Plan’s
assets determined in accordance with the assumptions used by the PBGC for plan
terminations by more than $100,000 (or, in the case of a Termination Event
involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of such amount);
 
(q)  any Loan Party shall be liable for any Environmental Liabilities and Costs,
the payment of which could reasonably be expected to have a Material Adverse
Effect;
 
(r)   any provision of the Intercreditor Agreement shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against the parties thereto, or the validity or
enforceability thereof shall be contested by any party thereto, or a proceeding
shall be commenced by any party thereto for any reason;
 
(s)  the suspension from trading or failure of the common stock $.01 per value
of Group to be listed on an Eligible Market for a period of five (5) consecutive
trading days or for more than an aggregate of ten (10) trading days in any
365-day period;
 
(t)   a Change of Control shall occur;
 
 
47

--------------------------------------------------------------------------------

 
 
(u)  any “Event of Default” (as defined in the Existing Wells Fargo Agreement or
the Intercreditor Agreement) shall occur.
 
then, and in any such event, the Agent shall at the request of the Required
Lenders, by notice to Administrative Borrower, (i) declare the Loan to be due
and payable and all accrued and unpaid interest thereon, all fees and all other
amounts payable under this Agreement shall become due and payable immediately,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by each Loan Party and (ii) exercise any and all of
its other rights and remedies under applicable law (including, but not limited
to, the Bankruptcy Code and the Uniform Commercial Code), hereunder and under
the other Loan Documents; provided, however, that upon the occurrence of any
Event of Default described in subsection (f) or (g) of this Section 7.01,
without any notice to any Loan Party or any other Person or any act by the Agent
or any Lender, the Loan, together with all accrued and unpaid interest thereon,
all fees and all other amounts due under this Agreement and the other Loan
Documents shall become due and payable automatically and immediately, without
presentment, demand, protest or notice of any kind, all of which are expressly
waived by each Loan Party.
 
48

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
AGENT
 
SECTION 8.01.         Appointment Each Lender (and each subsequent holder of the
Note by its acceptance thereof) hereby irrevocably appoints and authorizes the
Agent to perform the duties of the Agent as set forth in this Agreement
including:  (i) to receive on behalf of each Lender any payment of principal of
or interest on the Note and all other amounts accrued hereunder for the account
of the Lenders and paid to the Agent, and to distribute within two (2) business
days of receipt to each Lender its Pro Rata Share of all payments so received;
(ii) to distribute to each Lender copies of all material notices and agreements
received by the Agent and not required to be delivered to each Lender pursuant
to the terms of this Agreement, provided that the Agent shall not have any
liability to the Lenders for the Agent’s inadvertent failure to distribute any
such notices or agreements to the Lenders; (iii) to maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Loan, and related matters and to maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Collateral and related matters; (iv) to execute or file any and all
financing or similar statements or notices, amendments, renewals, supplements,
documents, instruments, proofs of claim, notices and other written agreements
with respect to this Agreement or any other Loan Document; (v) to make the Loan
and the Agent Advances, for the Agent or on behalf of the applicable Lenders as
provided in this Agreement or any other Loan Document; (vi) to perform,
exercise, and enforce any and all other rights and remedies of the Lenders with
respect to the Loan Parties, the Obligations, or otherwise related to any of
same to the extent reasonably incidental to the exercise by the Agent of the
rights and remedies specifically authorized to be exercised by the Agent by the
Required Lenders; (vii)  to incur and pay such fees necessary or appropriate for
the performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; and (viii) subject to Section 8.03 of this
Agreement, to take such action as the Agent deems appropriate on its behalf to
administer the Loan and the Loan Documents and to exercise such other powers
delegated to the Agent by the terms hereof or the Loan Documents, together with
such powers as are reasonably incidental thereto to carry out the purposes
hereof and thereof; provided, however, that the power to give or to refuse to
give notices, waivers, consents, approvals and instructions and the power to
make or to refuse to make determinations and calculations, shall require the
consent of the Required Lenders.  As to any matters not expressly provided for
by this Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Note), the Agent shall not exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions of the
Required Lenders shall be binding upon all Lenders.  Without limiting the
generality of the foregoing, the consent of the Required Lenders shall be
required in connection with (i) any waivers or amendments of or other changes to
the terms of this Agreement or any Loan Document and to give or deny any
approval or consent thereunder; (ii) the release of any Loan Party or any
Guarantor; (iii) the release of any Collateral; (vi) the release of any
Collateral obtained after the date hereof; (iv) declaring or waiving a Default
or an Event of Default, accelerating the Maturity Date, foreclosing or otherwise
enforcing any Lien in favor of the Lender granted pursuant to this Agreement or
any Loan Document, exercising any other remedies under this Agreement or any
Loan Document,  negotiating a restructure or other changes to the terms of any
Loan Document, and agreeing to waivers, amendments, changes, consents or
approvals of the kind referred to in this Section 8.01; and (v) disposing of any
Collateral (including setting the terms of any purchase money financing).
 
SECTION 8.02.         Nature of Duties The Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement or in the
Loan Documents.  The duties of the Agent shall be mechanical and administrative
in nature.  The Agent shall not have by reason of this Agreement or any Loan
Document a fiduciary relationship in respect of any Lender.  Nothing in this
Agreement or any of the Loan Documents, express or implied, is intended to or
shall be construed to impose upon the Agent any obligations in respect of this
Agreement or any of the Loan Documents except as expressly set forth herein or
therein.  Each Lender shall make its own independent investigation of the
financial condition and affairs of the Loan Parties in connection with the
making and the continuance of the Loans hereunder and shall make its own
appraisal of the creditworthiness of the Loan Parties and the value of the
Collateral, and the Agent shall have no duty or responsibility, either initially
or on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
extension of the Loan hereunder or at any time or times thereafter, provided
that, upon the reasonable request of a Lender, the Agent shall provide to such
Lender any documents or reports delivered to the Agent by the Loan Parties
pursuant to the terms of this Agreement or any Loan Document.  If the Agent
seeks the consent or approval of the Required Lenders to the taking or
refraining from taking any action hereunder, the Agent shall send notice thereof
to each Lender.  The Agent shall promptly notify each Lender any time that the
Required Lenders have instructed the Agent to act or refrain from acting
pursuant hereto.
 
 
49

--------------------------------------------------------------------------------

 

SECTION 8.03.         Rights, Exculpation, Etc.  The Agent and its directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by it under or in connection with this Agreement or the
other Loan Documents, except for liability for which there has been a final
judicial determination that such resulted from the Agent’s gross negligence or
willful misconduct.  Without limiting the generality of the foregoing, the Agent
(i) may consult with legal counsel (including, without limitation, counsel to
the Agent or counsel to the Loan Parties), independent public accountants, and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel or experts; (ii) makes no warranty or representation to any Lender and
shall not be responsible to any Lender for any statements, certificates,
warranties or representations made in or in connection with this Agreement or
the other Loan Documents; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or the other Loan Documents on the part of any
Person, the existence or possible existence of any Default or Event of Default,
or to inspect the Collateral or other property (including, without limitation,
the books and records) of any Person; (iv) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall not
be deemed to have made any representation or warranty regarding the existence,
value or collectibility of the Collateral, the existence, priority or perfection
of the Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the
Collateral.  The Agent shall not be liable for any apportionment or distribution
of payments made in good faith, and if any such apportionment or distribution is
subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount which they are determined to be
entitled.  The Agent may at any time request instructions from the Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Loan Documents the Agent is permitted or required to take or to
grant, and if such instructions are promptly requested, the Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval under any of the Loan Documents until it shall have received such
instructions from the Required Lenders.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Agent as a result
of the Agent acting or refraining from acting under this Agreement, the Note or
any of the other Loan Documents in accordance with the instructions of the
Required Lenders.
 
SECTION 8.04.         Reliance The Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.
 
SECTION 8.05.         Indemnification To the extent that the Agent is not
reimbursed and indemnified by any Loan Party, the Lenders will reimburse and
indemnify the Agent from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, advances
or disbursements of any kind or nature whatsoever which may be imposed on,
incurred by, or asserted against the Agent in any way relating to or arising out
of this Agreement or any of the Loan Documents or any action taken or omitted by
the Agent under this Agreement or any of the Loan Documents, in proportion to
each Lender’s Pro Rata Share, including, without limitation, advances and
disbursements made pursuant to Section 8.08; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, advances or
disbursements for which there has been a final judicial determination that such
resulted from the Agent’s gross negligence or willful misconduct.  The
obligations of the Lenders under this Section 8.05 shall survive the payment in
full of the Loan and the termination of this Agreement.
 
 
50

--------------------------------------------------------------------------------

 
 
SECTION 8.06.         Agent Individually With respect to its Pro Rata Share of
the Loan made by it and the Note issued to or held by it, the Agent shall have
and may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender.  The terms “Lenders” or “Required Lenders” or any similar terms shall,
unless the context clearly otherwise indicates, include the Agent in its
individual capacity as a Lender or one of the Required Lenders.
 
SECTION 8.07.         Successor Agent.
 
(a)  The Agent may resign from the performance of all its functions and duties
hereunder and under the other Loan Documents at any time by giving at least
thirty (30) Business Days’ prior written notice to Administrative Borrower and
each Lender.  Such resignation shall take effect upon the acceptance by a
successor Agent of appointment pursuant to clauses (b) and (c) below or as
otherwise provided below.
 
(b)  Upon any such notice of resignation, the Required Lenders shall appoint a
successor Agent who, in the absence of a continuing Event of Default, shall be
reasonably satisfactory to the Borrowers.  Upon the acceptance of any
appointment as the Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents.  After the Agent’s resignation hereunder as the Agent, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Agent under this Agreement
and the other Loan Documents.
 
(c)  If a successor Agent shall not have been so appointed within said thirty
(30) Business Day period, the retiring Agent shall then appoint a successor
Agent who, if an Event of Default is not continuing, shall be reasonably
satisfactory to the Borrowers, who shall serve as the Agent until such time, if
any, as the Required Lenders appoint a successor Agent as provided above.
 
(d)  The Required Lenders may , upon at least 30 Business Days’ prior notice to
Agent, remove Agent, provided, however, that upon such removal, the Lenders
shall execute and deliver to Agent a release and hold harmless agreement,
providing for the release and indemnification of Agent from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, advances and disbursements of any kind or nature
whatsoever relating to or arising out of this Agreement or Agent’s actions or
omissions hereunder or under any of the Loan Documents.
 
51

--------------------------------------------------------------------------------


 
SECTION 8.08.         Collateral Matters.
 

(a)  The Agent shall only upon the consent of the Required Lenders from time to
time, during the occurrence and continuance of an Event of Default, make such
disbursements and advances (“Agent Advances”) which the Required Lenders deem
necessary or desirable to preserve or protect the Collateral or any portion
thereof, to enhance the likelihood or maximize the amount of repayment by the
Borrowers of the Loan and other Obligations or to pay any other amount
chargeable to the Borrowers pursuant to the terms of this Agreement, including,
without limitation, costs, fees and expenses as described in Section 9.04.  The
Agent Advances shall be repayable on demand and be secured by the
Collateral.  The Agent Advances shall constitute Obligations hereunder.  The
Agent shall notify each Lender and Administrative Borrower in writing of each
Agent Advance, which notice shall include a description of the purpose of such
Agent Advance.  Without limitation to its obligations pursuant to Section 8.05,
each Lender agrees that it shall make available to the Agent, upon the Agent’s
demand, in Dollars in immediately available funds, the amount equal to such
Lender’s Pro Rata Share of such Agent Advance.  If such funds are not made
available to the Agent by such Lender, the Agent shall be entitled to recover
such funds on demand from such Lender, together with interest thereon, for each
day from the date such payment was due until the date such amount is paid to the
Agent, at the rate of interest then applicable under the Note.
 
(b)  The Lenders hereby irrevocably authorize the Agent, upon the request of the
Required Lenders, to release any Lien granted to or held by the Agent upon any
Collateral upon payment and satisfaction of the Loan and all other Obligations
which have matured and which the Agent has been notified in writing are then due
and payable; or constituting property being sold or disposed of in the ordinary
course of any Loan Party’s business and in compliance with the terms of this
Agreement and the other Loan Documents; or constituting property in which the
Loan Parties owned no interest at the time the Lien was granted or at any time
thereafter; or if approved, authorized or ratified in writing by the
Lenders.  Upon request by the Agent at any time, the Lenders will confirm in
writing the Agent’s authority to release particular types or items of Collateral
pursuant to this Section 8.08(b).
 
(c)  Upon receipt by the Agent of confirmation from the Required Lenders of its
authority to release any particular item or types of Collateral, and upon prior
written request by any Loan Party, the Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Agent for the benefit of the
Lenders upon such Collateral; provided, however, that (i) the Agent shall not be
required to execute any such document on terms which, in the Agent’s opinion,
would expose the Agent to liability or create any obligations or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Lien upon (or obligations of any Loan Party in respect of)
all interests in the Collateral retained by any Loan Party.
 
(d)  The Agent shall have no obligation whatsoever to any Lenders to assure that
the Collateral exists or is owned by the Loan Parties or is cared for, protected
or insured or has been encumbered or that the Lien granted to the Agent pursuant
to this Agreement has been properly or sufficiently or lawfully created,
perfected, protected or enforced or is entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Agent in this Section 8.08 or
in any of the Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, the Agent may act
in any manner it may deem appropriate, in its sole discretion, given the Agent’s
own interest in the Collateral as one of the Lenders and that the Agent shall
have no duty or liability whatsoever to any other Lender.
 
 
52

--------------------------------------------------------------------------------

 

SECTION 8.09.         Agency for Perfection The Agent and each Lender hereby
appoints the Agent and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral in assets
which, in accordance with Article 9 of the Uniform Commercial Code, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and the Agent and each Lender hereby acknowledges that
it holds possession of or otherwise controls any such Collateral for the benefit
of the Agent and the Lenders as secured party.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify the Agent
thereof, and, promptly upon the Agent’s request therefor shall deliver such
Collateral to the Agent or in accordance with the Agent’s instructions.  Each
Loan Party by its execution and delivery of this Agreement hereby consents to
the foregoing.
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01.         Notices, Etc All notices and other communications provided
for hereunder shall be in writing and shall be mailed, telecopied or delivered,
if to any Loan Party, at the following address:
 
Frederick’s of Hollywood Group Inc.
1115 Broadway
New York, New York  10010
Attention: Thomas Rende, Chief Financial Officer
                    Marci J. Frankenthaler, General Counsel
Telephone:  212-798-4740
Telecopier:  212-798-4741


Other Applicable Borrower
c/o Frederick’s of Hollywood, Inc.
6255 Sunset Boulevard
Hollywood, California  90028
Attention:  Linda LoRe
Telephone:  323-957-5899
Telecopier:  323-464-4219
 
with a copy to:
 
Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, NY   100174-1901
Telephone:  212-818-8800
Telecopier:  212-818-8881
Attention:  Jeffrey M. Gallant
 
 
53

--------------------------------------------------------------------------------

 
 
if to the Agent, to it at the following address:
 
Hilco Brands, LLC
5 Revere Drive
Northbrook, IL   60062
Attention:  Eric Kaup, General Counsel
 
with a copy to:
 
Fox Rothschild LLP
200 Market Street
20th Floor
Philadelphia, PA 19103
Attention:  Stephen M. Cohen, Esquire
Telephone:  215-299-2744
Telecopier:  215-299-2150
 
if to Infinity FS Finance I, LLC, to it at the following address:
 
c/o Infinity FS Brands, LLC
1407 Broadway, 30th floor
New York, NY 10018
212-695-6666 ext. 119
Attention:  Bradley W. Snyder, Managing Partner
with a copy to:
 
Wachtel & Masyr, LLP
885 Second Avenue
New York, New York 10017
Attention:  Morris Missry, Esquire
Telephone:  215-909-9557
Telecopier:  212-909-9458


or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section 9.01.  All such notices and other communications shall be
effective, (i) if mailed, when received or three (3) days after deposited in the
mails, whichever occurs first, (ii) if telecopied, when transmitted and
confirmation received, or (iii) if delivered, upon delivery, except that notices
to the Agent pursuant to Article II shall not be effective until received by the
Agent.
 
54

--------------------------------------------------------------------------------


 
SECTION 9.02.         Amendments, Etc No amendment or waiver of any provision of
this Agreement or the Note, and no consent to any departure by the Borrowers or
any other Loan Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Required Lenders and the Borrower, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given provided, however, that no amendment,
waiver or consent shall (i) reduce the principal of, or interest on, the Loan
payable to any Lender, reduce the amount of any fee payable for the account of
any Lender, or postpone or extend any date fixed for any payment of principal
of, or interest or fees on, the Loan payable to Lenders, in each case without
the written consent of any Lender affected thereby, (ii) change the percentage
of the aggregate unpaid principal amount of the Note that is required for the
Lenders or any of them to take any action hereunder, (iii) amend the definition
of “Required Lenders” or “Pro Rata Share”, (iv) release all or a substantial
portion of the Collateral (except as otherwise provided in this Agreement and
the other Loan Documents), subordinate any Lien granted in favor of the Agent
for the benefit of the Lenders, or release any Borrower or any Guarantor,
(v) modify, waive, release or subordinate the priority of the Obligations
(except as permitted in this Agreement and the Loan Documents), or (vi) amend,
modify or waive this Section 9.02 of this Agreement, in each case without the
written consent of each Lender.  Notwithstanding the foregoing, no amendment,
waiver or consent shall, unless in writing and signed by the Agent, affect the
rights or duties of the Agent (but not in its capacity as a Lender) under this
Agreement or the other Loan Documents.
 
SECTION 9.03.         No Waiver; Remedies, Etc No failure on the part of the
Agent or any Lender to exercise, and no delay in exercising, any right hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right.  The
rights and remedies of the Agent and the Lenders provided herein and in the
other Loan Documents are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law.  The rights of the Agent and the
Lenders under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agent and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.
 
55

--------------------------------------------------------------------------------


 
SECTION 9.04.         Expenses; Taxes; Attorneys’ Fees The Borrowers will pay on
demand, all reasonable costs and expenses incurred by or on behalf of the Agent
including, without limitation, the cost of all official certificates and
certified copies obtained by or on behalf of the Agent pursuant to Section 4.01
of this Agreement (and, in the case of clauses (c) through (m) below, the
Lenders), regardless of whether the transactions contemplated hereby are
consummated, including, without limitation, reasonable fees, costs, client
charges and expenses of counsel for the Agent (and, in the case of clauses (c)
through (m) below, the Lenders), accounting, due diligence, periodic field
audits, physical counts, valuations, investigations, searches and filings,
monitoring of assets, appraisals of Collateral, environmental assessments,
miscellaneous disbursements, examination, travel, lodging and meals, arising
from or relating to:  (a) the negotiation, preparation, execution, delivery,
performance and administration of this Agreement and the other Loan Documents at
the closing on the Loan, up to a maximum amount of Eighty Thousand Dollars
($80,000.00), (b) the preparation of any additional Loan Documents, pursuant to
Section 6.01(b), and any requested amendments, waivers or consents to this
Agreement or the other Loan Documents whether or not such documents become
effective or are given, (c) the preservation and protection of any of the
Lenders’ rights under this Agreement or the other Loan Documents, (d) the
defense of any claim or action asserted or brought against the Agent or the
Lenders by any Person that arises from or relates to this Agreement, any other
Loan Document, the Agent’s or the Lenders’ claims against the Borrowers and each
other Loan Party, or any and all matters in connection therewith, (e) the
commencement or defense of, or intervention in, any court proceeding arising
from or related to this Agreement or any other Loan Document, (f) the filing of
any petition, complaint, answer, motion or other pleading by the Agent or the
Lenders, or the taking of any action in respect of the Collateral or other
security, in connection with this Agreement or any other Loan Document, (g) the
protection, collection, lease, sale, taking possession of or liquidation of, any
Collateral or other security in connection with this Agreement or any other Loan
Document, (h) any attempt to enforce any Lien or security interest in any
Collateral or other security in connection with this Agreement or any other Loan
Document, (i) any attempt to collect from the Borrowers or any other Loan Party,
(j) the receipt by the Agent or the Lenders of any advice from professionals
with respect to any of the foregoing, (k) all liabilities and costs arising from
or in connection with the past, present or future operations of the Borrowers
and each other Loan Party involving any damage to real or personal property or
natural resources or harm or injury alleged to have resulted from any Release of
Hazardous Materials on, upon or into such property, (l) any Environmental
Liabilities and Costs incurred in connection with the investigation, removal,
cleanup and/or remediation of any Hazardous Materials present or arising out of
the operations of any facility of any Borrower or any other Loan Party, or (m)
any Environmental Liabilities and Costs incurred in connection with any
Environmental Lien.  Without limitation of the foregoing or any other provision
of any Loan Document:  (x) the Borrowers agree to pay all stamp, document,
transfer, recording or filing taxes or fees and similar impositions now or
hereafter reasonably determined by the Agent or any Lender to be payable in
connection with this Agreement or any other Loan Document, and the Borrowers
agree to save the Agent and the Lenders harmless from and against any and all
present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such taxes, fees or impositions,
(y) the Borrowers agree to pay all broker fees that may become due in connection
with the transactions contemplated by this Agreement, and (z) if the Borrowers
fail to perform any covenant or agreement contained herein or in any other Loan
Document, the Agent may itself perform or cause performance of such covenant or
agreement, and the expenses of the Agent incurred in connection therewith shall
be reimbursed on demand by the Borrowers; provided that prompt written notice of
any such actions taken by the Agent shall be given to Group; provided further,
that the failure to provide such notice shall not relieve the obligation of the
Borrowers to reimburse the Agent in connection therewith.
 
SECTION 9.05.         Rights of Set-Off Borrowers agree that Agent and each
Lender and their Affiliates shall have all rights of set-off and lenders’ liens
provided by applicable law, and in addition thereto, Borrowers agree that at any
time an Event of Default has occurred and is continuing, Agent and each Lender
may apply to the payment of any Obligations of Borrowers hereunder, whether or
not then due, any and all balances, credits, deposits, accounts or moneys of
Borrower then or thereafter held by Agent or any Lender or owed to any
Borrower.  Notwithstanding the foregoing, no Lender shall exercise any rights
described in the preceding sentence without the prior written consent of Agent.
 
SECTION 9.06.         Severability Any provision of this Agreement, which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
SECTION 9.07.         Assignments and Participations.
 
(a)  This Agreement and the Note shall be binding upon and inure to the benefit
of the Borrowers and the other the Loan Parties and the Agent and each Lender
and their respective successors and assigns; provided, however, that each of the
Borrowers and the other Loan Parties may not assign or transfer any of their
rights hereunder, or under the Note, without the prior written consent of each
Lender and any such assignment without the Lenders’ prior written consent shall
be null and void.
 
 
56

--------------------------------------------------------------------------------

 
 
(b)  Each Lender may, with the written consent of the Required Lenders and, in
the absence of a continuing Event of Default, the Administrative Borrower (such
consent in the case of the Administrative Borrower to not be unreasonably
withheld or delayed), assign to one or more other lenders or other entities all
or a portion of its rights and obligations under this Agreement (including,
without limitation, the Note); provided, however, that no written consent of the
Required Lenders or the Administrative Borrower shall be required in connection
with any assignment by a Lender to an Affiliate of such Lender.  Upon any such
assignment, (A) the assignee thereunder shall become a “Lender” hereunder and,
in addition to the rights and obligations hereunder held by it immediately prior
to such effective date, have the rights and obligations hereunder that have been
assigned to it and (B) the assigning Lender shall, to the extent that rights and
obligations hereunder have been assigned by it, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
assignment of all or the remaining portion of an assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto).
 
(c)  In order for an assignment to be effective, each such assignee shall enter
into a written agreement with the Agent and the assigning Lender (a “Joinder”),
pursuant to which the assigning Lender and the assignee thereunder confirm to
and agree with the Agent and each other as follows:  (A) other than as provided
in such Joinder, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (B) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Loan Parties or any of their Subsidiaries or the performance or observance by
the Loan Parties of any of their obligations under this Agreement or any other
Loan Document furnished pursuant hereto; (C) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Joinder; (D) such assignee will,
independently and without reliance upon the assigning Lender, the Agent or any
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents; (E) such assignee
appoints and authorizes the Agent to take such action as Agent on its behalf and
to exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (F) such assignee agrees that it will perform
in accordance with their terms all of the obligations which by the terms of this
Agreement and the other Loan Documents are required to be performed by it as a
Lender.
 
(d)  (i)           The Agent shall maintain, or cause to be maintained at its
offices, a copy of each Joinder delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and principal
amount of the Loan owing to each Lender from time to time (the “Register”).  The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrowers, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
Administrative Borrower and any Lender at any reasonable time and from time to
time upon reasonable prior notice.
 
 
57

--------------------------------------------------------------------------------

 
 
(ii)           Upon its receipt of a Joinder executed by an assigning Lender and
an assignee, the Agent shall, if such assignment has been completed and approved
as required by this Agreement (i) accept such Joinder, (ii) give prompt notice
thereof to Administrative Borrower, (iii) record the information contained
therein in the Register, and (iv) prepare and distribute to each Lender and
Administrative Borrower a revised Schedule 2.02 hereto after giving effect to
such assignment, which revised Schedule 2.02 shall replace the prior
Schedule 2.02 and become part of this Agreement.
 
(iii)           Any foreign Person who purchases or is assigned or participates
in any portion of the Loan shall provide the Agent (in the case of a purchase or
assignment) or the Lender (in the case of a participation) with a completed
Internal Revenue Service Form W-8 (Certificate of Foreign Status) or a
substantially similar form for such purchaser, participant or any other
affiliate who is a holder of beneficial interests in the Loan.
 
(e)           Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents; provided, that (i) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged; (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and the Borrowers, the Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents, and (iii) a participant shall not be entitled to
require such Lender to take or omit to take any action hereunder except (A) any
action directly effecting an extension of the maturity dates or decrease in the
principal amount of the Loan, or (B) any action directly effecting an extension
of the due dates or a decrease in the rate of interest payable on the Loan or
the fees payable under this Agreement, or (C) any action directly effecting a
release of all or a substantial portion of the Collateral or any Borrower or any
Guarantor (except as set forth in Section 8.08 of this Agreement or any Loan
Document).  The Loan Parties agree that each participant shall be entitled to
the benefits of Section 3.03 of this Agreement with respect to its participation
in any portion of the Loan as if it were a Lender.
 
SECTION 9.08.         Counterparts This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Agreement by telecopier shall be equally as effective as
delivery of an original executed counterpart of this Agreement.  Any party
delivering an executed counterpart of this Agreement by telecopier also shall
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.  The foregoing shall apply
to each other Loan Document mutatis mutandis.
 
SECTION 9.09.         GOVERNING LAW THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN
RESPECT OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.
 
 
58

--------------------------------------------------------------------------------

 
 
SECTION 9.10.         CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS.  EACH LOAN PARTY HEREBY IRREVOCABLY
APPOINTS THE SECRETARY OF STATE OF THE STATE OF NEW YORK AS ITS AGENT FOR
SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE ADMINISTRATIVE BORROWER AT
ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION 9.01 AND TO THE SECRETARY OF
STATE OF THE STATE OF NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS
AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENT AND THE
LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY
OTHER JURISDICTION.  EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
 
59

--------------------------------------------------------------------------------


 
SECTION 9.11.         WAIVER OF JURY TRIAL, ETC EACH LOAN PARTY, THE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, THE NOTE OR OTHER
LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS.  EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT AND THE LENDERS ENTERING INTO
THIS AGREEMENT.
 
SECTION 9.12.         Consent by the Agent and Lenders Except as otherwise
expressly set forth herein to the contrary, if the consent, approval,
satisfaction, determination, judgment, acceptance or similar action (an
“Action”) of the Agent or any Lender shall be permitted or required pursuant to
any provision hereof or any provision of any other agreement to which the
Borrowers and any other Loan Party are parties and to which the Agent or any
Lender has succeeded thereto, such Action shall be required to be in writing and
may be withheld or denied by the Agent or such Lender, in its sole discretion,
with or without any reason, and without being subject to question or challenge
on the grounds that such Action was not taken in good faith.
 
SECTION 9.13.         Integration This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.
 
SECTION 9.14.         No Party Deemed Drafter Each of the parties hereto agrees
that no party hereto shall be deemed to be the drafter of this Agreement.
 
SECTION 9.15.         Reinstatement; Certain Payments If any claim is ever made
upon the Agent or any Lender or for repayment or recovery of any amount or
amounts received by the Agent or such Lender in payment or on account of any of
the Obligations, the Agent or such Lender shall give prompt notice of such claim
to each other Agent and Lender and Administrative Borrower, and if the Agent or
such Lender repays all or part of such amount by reason of (i) any judgment,
decree or order of any court or administrative body having jurisdiction over the
Agent or such Lender or any of its property, or (ii) any good faith settlement
or compromise of any such claim effected by the Agent or such Lender with any
such claimant, then and in such event each Loan Party agrees that (A) any such
judgment, decree, order, settlement or compromise shall be binding upon it
notwithstanding the cancellation of any Indebtedness hereunder or under the
other Loan Documents or the termination of this Agreement or the other Loan
Documents, and (B) it shall be and remain liable to the Agent or such Lender
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by such Agent or the Lender.
 
SECTION 9.16.         Group as the Agent for the Borrowers Each Borrower hereby
irrevocably appoints Group as the borrowing agent and attorney-in-fact for the
Borrowers which appointment shall remain in full force and effect unless and
until the Agent shall have received prior written notice signed by all of the
Borrowers that such appointment has been revoked and that another Borrower has
been so appointed.  Each Borrower hereby irrevocably appoints and authorizes
Group (i) to provide the Agent with all notices with respect to the Loan and all
other notices and instructions under this Agreement and (ii) to take such action
as Group deems appropriate on its behalf and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement.
 
 
60

--------------------------------------------------------------------------------

 

SECTION 9.17.         Indemnification In addition to each Loan Party’s other
Obligations under this Agreement, each Loan Party agrees to, jointly and
severally, defend, protect, indemnify and hold harmless the Agent, each Lender
and all of their respective officers, directors, employees, attorneys,
consultants and agents (collectively called the “Indemnitees”) from and against
any and all losses, damages, liabilities, obligations, penalties, fees,
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees, costs and expenses) incurred by such Indemnitees, whether prior
to or from and after the Effective Date, whether direct, indirect or
consequential, as a result of or arising from or relating to or in connection
with any of the following:  (i) the negotiation, preparation, execution or
performance or enforcement of this Agreement, any other Loan Document or of any
other document executed in connection with the transactions contemplated by this
Agreement, (ii) the Agent’s or any Lender’s furnishing of funds to the Borrowers
under this Agreement, including, without limitation, the management of the Loan,
(iii) any matter relating to the financing transactions contemplated by this
Agreement or the other Loan Documents or by any document executed in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, or (iv) any claim, litigation, investigation or proceeding relating
to any of the foregoing, whether or not any Indemnitee is a party thereto
(collectively, the “Indemnified Matters”); provided, however, that the Loan
Parties shall not have any obligation to any Indemnitee under this Section 9.17
for any Indemnified Matter caused by the gross negligence or willful misconduct
of such Indemnitee, as determined by a final judgment of a court of competent
jurisdiction.  To the extent that the undertaking to indemnify, pay and hold
harmless set forth in this Section 9.17 may be unenforceable because it is
violative of any law or public policy, each Loan Party shall, jointly and
severally, contribute the maximum portion which it is permitted to pay and
satisfy under applicable law, to the payment and satisfaction of all Indemnified
Matters incurred by the Indemnitees.  This Indemnity shall survive the repayment
of the Obligations and the discharge of the Liens granted under the Loan
Documents.
 
SECTION 9.18.         Records The unpaid principal of and interest on the Note,
the interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, and the Closing Fee, shall at all times be
ascertained from the records of the Agent, which shall be conclusive and binding
absent manifest error.
 
SECTION 9.19.         Binding Effect This Agreement shall become effective when
it shall have been executed by each Loan Party, the Agent and each Lender and
when the conditions precedent set forth in Section 4.01 hereof have been
satisfied or waived in writing by the Agent, and thereafter shall be binding
upon and inure to the benefit of each Loan Party, the Agent and each Lender, and
their respective successors and assigns, except that the Loan Parties shall not
have the right to assign their rights hereunder or any interest herein without
the prior written consent of each Lender, and any assignment by any Lender shall
be governed by Section 9.07 hereof.
 
 
61

--------------------------------------------------------------------------------

 

SECTION 9.20.         Confidentiality The Agent and each Lender agrees (on
behalf of itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Loan Parties pursuant to this Agreement or the other Loan Documents which is
identified by the Loan Parties as being confidential at the time the same is
delivered to such Person (and which at the time is not, and does not thereafter
become, publicly available or available to such Person from another source not
known to be subject to a confidentiality obligation to such Person not to
disclose such information), provided that nothing herein shall limit the
disclosure of any such information (i) to the extent required by statute, rule,
regulation or judicial process, (ii) to counsel for the Agent or any Lender,
(iii) to examiners, auditors or accountants, (iv) in connection with any
litigation to which the Agent or any Lender is a party or (v) to any assignee or
participant (or prospective assignee or participant) so long as such assignee or
participant (or prospective assignee or participant) first agrees, in writing,
to be bound by confidentiality provisions similar in substance to this Section
9.20.  The Agent and each Lender agrees that, upon receipt of a request or
identification of the requirement for disclosure pursuant to clause (iv) hereof,
it will make reasonable efforts to keep the Loan Parties informed of such
request or identification; provided that the each Loan Party acknowledges that
the Agent and each Lender may make disclosure as required or requested by any
Governmental Authority or representative thereof and that the Agent and each
Lender may be subject to review by regulatory agencies and may be required to
provide to, or otherwise make available for review by, the representatives of
such parties or agencies any such non-public information.
 
SECTION 9.21.         Limitations on Liability of Officers Anything herein or in
any other Loan Document to the contrary notwithstanding any and all references
to the actions, obligations and/or liabilities of any Borrower shall refer only
to the actions, obligations and/or liabilities of the Borrower and shall not
impose any personal obligations or liabilities on the officers thereof, provided
that no officer of a Borrower shall be exonerated or exculpated for any
deficiency, loss or damage suffered by the Agent or any of the Lenders as a
result of any fraud or malfeasance by such officer.
 
SECTION 9.22.         Intent to Limit Charges to Maximum Lawful Rate In no event
shall the interest rate or rates payable under this Agreement, plus any other
amounts paid in connection herewith, exceed the highest rate permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable.  The Borrowers, the Lenders and the Agent, in executing and
delivering this Agreement, intend legally to agree upon the rate or rates of
interest and manner of payment stated within it; provided, however, that,
anything contained herein to the contrary notwithstanding, if said rate or rates
of interest or manner of payment exceeds the maximum allowable under applicable
law, then, ipso facto, as of the date of this Agreement, the Borrowers are and
shall be liable only for the payment of such maximum as allowed by law, and any
payment received from the Borrowers in excess of such legal maximum, whenever
received, shall be applied to reduce the principal balance of the Obligations to
the extent of such excess.
 
SECTION 9.23.         USA Patriot Act-Notice Each Lender (for itself and not on
behalf of any Lender) hereby notifies each of the Loan Parties that pursuant to
the requirements of the USA Patriot Act (Title III of Pub.L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of each of the Loan Parties and other information that will
allow such Lender, as applicable, to identify each Loan Party in accordance with
the Patriot Act.
 
 
62

--------------------------------------------------------------------------------

 
 
SECTION 9.24.         No Publicity Neither Agent, nor Lenders, nor any Loan
Party shall originate any publicity, news release or other announcement, written
or oral, relating to this Agreement or the specific terms and conditions of this
Agreement without the prior written consent of the other parties hereto, which
shall not unreasonably be withheld; provided that if a party determines with the
advice of counsel that it is required to make a public filing, issue a news
release or make an announcement of this Agreement or its specific terms and
conditions, it shall, at a time in advance of making such disclosure that is
reasonable in the circumstances, consult with the other parties regarding such
disclosure, seek such confidential treatment for such terms or portions of this
Agreement or the transactions contemplated hereby as may reasonably be requested
by another party and disclose only such information as it is legally compelled
to disclose.
 
SECTION 9.25.         Intercreditor Agreement Notwithstanding anything to the
contrary, the exercise of any right or remedy by the Agent or the Lenders
hereunder with respect to the Collateral is subject to the provisions of the
Intercreditor Agreement.
 
 
63

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
BORROWERS:
     
FREDERICK’S OF HOLLYWOOD GROUP INC.
     
By:
/s/ Thomas Rende
   
Name:  Thomas Rende
   
Title:    Chief Financial Officer
       
FOH HOLDINGS, INC.
     
By:
/s/ Thomas Rende
   
Name:  Thomas Rende
   
Title:    Chief Financial Officer
       
FREDERICK’S OF HOLLYWOOD, INC.
       
By:
/s/ Thomas Rende
   
Name:  Thomas Rende
   
Title:    Chief Financial Officer
       
FREDERICK’S OF HOLLYWOOD STORES, INC.
       
By:
/s/ Thomas Rende
   
Name:  Thomas Rende
   
Title:    Chief Financial Officer
       
HOLLYWOOD MAIL ORDER, LLC
       
By: FOH Holdings, Inc., its Manager
       
By:
/s/ Thomas Rende
   
Name: Thomas Rende
   
Title:   Chief Financial Officer

 
 
64

--------------------------------------------------------------------------------

 
 

 
AGENT:
     
HILCO BRANDS, LLC
     
By:
/s/ Benjamin Nortman
   
Name: Benjamin Nortman
   
Title: Managing Director
       
LENDERS:
     
HILCO BRANDS, LLC
       
By:
/s/ Benjamin Nortman
   
Name: Benjamin Nortman
   
Title: Managing Director
       
INFINITY FS FINANCE I, LLC
       
By:
/s/ Bradley W. Snyder
   
Name: Bradley W. Snyder
   
Title: Managing Partner

 
 
65

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
Schedule 1.01(a)

 
Guarantor

 
Guarantor
 
Jurisdiction of Organization
     
Fredericks.com, Inc.
 
Nevada

 
Schedules
 
1

--------------------------------------------------------------------------------

 


Schedule 1.01(d)
 
Permitted Holders

 
Fursa Master Rediscovered Opportunities Fund L.P.
Attn: William F. Harley, Chief Investment Officer
c/o Fursa Alternative Strategies LLC
25 Smith Street
Farmingdale, NY 11735


Fursa Capital Partners LP
Attn: William F. Harley, Chief Investment Officer
c/o Fursa Alternative Strategies
25 Smith Street
Farmingdale, NY 11735


Fursa Master Global Event Driven Fund LP
Attn: William F. Harley, Chief Investment Officer
c/o Fursa Alternative Strategies
25 Smith Street
Farmingdale, NY 11735


Scotia Capital (USA) Inc.
One Liberty Plaza
165 Broadway
New York, NY 10006


Blackfriars Master Vehicle LLC – Series 2
Attn: William F. Harley, Chief Investment Officer
c/o Fursa Alternative Strategies
25 Smith Street
Farmingdale, NY 11735


Tokarz Investments, LLC
287 Bowman Avenue
Purchase, New York 10577


TTG Apparel, LLC
287 Bowman Avenue
Purchase, New York 10577
5005 S. 40th Street
Phoenix, AZ 85040
 
Schedules
 
2

--------------------------------------------------------------------------------

 


Schedule 1.01(e)
 
Warehouse Locations
 
5005 S. 40th Street
Phoenix, AZ 85040
 
Movie Star of Poplarville
100 Highway 11 North
Poplarville, MS 30470
601/ 795-4501
 
Schedules
 
3

--------------------------------------------------------------------------------

 


Schedule 2.02


Lenders’ Proportionate Shares


Name
 
Amount
   
Percentage
 
Hilco Brands, LLC
    3,500,000       50 %
Infinity FS Finance I, LLC
    3,500,000       50 %

 
Schedules
 
4

--------------------------------------------------------------------------------

 


Schedule 5.01(e)
Subsidiaries


FOH Holdings, Inc.
 
Incorporated:
 
Delaware, May 9, 1997
   
Authorized Stock:
 
100 Common Shares, $.01 par value
   
Issued Stock:
 
100 Common Shares*
   
Shareholder:
 
Frederick’s of Hollywood Group Inc.
         
Frederick’s of Hollywood, Inc.
 
Incorporated:
 
Delaware, March 1, 1962
   
Authorized Stock:
 
3,000 Common Shares, $0.01 par value
   
Issued Stock
 
1,000 Common Shares*
   
Shareholder:
 
FOH Holdings, Inc.
         
Fredericks.com, Inc.
 
Incorporated:
 
Nevada, April 19, 1999
   
Authorized Stock:
 
120,000,000 common shares of which 80,000,000 Shares are Class A Common $0.01
par value and 40,000,000 Shares Class B Common $0.01 par value
       
1,000,000 Preferred $0.01 par value
   
Issued Stock:
 
11,575,000 Class B Common*
   
Shareholder:
 
Frederick’s of Hollywood, Inc.
         
Frederick’s of Hollywood Stores, Inc.
 
Incorporated:
 
Nevada, July 8, 1998
   
Authorized Stock:
 
1,000 common shares, $0.01 par value
   
Issued Stock
 
100 common shares*
   
Shareholder:
 
Frederick’s of Hollywood, Inc.
         
Hollywood Mail Order, LLC
 
Formation:
 
Nevada, July 20, 1999
   
Manager:
 
FOH Holdings, Inc.
   
Membership Interest:
 
Frederick’s of Hollywood, Inc.
         
Cinejour Lingerie Inc.
 
Incorporated:
 
Canada, May 7, 2004
   
Authorized Stock:
 
Unlimited Class A Common
       
Unlimited Class B Common
       
Unlimited Preferred A
       
Unlimited Preferred B
       
Unlimited Preferred C
       
Unlimited Preferred D
   
Issued Stock:
 
100 Class A Common*
   
Shareholder:
 
Frederick’s of Hollywood Group Inc.
   
Nature and type of business conducted:
 
Canadian wholesale operations
   
Revenues
 
FY09 — US$1,074,750
       
FY10 (11 months) US$751,751
         
FOH (Hong Kong) Limited
 
Incorporated:
 
Hong Kong, September 7, 2009
(Corporation to be dissolved)
 
Authorized Stock:
 
100 Shares
   
Issued Stock:
 
100 Shares*
   
Shareholder
 
Frederick’s of Hollywood Group Inc.
   
Nature and type of business conducted:
 
Sourcing and quality control
 
  
Revenues
  
0

__________________________
*
Securities pledged to Wells Fargo Retail Finance II, LLC (“Senior Lender”) in
accordance with the terms of that certain Pledge and Security Agreement, dated
as of January 28, 2008, by Frederick’s of Hollywood Group Inc. for the benefit
of the Senior Lender.



Schedules
 
5

--------------------------------------------------------------------------------

 


Schedule 5.01(f)
 
Litigation; Commercial Tort Claims
 
None


Schedules
 
6

--------------------------------------------------------------------------------

 


Schedule 5.01(g)
 
SEC Filings
 
None


Schedules
 
7

--------------------------------------------------------------------------------

 


Schedule 5.01(i)
 
ERISA
 
None


Schedules
 
8

--------------------------------------------------------------------------------

 


Schedule 5.01(o)
 
Real Property
 
Name
 
Store
 
Address
 
City
 
State
 
Zip
 
Commencement
Date
 
Expiration
Date
 
Renewal
Options
 
Annual
Base
Rent
 
Stores
                                     
Flagship Hollywood
 
10
 
6751 Hollywood Blvd
 
Hollywood
 
California 
 
90028
 
9/19/05
 
4/30/15
 
Two five year
  $ 272,897.04  
Lakewood Center
 
24
 
12/13 Lakewood Center Mall
 
Lakewood
 
California 
 
90712
 
3/1/65
 
4/30/17
      $ 180,134.40  
Topanga Plaza
 
25
 
6600 Topanga Canyon Blvd, SP 2044
 
Canoga Park
 
California 
 
91303
 
3/1/65
 
6/30/17
      $ 183,228.00  
Inland Center Mall
 
27
 
500 Inland Center Dr, SP 332
 
San Bernardino
 
California 
 
92408
 
10/1/66
 
12/31/12
      $ 64,506.00  
Crossroads Mall
 
56
 
H2042 Crossroads Mall
 
Oklahoma City
 
Oklahoma 
 
73149
 
2/1/74
 
2/28/11
      $ 30,879.24  
Southridge Mall
 
58
 
5300 S. 76th St.
 
Greendale
 
Wisconsin 
 
53129
 
9/1/70
 
5/31/11
      $ 52,719.96  
Northeast Mall
 
60
 
1101 Melbourne Dr Ste 2256
 
Hurst
 
Texas 
 
76053
 
3/1/71
 
1/31/14
      $ 93,709.44  
Del Amo Fashion Square
 
62
 
3525 Carson St, Sp. #29
 
Torrance
 
California 
 
90503
 
7/1/71
 
3/31/15
      $ 95,600.04  
Irving Mall
 
65
 
2409 Irving Mall
 
Irving
 
Texas 
 
75062
 
8/1/71
 
2/29/12
      $ 36,000.00  
Woodfield Mall
 
69
 
Woodfield Mall Sp.E-111A
 
Schaumburg
 
Illinois 
 
60173
 
10/1/71
 
3/31/11
      $ 103,226.28  
Sunrise Mall
 
75
 
5957 Sunrise Mall
 
Citrus Heights
 
California 
 
95610
 
6/1/72
 
1/31/12
      $ 46,500.00  
Town East Mall
 
77
 
2154 Town East Mall
 
Mesquite
 
Texas 
 
75150
 
8/1/72
 
2/28/13
      $ 71,792.04  
Westminster Mall
 
105
 
1081 Westminster Mall
 
Westminster
 
California 
 
92683
 
10/1/76
 
5/31/15
      $ 86,661.16  
Southlake Mall
 
109
 
2233 Southlake Mall
 
Merrillville
 
Indiana 
 
46410
 
9/1/74
 
month to month
      $ 84,687.00  
Metro Center
 
111
 
9617  North Metro Parkway West
 
Phoenix
 
Arizona 
 
85051
 
11/1/74
 
12/31/13
      $ 83,780.04  
St. Clair Square
 
113
 
240 St. Clair Square
 
Fairview Heights
 
Illinois 
 
62208
 
10/1/74
 
2/28/11
      $ 67,221.96  
University Square
 
116
 
2147 University Square Mall
 
Tampa
 
Florida 
 
33612
 
2/1/75
 
3/31/12
      $ 70,664.04  
The Plaza at West Covina
 
119
 
657 Plaza Dr.
 
West Covina
 
California 
 
91790
 
9/1/75
 
1/31/12
      $ 99,497.04  
Towne East Square
 
125
 
7700 E. Kellogg
 
Wichita
 
Kansas 
 
67207
 
3/1/76
 
2/28/12
      $ 50,000.04  
North Riverside Park
 
126
 
7501 W. Cermak Rd., Sp. #D9
 
North Riverside
 
Illinois 
 
60546
 
11/1/75
 
month to month
      $ 60,000.00  
Woodland Hills
 
132
 
7021 S. Memorial
 
Tulsa
 
Oklahoma 
 
74133
 
8/1/76
 
1/31/13
      $ 59,235.96  
Coronado Center
 
135
 
6600 Menaul Blvd NE, Sp. B-005
 
Albuquerque
 
New Mexico
 
87110
 
10/1/76
 
1/31/15
      $ 67,439.40  
Vancouver Mall
 
139
 
8700 NE Vancouver Mall Dr.
 
Vancouver
 
Washington 
 
98662
 
6/1/77
 
1/31/11
      $ 52,243.44  

 
Schedules
 
9

--------------------------------------------------------------------------------

 


Southlake Mall
 
140
 
1227 Southlake Mall
 
Morrow
 
Georgia 
 
30260
 
6/1/77
 
12/31/10
      $ 65,393.40  
Woburn Mall
 
143
 
300 Mishawum Rd.
 
Woburn
 
Massachusetts
 
01801
 
5/1/78
 
2/28/13
      $ 49,005.00  
Ingram Park
 
146
 
6301 North West Loop 410
 
San Antonio
 
Texas 
 
78238
 
3/1/79
 
1/31/14
      $ 58,617.96  
Pearlridge Shopping Center
 
160
 
234 Pearlridge Center 98-1005 Moanalua Rd, Sp. 109
 
Aiea
 
Hawaii 
 
96701
 
8/1/80
 
1/31/19
      $ 111,564.00  
Crossroads
 
161
 
6650 S Westnedge Ave. Space 210
 
Kalamazoo
 
Michigan 
 
49024
 
7/1/80
 
1/31/11
      $ 52,550.04  
The Meadows
 
163
 
4300 Meadows Ln., Sp.2307
 
Las Vegas
 
Nevada 
 
89107
 
11/1/81
 
1/31/12
      $ 74,868.00  
Chicago Ridge Mall
 
168
 
300 Chicago Ridge Mall
 
Chicago Ridge
 
Illinois 
 
60415
 
11/1/81
 
month to month
      $ 7,899.36  
Holyoke Mall at Ingleside
 
169
 
50 Holyoke St, Box 10212 Space F-379
 
Holyoke
 
Massachusetts
 
01041
 
11/1/81
 
1/31/14
      $ 76,609.44  
Lynnhaven Parkway
 
170
 
701 Lynnhaven Pkwy, Sp E17
 
Virginia Beach
 
Virginia 
 
23452
 
8/1/81
 
2/28/13
      $ 56,661.96  
Barton Creek Square
 
171
 
2901 Capitol of Texas Hwy, Sp A13
 
Austin
 
Texas 
 
78746
 
10/1/81
 
2/28/13
      $ 61,320.00  
Brea Mall
 
174
 
2062 Brea Mall
 
Brea
 
California 
 
92821
 
2/1/81
 
2/28/14
      $ 80,000.04  
Broadway Mall
 
178
 
602 Broadway Mall
 
Hicksville
 
New York
 
11801
 
6/1/82
 
month to month
      $ 51,188.64  
King of Prussia Plaza
 
190
 
160 N. Gulph Rd. Suite 2039
 
King of Prussia
 
Pennsylvania 
 
19406
 
8/1/83
 
12/31/13
      $ 64,074.96  
Crossgates Mall
 
197
 
120 Washington Ave., Ext.
 
Albany
 
New York
 
12203
 
11/4/84
 
1/31/11
      $ 81,165.96  
Arden Fair
 
198
 
1689 Arden Way, Sp.2192
 
Sacramento
 
California 
 
95815
 
10/1/84
 
2/28/13
      $ 97,945.56  
Montclair Plaza
 
200
 
2142 Montclair Plaza Ln. Sp. #2142
 
Montclair
 
California 
 
91763
 
11/1/85
 
2/28/18
      $ 168,242.88  
Parkdale Mall
 
203
 
200 Parkdale Mall, Unit H-800
 
Beaumont
 
Texas 
 
77706
 
9/6/86
 
1/31/13
      $ 40,767.96  
Mall of Victor Valley
 
211
 
14400 Bear Valley Rd, Sp.321
 
Victorville
 
California 
 
92392
 
3/1/88
 
2/28/11
      $ 65,981.40  
Governor's Square
 
212
 
2801 Guthrie Hwy, Sp 430
 
Clarksville
 
Tennessee 
 
37040
 
4/16/88
 
4/30/12
      $ 46,275.24  
Eastridge Shopping Center
 
213
 
2200 Eastridge Loop Space 1016
 
San Jose
 
California 
 
95122
 
11/29/86
 
3/31/15
      $ 102,516.96  
Mission Valley
 
214
 
1640 Camino Del Rio North, #155
 
San Diego
 
California 
 
92108
 
11/15/86
 
1/31/17
      $ 117,326.04  

 
Schedules
 
10

--------------------------------------------------------------------------------

 


Plaza Bonita
 
215
 
3030 Plaza Bonita Rd., #2280
 
National City
 
California 
 
91950
 
11/15/86
 
1/31/18
      $ 118,287.00  
Plaza Camino Real
 
216
 
2525 El Camino Real, Sp. 246
 
Carlsbad
 
California 
 
92008
 
11/15/86
 
1/31/18
      $ 107,250.96  
Escondido Promenade
 
217
 
1274-A Auto Park Way
 
Escondido
 
California 
 
92029
 
7/15/88
 
1/31/11
      $ 40,550.04  
Coddingtown Center
 
225
 
278 Coddington Center Sp. E-1
 
Santa Rosa
 
California 
 
95401
 
11/21/88
 
2/28/13
      $ 27,099.96  
Melbourne Square
 
226
 
1700 W. New Haven Ave, #473
 
Melbourne
 
Florida 
 
32904
 
2/25/89
 
9/30/13
      $ 83,938.32  
Northridge Fashion Center
 
227
 
9301 Tampa Ave, Sp 194
 
Northridge
 
California 
 
91324
 
3/15/89
 
2/28/13
      $ 73,530.00  
Mall at Weberstown
 
230
 
4950 Pacific Ave, Sp 235
 
Stockton
 
California 
 
95207
 
5/19/89
 
4/30/14
      $ 55,479.96  
Walden Galleria
 
231
 
I-90 & Walden Ave, #G209
 
Buffalo
 
New York
 
14225
 
5/1/89
 
2/28/18
      $ 142,669.68  
Chico Mall
 
232
 
1950 E. 20th St, Sp G-711
 
Chico
 
California 
 
95928
 
6/30/89
 
7/31/12
      $ 20,776.05  
Solano Mall
 
237
 
1350 Travis Blvd.
 
Fairfield
 
California 
 
94533
 
7/21/89
 
1/31/13
      $ 63,897.00  
Lakeland Square Mall
 
238
 
3800 N. Highway 98, Rm 182
 
Lakeland
 
Florida 
 
33809
 
10/5/89
 
2/29/12
      $ 40,712.16  
Emerald Square Mall
 
245
 
999 S. Washington St.
 
N. Attleborough
 
Massachusetts
 
02760
 
1/23/90
 
1/31/13
      $ 88,315.80  
Cordova Mall
 
246
 
5100 N. 9th Ave Sp F607
 
Pensacola
 
Florida 
 
32504
 
2/12/90
 
1/31/13
      $ 64,539.24  
Greendale Mall
 
247
 
7 Neponset St., Ste 264
 
Worcester
 
Massachusetts
 
01606
 
2/12/90
 
2/28/11
      $ 36,000.00  
Town Center at Cobb
 
248
 
400 Ernest W.Barrett Pkwy, #253
 
Kennesaw
 
Georgia 
 
30144
 
4/23/90
 
2/28/13
      $ 102,561.96  
Stonewood Shopping Center
 
251
 
261 Stonewood St, Sp B35
 
Downey
 
California 
 
90241
 
7/21/90
 
7/31/15
      $ 120,242.40  
Parkway Plaza
 
257
 
815 Parkway Plaza
 
El Cajon
 
California 
 
92020
 
11/1/90
 
1/31/16
      $ 87,300.96  
Antelope Valley Mall
 
263
 
1233 West Avenue "P", Sp.323
 
Palmdale
 
California 
 
93551
 
9/24/90
 
2/28/18
      $ 77,211.00  
Parks at Arlington
 
266
 
3811 S.Cooper, Sp.1010 Box #150145
 
Arlington
 
Texas 
 
76015
 
10/15/90
 
12/31/11
      $ 80,520.00  
Marley Station
 
270
 
7900 Ritchie Hwy, Sp. B105
 
Glen Burnie
 
Maryland 
 
21061
 
8/25/90
 
2/28/11
      $ 70,280.04  
Northwoods Mall
 
273
 
2150 Northwoods Blvd
 
N. Charleston
 
South Carolina
 
29406
 
3/25/91
 
1/31/13
      $ 50,992.56  
Mid-Rivers Mall
 
275
 
2320 Mid Rivers Mall
 
St. Peters
 
Missouri 
 
63376
 
10/17/90
 
2/28/11
      $ 29,052.96  
Stoneridge Mall (See Note 1)
 
280
 
1204 Stoneridge Mall Rd., Sp 235
 
Pleasanton
 
California 
 
94588
 
3/15/91
 
2/28/14
      $ 85,709.40  

 
Schedules
 
11

--------------------------------------------------------------------------------

 


Lloyd Center
 
284
 
947 Lloyd Center, Sp.C-108
 
Portland
 
Oregon 
 
97232
 
8/15/91
 
1/31/12
     
$
58,550.04
 
Gwinnett Place
 
285
 
2100 Pleasant Hill Rd, Ste 378
 
Duluth
 
Georgia 
 
30096
 
7/20/91
 
2/28/12
     
$
39,000.00
 
Glendale Galleria
 
286
 
1306 Glendale Galleria
 
Glendale
 
California 
 
91210
 
7/13/91
 
12/31/11
     
$
79,446.96
 
Galleria at Tyler
 
288
 
1220 Galleria @ Tyler, Sp.G2
 
Riverside
 
California 
 
92503
 
10/15/91
 
month to month
     
$
93,708.00
 
Crystal Mall
 
293
 
850 Hartford Turnpike, Sp. P222
 
Waterford
 
Connecticut 
 
06385
 
2/18/92
 
6/30/11
     
$
70,068.96
 
Mall at Rockingham Park
 
296
 
99 Rockingham Park Blvd, Ste 2321
 
Salem
 
New Hampshire
 
03079
 
1/20/92
 
1/31/11
     
$
80,000.04
 
Miami International Mall
 
297
 
1455 NW 107th Ave, Sp.876A
 
Miami
 
Florida 
 
33172
 
4/17/92
 
12/31/11
     
$
55,044.00
 
Clackamas Town Center
 
298
 
2201-12000 SE 82nd Ave, Sp E-213
 
Portland
 
Oregon 
 
97266
 
5/8/92
 
4/30/13
     
$
56,400.00
 
Staten Island Mall
 
300
 
2655 Richmond Ave, Sp.1140
 
Staten Island
 
New York
 
10314
 
10/27/93
 
2/29/16
     
$
114,494.04
 
Orlando Fashion Square
 
301
 
3201 E.Colonial Dr, Sp.M4
 
Orlando
 
Florida 
 
32803
 
5/7/92
 
2/29/16
     
$
66,567.96
 
Valley Plaza Shopping Center
 
303
 
2701 Ming Ave, Sp. 151
 
Bakersfield
 
California 
 
93304
 
6/13/92
 
3/31/18
     
$
91,056.00
 
Rosedale Center
 
304
 
306 Rosedale Center, Sp.S-24
 
Roseville
 
Minnesota 
 
55113
 
6/13/92
 
1/31/14
     
$
91,779.96
 
Newport Center
 
308
 
30 Mall Dr. W, Sp B11/B12
 
Jersey City
 
New Jersey
 
07310
 
7/30/92
 
1/31/17
     
$
122,000.04
 
The Fashion Center at Pentagon (See Note 2)
 
310
 
1100 S.Hayes St Sp.Y-6
 
Arlington
 
Virginia 
 
22202
 
7/13/92
 
1/31/13
     
$
110,106.84
 
Orange Park Mall
 
312
 
1910 Wells Rd, Sp. H16
 
Orange Park
 
Florida 
 
32073
 
8/29/92
 
2/28/19
     
$
97,760.04
 
Tucson Mall
 
317
 
4500 N.Oracle Rd, Sp.274
 
Tuscon
 
Arizona 
 
85705
 
7/21/93
 
2/28/15
     
$
66,419.00
 
Fairlane Town Center
 
320
 
18900 Michigan Ave, Sp.M306
 
Dearborn
 
Michigan 
 
48126
 
2/1/94
 
2/28/11
     
$
51,999.96
 
Fairfield Commons
 
321
 
2727 Fairfield Commons
 
Beaver Creek
 
Ohio 
 
45431
 
3/13/94
 
9/30/17
     
$
93,702.00
 
Hulen Mall
 
323
 
4800 S. Hulen St Sp. 242
 
Fort Worth
 
Texas 
 
76132
 
7/28/94
 
4/30/18
     
$
93,600.00
 
Northgate Mall
 
326
 
9647 Colerain Ave, Sp.48
 
Cincinnati
 
Ohio 
 
45251
 
11/28/94
 
12/31/14
     
$
53,787.96
 
Parmatown Mall
 
329
 
7795 W. Ridgewood Dr
 
Parma
 
Ohio 
 
44129
 
7/19/96
 
month to month
     
$
32,000.04
 
Sunrise Mall
 
335
 
1155 Sunrise Mall Space 1025
 
Massapequa
 
New York
 
11758
 
11/27/96
 
1/31/18
     
$
76,577.04
 

 
Schedules
 
12

--------------------------------------------------------------------------------

 


Lakeline Mall
 
337
 
11200 Lakeline Mall Dr, Sp. M17
 
Cedar Park
 
Texas 
 
78613
 
9/21/96
 
2/28/14
     
$
86,700.00
 
The Block
 
342
 
20 City Blvd. West Bldg. G4, Ste 610
 
Orange
 
California 
 
92868
 
11/19/98
 
2/28/16
     
$
96,234.00
 
Sun Valley
 
350
 
264 Sun Valley Mall, Space D128
 
Concord
 
California 
 
94520
 
11/11/99
 
2/28/11
     
$
120,000.00
 
Arizona Mills
 
351
 
5000 Arizona Mills Circle Space 224
 
Temple
 
Arizona 
 
85282
 
1/15/01
 
2/28/11
     
$
58,515.00
 
The Boulevard Mall
 
352
 
3680 Maryland Parkway Sp., 146
 
Las Vegas
 
Nevada 
 
89109
 
7/24/01
 
1/31/12
     
$
83,232.00
 
Chandler Fashion Center
 
355
 
3111 West Chandler Blvd.
 
Chandler
 
Arizona
 
85226
 
10/19/01
 
2/29/12
     
$
74,412.00
 
Great Lakes Crossing
 
356
 
4044 Baldwin Road Sp. 314
 
Auburn Hills
 
Michigan 
 
48326
 
3/25/02
 
1/31/12
     
$
50,000.04
 
Discover Mills
 
357
 
5900 Sugarloaf Pkwy Sp. 458
 
Lawrenceville
 
Georgia 
 
30043
 
11/15/01
 
2/28/12
     
$
68,000.04
 
Ontario Mills
 
358
 
One Mills Circle Space #523
 
Ontario
 
California 
 
91764
 
5/9/02
 
2/28/12
     
$
81,051.96
 
Katy Mills
 
362
 
5000 Katy Circle, Space 161
 
Katy
 
Texas 
 
77494
 
11/15/03
 
2/28/13
     
$
53,787.96
 
Fashion Show Mall
 
363
 
3200 Las Vegas Blvd. Space 2320
 
Las Vegas
 
Nevada 
 
89109
 
11/28/03
 
2/28/14
     
$
170,869.92
 
Oakridge Mall
 
364
 
925 Blossom Hill Rd.Sp. 1553
 
San Jose
 
California 
 
95123
 
1/7/04
 
1/31/14
     
$
97,316.04
 
Westfield Shoppingtown Santa Anita
 
365
 
400 South Baldwin Ave Suite #706-L
 
Arcadia
 
California 
 
91007
 
10/1/04
 
1/31/15
     
$
79,199.04
 
Irvine Spectrum
 
366
 
83 Fortune Dr #235
 
Irvine
 
California 
 
92618
 
12/10/04
 
12/1/14
     
$
55,320.00
 
The Shops at La Cantera
 
367
 
15900 La Cantera Pkwy Bldg 11, Ste 11095
 
San Antonio
 
Texas 
 
78256
 
9/16/05
 
2/28/16
     
$
90,000.00
 
Memorial City Mall
 
368
 
852 Memorial City Way
 
Houston
 
Texas 
 
77024
 
10/19/04
 
2/28/15
     
$
79,200.00
 
Citrus Park
 
369
 
8021 Citrus Park Town Center
 
Tampa
 
Florida 
 
33625
 
11/26/04
 
1/31/15
     
$
97,896.00
 
Westfield Brandon
 
370
 
355 Brandon Town Center
 
Brandon
 
Florida 
 
33511
 
8/1/05
 
1/31/16
     
$
102,009.96
 
The Shops at Tanforan
 
371
 
1150 El Camino Real Suite 101
 
San Bruno
 
California 
 
94066
 
10/6/05
 
2/29/16
     
$
76,566.00
 
Westfield Countryside
 
372
 
27001 US Highway 19 North, Suite 1063
 
Clearwater
 
Florida 
 
33761
 
5/1/06
 
1/31/17
     
$
92,784.96
 
Westfield San Francisco
 
374
 
865 Market St. Sp #314
 
San Francisco
 
California 
 
94103
 
12/6/06
 
6/30/17
     
$
243,198.72
 
The Promenade Shops at Dos Lagos
 
375
 
2785 Cabot Drive Suite #152
 
Corona
 
California 
 
92883
 
10/6/06
 
2/28/17
     
$
47,610.72
 

 
Schedules
 
13

--------------------------------------------------------------------------------

 


Kings Plaza
 
376
 
5100 Kings Plaza Sp #159
 
Brooklyn
 
New York
 
11234
 
11/24/06
 
2/28/17
     
$
211,875.00
 
Coastland Center
 
377
 
1900 North Tamiami Trail, Space #J-9
 
Naples
 
Florida 
 
34102
 
5/1/07
 
4/30/17
     
$
90,000.00
 
Miracle Mile
 
379
 
3663 Las Vegas Blvd., Space H125A
 
Las Vegas
 
Nevada 
 
89109
 
6/1/07
 
2/28/18
     
$
229,860.00
 
Fox Hills
 
380
 
6000 Sepulveda Blvd. Suite #1430
 
Culver City
 
California 
 
90230
 
10/1/07
 
6/30/18
     
$
119,853.96
 
Coral Square
 
381
 
9133 W. Atlantic Blvd., Space 9553
 
Coral Springs
 
Florida 
 
33071
 
10/1/07
 
9/30/17
     
$
92,199.96
 
Mandalay Bay
 
382
 
3930 Las Vegas Blvd South, Space #104
 
Las Vegas
 
Nevada 
 
89119
 
8/1/07
 
7/31/10
     
$
46,860.00
 
Edison Mall
 
383
 
4125 Cleveland Ave., Space 1700
 
Fort Myers
 
Florida
 
33901
 
9/1/07
 
2/28/18
     
$
101,115.00
 
Seminole Town Center
 
384
 
200 Towne Center Circle, Space B-3
 
Sanford
 
Florida
 
32771
 
10/1/07
 
2/28/18
     
$
64,064.04
 
Main Place
 
385
 
2800 N. Main Street, Space 610
 
Santa Ana
 
CA
 
92705
 
11/1/08
 
2/28/19
     
$
138,579.96
 
Galleria at Roseville
 
386
 
1151 Galleria Blvd., Space 257B
 
Roseville
 
CA
 
95678
 
10/15/09
 
1/31/20
     
$
174,750.00
 
Fresno Fashion Fair
 
387
 
601 East Shaw Ave.
 
Fresno
 
CA
 
93710
 
10/22/08
 
7/31/18
     
$
132,605.04
 
Horton Plaza
 
388
 
324 Horton Plaza, Space N219
 
San Diego
 
CA
 
92101
 
4/1/08
 
2/28/18
     
$
122,841.00
 
North County
 
389
 
200 East Via Rancho Parkway, Space D469
 
Escondido
 
CA
 
92025
 
4/15/08
 
2/28/18
     
$
142,482.96
 
Mall of America
 
390
 
60 East Broadway, Space N275
 
Bloomington
 
MN
 
55425
 
11/15/08
 
1/31/19
     
$
143,880.00
 
Westfield Broward Shopping Center
 
402
 
8000 West Broward Blvd., Space 1313
 
Plantation
 
FL
 
33388
 
9/23/09
 
4/30/11
     
$
60,000.00
 
Other
                                       
Retail Corporate Office
 
N/A
 
6255 Sunset Blvd.
 
Hollywood
 
California 
 
90028
 
3/1/05
 
2/28/15
 
5 years
 
$
794,771.00
 
Phoenix Operations Center
 
N/A
 
5005 S 40th St.
 
Phoenix
 
Arizona
 
85040
 
9/25/98
 
3/31/18
 
5 years
 
$
1,314,107.00
 
Wholesale Corporate Office
 
N/A
 
1115 Broadway
 
New York
 
New York
 
10010
 
1/1/00
 
12/31/10
     
$
1,210,307.00
 
Sales Office and Showroom
 
N/A
 
180 Madison Avenue
 
New York
 
New York
 
10018
 
4/1/06
 
5/30/11
     
$
1,115,595.00
 
Warehouse and Distribution
 
N/A
 
100 Highway 11 North
 
Poplarville
 
MS
 
39470
 
11/29/00
 
11/29/10
 
10 years
 
$
7,500.00
 
Sample and Patternmaking
 
N/A
 
Km. 26 Bo. Dolores, Rizal
 
Philippines
 
Manila
     
2/1/08
 
1/31/11
 
3 years
 
$
36,745.00
 
Office
 
N/A
 
12/Floor, "A" Hang Cheong Factory Bldg 1, Wing Ming Street, Cheung Sha Wan
 
Kowloon
 
Hong Kong
     
9/1/09
 
Month to Month
     
$
3,857.00
 

 
Schedules
 
14

--------------------------------------------------------------------------------

 
 
(1)
Stoneridge Mall (Store 280) – uncured Notice of Default in the amount of
$10,505.82.  Frederick’s of Hollywood Stores, Inc., the Tenant, is currently in
negotiations with the Landlord to resolve this outstanding amount.

 
(2)
The Fashion Center at Pentagon (Store 310) – uncured Notice of Default in the
amount of $35,234.72.  Frederick’s of Hollywood Stores, Inc., the Tenant, is
currently in negotiations with the Landlord to resolve this outstanding amount.

 
Schedules
 
15

--------------------------------------------------------------------------------

 


Schedule 5.01(q)
 
Environmental Matters
 
None


Schedules
 
16

--------------------------------------------------------------------------------

 


Schedule 5.01(r)
 
Insurance
 
 
1.
Hartford Fire Insurance Company Commercial Package Policy No. 31UUNZS4985 held
by Frederick’s of Hollywood Group Inc. for Commercial Property with limits of
$4,222,400 (blanket business personal property) and $855,000 (blank business
income/extra expense).

 
 
2.
Hartford Fire Insurance Company Commercial Package Policy No. 31UUNZS4985 held
by Frederick’s of Hollywood Group Inc. for Commercial General Liability with an
aggregate limit of $2,000,000

 
 
3.
Hartford Fire Insurance Company Commercial Package Policy No. 31UUNZS4985 held
by Frederick’s of Hollywood Group Inc. for Commercial Automobile with a limit of
liability of $1,000,000.

 
 
4.
Federal Insurance Company Policy No. 79816813 Excess Liability held by
Frederick’s of Hollywood Group Inc. with a limit of $20,000,000.

 
 
5.
Continental Insurance Company (CNA) Ocean Marine Policy No.OC243696 held by
Frederick’s of Hollywood Group Inc. with a limit of $8,500,000 (Movie Star of
Poplarville), $3,000,000 (Phoenix Distribution Center), $1,500,000 (Movie Star
Phils, Inc.) $750,000 (Roundtree Merchandising, $500,000 (Cancon Logistics),
$500,000 (unnamed domestic location) and $250,000 (unnamed foreign location).

 
 
6.
Illinois National Directors and Officers Liability Policy No. 018567391 held by
Frederick’s of Hollywood Group Inc. with a limit of $10,000,000.

 
 
7.
XL Speciality Insurance Company Excess Directors and Officers Liability Policy
No. ELU11701610 held by Frederick’s of Hollywood Group Inc. with a limit of
$5,000,000.

 
 
8.
Illinois National Employment Practices Liability Policy No. 01541466 held by
Frederick’s of Hollywood Group Inc. with a limit of $10,000,000.

 
 
9.
Beazley Insurance Company Commercial Property Coverage Policy No. V15LR909P held
by Frederick’s of Hollywood Group Inc. with a limit of $95,220,855 (blanket
personal property), and $14,362,600 (blanket business interruption and extra
expense).

 
 
10.
St. Paul Fire and Marine Crime Coverage Policy No. CR09000113 held by
Frederick’s of Hollywood Group Inc. with a limit of $1,000,000.

 
 
11.
American International Specialty Lines Internet Liability Policy No. 071894165
held by Frederick’s of Hollywood Group Inc. with a limit of $3,000,000.

 
 
12.
Hartford Insurance Group Workers Compensation (excludes Hawaii) Policy No.
31WBIV5908 held by Frederick’s of Hollywood Group Inc. with a limit of
$1,000,000.

 
Schedules
 
17

--------------------------------------------------------------------------------

 
 
 
13.
Hartford Insurance Group Workers Compensation (Hawaii only) Policy No.
31WBIV5142 held by Frederick’s of Hollywood Group Inc. with a limit of
$1,000,000.

 
 
14.
Ace Insurance Company Foreign Package Policy No. PHF37757135 held by Frederick’s
of Hollywood Group Inc. for Foreign Property with limits of $500,000 (Movie Star
Phils, Inc.) and $25,000 (unnamed locations).

 
 
15.
Ace Insurance Company Foreign Package Policy No. PHF37757135 held by Frederick’s
of Hollywood Group Inc. for Foreign General Liability with an aggregate limit of
$2,000,000

 
 
16.
Ace Insurance Company Foreign Package Policy No. PHF37757135 held by Frederick’s
of Hollywood Group Inc. for Foreign Automobile with a limit of $1,000,000.

 
 
17.
Ace Insurance Company Foreign Package Policy No. PHF37757135 held by Frederick’s
of Hollywood Group Inc. for Foreign Workers Compensation with a limit of
$1,000,000.

 
 
18.
Illinois National Fiduciary/Pension Trust Liability Policy No. 011783797 held by
Frederick’s of Hollywood Group Inc. with a limit of $4,000,000.

 
 
19.
Hartford Casualty Insurance Company Commercial Umbrella Policy No. 31RHUZ3839
held by Frederick’s of Hollywood Group Inc. with a limit of $10,000,000.

 
 
20.
AXA Equitable Insurance Company Life Insurance Policy No. 108004618 on the life
of Linda LoRe held by Frederick’s of Hollywood Group Inc. as beneficiary with a
face value of $5,000,000.

 
Schedules
 
18

--------------------------------------------------------------------------------

 


Schedule 5.01(u)
Intellectual Property
 
A. Intellectual Property of Frederick’s of Hollywood, Inc. (“FOH”)
 
1.           Trademarks
MARK
 
SN/REG.
NO.
 
FILED /
ISSUED
 
EXP.
DATE
 
CLASS
 
FIRST
USE
 
DECL.
8 & 15 DUE
 
OWNER
 
GOODS/SERVICES
 
STATUS
CALIFORNIA.
                                   
FREDERICK’S
 
Reg. No.
(CA) 4368
Renewal No. 7565
 
Issued
4/30/76
Renewed
4/30/06
 
4/30/16
 
35
 
 
4/1947
3/1946
 
N/A
 
FOH
 
Retail sales of wearing apparel and accessories, toilet preparations, watches,
books.
 
Next renewal due by 4/30/16.
                                     
U.S.
                                   
F (Stylized)
 
[ex10-1_f.jpg]
 
Reg. No.
3,532,435
 
Issued
11/11/2008
 
11/11/18
 
3, 18, 21, 25
 
3-
11/1/03
11/1/03
 
18-10/1/04
10/1/04
 
21-11/1/03
11/2/03
 
25-
3/1/02
3/1/03
 
Due
11/12/13
 -
11/11/14
 
FOH
 
3-Bubble bath, body oil, body beads, body glitter; body; bath power, face
powder, talcum powder, perfume, cologne, toilet water, essential oils for
personal use, hand cream, body cream, face cream, face cleanser.
   
18-Toiletry cases of imitations leather.
   
21-Non-metal decorative boxes, namely, soap boxes and ceramic boxes for hair
care accessories.
25-Body shapers, body suits, bustiers, camisoles, dresses, foundation garments,
garter belts, lingerie, loungewear, negligees, night gowns, night shirts,
pajamas, panties, pantyhose, sleepwear, stockings, tap pants, teddies,
underpants.
 
Decl. of Continued Use & Incontestability due between 11/11/13 - 11/11/14.
 
                                     
F (Stylized)
     
[ex10-1_f.jpg]
  
Reg. No.
3,076,474
  
Issued
4/4/2006
  
4/4/16
  
3, 4, 25, 35
  
6/2000
6/2000
  
Due
4/4/11-4/4/12
  
FOH
  
003 – Toilet water and body lotion.
  
004 – Candles.
  
025 - Clothing, namely, bras, breast enhancers and push-up pads.
  
035 - Retail store, mail order catalogue services, and computerized on-line
retail store services in the fields of clothing, accessories, personal care
products, gifts, stationery, furnishings, household products and linens.
  
Decl. of Continued Use & Incontestability due between 4/4/11-4/4/12.
 

 
Schedules
 
19

--------------------------------------------------------------------------------

 


MARK
 
SN/REG.
NO.
 
FILED /
ISSUED
 
EXP.
DATE
 
CLASS
 
FIRST
USE
 
DECL.
8 & 15 DUE
 
OWNER
 
GOODS/SERVICES
 
STATUS
CORSETINI
 
85/029,166
 
Filed
5/3/10
     
03, 25
 
ITU
     
FOH
 
03 - Bath oil; body cream; body lotion; body oil; body powder; fragrances;
perfumes and colognes; shower and bath gel; sun care lotions.
25 – Bathing suits; bras; cover-ups; lingerie; panties, shorts and briefs;
swimwear.
 
Application filed.
                                     
FREDERICK’S
 
Reg. No.
1,055,867
 
Issued
1/11/1977
 
1/11/17
 
3
 
3/1946
 
Filed
 
FOH
 
003 - Breast cream, perfume, skin lotion, nail enamel, nail polish, shaving
cream, face wrinkle cream, and body massage cream.
 
Next renewal due by 1/11/17.
                                     
FREDERICK’S
 
Reg. No.
1,058,525
 
Issued
2/8/1977
Renewed
 
2/8/17
 
25
 
3/1946
 
Filed
 
FOH
 
025 - Aprons, gowns, lingerie, blouses, boas, bodyshirts, bodysuits, boots,
brassieres, briefers, chemises, coats, coveralls, corsets, culottes, dresses
(women's and [ girls' ] ), dusters, foundation garments, fur capes, fur coats,
fur neck pieces, fur pieces, garter belts, garters, girdles, half slips,
hosiery, housecoats, jackets, jerseys, jumpsuits, nightgowns, pajamas, panties,
pant sets, pantsuits, panty hose, paste-on bras, peignoir sets, petticoats,
playsuits, robes, shirts (men's [ and boys' ] ), shoes, shorts, skirts, slacks,
slippers, slips, stoles, suits, sweaters, swimsuits, theatrical clothes,
undershorts, and waist cinchers.
 
Next renewal due by 2/8/17.
                                     
FREDERICK’S
 
Reg. No.
1,052,485
 
Issued
11/9/1976
 
11/9/16
 
26
 
3/1946
 
Filed
 
FOH
 
026 - Hairpieces and wigs.
 
Next renewal due by 11/9/16.
                                     
FREDERICK’S
 
Reg. No.
1,051,548
 
Issued
10/26/1976
 
10/26/16
 
42
 
1946
 
Filed
 
FOH
 
042 - Retail store and mail order services in the fields of clothing, personal
items, cosmetics and toiletries, pharmaceuticals and exercising equipment and
aids.
 
Next renewal due by 10/26/16.
                                     
FREDERICK’S
(Stylized)
 
[ex10-1_fr.jpg]
  
Reg. No.
664,746
  
Issued
7/22/1958
  
7/22/18
  
25
  
1946
  
Filed
  
FOH
  
025 - Women's and girls' dresses, brassieres, corsets, girdles, foundation
garments, slips, panties, garter belts, slippers, hosiery, nightgowns, pajamas,
robes, chemises, men's under shorts, and pajamas.
  
Next renewal due by 7/22/18.

 
Schedules
 
20

--------------------------------------------------------------------------------

 


MARK
 
SN/REG.
NO.
 
FILED /
ISSUED
 
EXP.
DATE
 
CLASS
 
FIRST
USE
 
DECL.
8 & 15 DUE
 
OWNER
 
GOODS/SERVICES
 
STATUS
FREDERICK’S OF HOLLYWOOD
 
Reg. No.
1,674,329
 
Issued
2/4/1992
 
2/4/12
 
25
 
1946
 
Filed
 
FOH
 
025 - [Aprons,] gowns, lingerie, blouses, boas, bodyshirts, bodysuits, boots,
brassieres, briefers, chemises, coats, [ coveralls, ] corsets, culottes, dresses
(women's and girls), dusters, foundation garments, [ fur capes, fur coats, fur
neck pieces, fur pieces, ] garter belts, garters, girdles, half slips, hosiery,
[ housecoats, ] jackets, jerseys, jumpsuits, nightgowns, pajamas, panties,
pantsuits, panty hose, paste-on bras, peignoir sets, [ petticoats, ] playsuits,
robes, shirts, shorts, shoes, skirts, slacks, slippers, slips, stoles, suits,
sweaters, swimsuits, undershorts, and waist cinchers.
 
Next renewal due by 2/4/12.
                                     
FREDERICK’S OF HOLLYWOOD
(Stylized)
 
[ex10-1_fred.jpg]
 
Reg. No.
3,405,857
 
Issued
4/1/08
 
4/1/18
 
3, 4, 14, 18,  28
 
3 -6/1/05
4-1/1/05
14-9/1/05
18-7/1/05
28-1/1/05
 
3/31/13
-
4/1/14
 
FOH
 
003 - Personal care products, namely, nail polish, nail polish remover, nail
stencils, hard artificial nails, fragrant body splash, hand lotion, face lotion,
hand soap, face soap, hair shampoo, hair conditioner, hair styling gel, hair
spray, hair dyes, hair rinses, perfume, cologne, toilet water, and essential
oils for personal use, mascara, blush, eye shadow, lip stick, lip gloss, make-up
powder and make-up foundation, make-up remover, eye cream, hand cream, body
cream, face cream, cosmetic astringent for the face, face cleanser, bath oil,
bath beads, face powder, bath powder, talcum powder, non-medicated blemish
stick, shaving cream, deodorant, potpourri, scented beads, body suntan lotion,
face suntan lotion, body sunless tanning lotion, face sunless tanning lotion,
body pre-sun tanning lotion, face pre-sun tanning lotion, body after sun tanning
lotion and face after sun tanning lotion, laundry care products, namely, dryer
fabric softener sheets; home fragrance products, namely, potpourri, room
fragrancing gels and toilet soaps; washing compounds for use with lingerie.
004 – Candles.
014 - Jewelry, horological and chronometric instruments, namely, watches and
clocks.
018 - Handbags, wallets, purses, coin purses, tote bags, briefcases, attaché,
shoulder bags, and toiletry cases made of leather and imitations of leather,
sport bags, luggage.
028 - Sporting goods, namely golf balls, tennis balls, baseballs, and toys
namely plush, stuffed animals and dolls; playing cards.
 
Decl. of Continued Use & Incontestability due between 3/31/13-4/1/14.
 

 
Schedules
21

--------------------------------------------------------------------------------


 
FREDERICK’S OF HOLLYWOOD
(Stylized)
 
[ex10-1_fred.jpg]
  
Reg. No.
2,932,489
  
Issued
3/15/2005
  
3/15/15
  
3, 9, 25, 35
  
7/1999
  
Due 3/15/10-3/15/11
  
FOH
  
003 - Personal care products, namely shower gel, bubble bath, body lotion, body
soap, body glitter, body powder, and home fragrance products, namely sachets and
room fragracing sprays.
 
009 - Sunglasses.
 
025 - Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body shapers, body suits, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, [ footwear,] foundation garments, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans, jogging
suits, knee highs, knit shirts, knit tops, leotards, lingerie, loungewear,
mittens, negligees, night gowns, night shirts, pajamas, panties, pants,
pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests.
 
035 -Retail store, mail order catalogue and computerized on-line retail store
services in the fields of clothing, accessories, personal care products, gifts,
stationery, furnishings, household products and linens.
  
Decl. of Continued Use & Incontestability due between
3/15/10-3/15/11.  Documentation pending.
 



Schedules
 
22

--------------------------------------------------------------------------------

 


MARK
 
SN/REG.
NO.
 
FILED /
ISSUED
 
EXP.
DATE
 
CLASS
 
FIRST
USE
 
DECL.
8 & 15 DUE
 
OWNER
 
GOODS/SERVICES
 
STATUS
FREDERICK’S OF HOLLYWOOD
 
 
Reg. No.
1,627,771
 
Issued
12/11/1990
 
12/11/10
 
42
 
3/1946
 
Filed
 
FOH
 
042 - Retail store and mail order services in the fields of clothing, personal
items, cosmetics and toiletries, (pharmaceuticals and exercising equipment and
aids).
 
Renewal due by 12/11/10.
                                     
FREDERICKS.
COM
 
Reg. No.
2,403,596
 
Issued
11/14/2000
 
11/14/10
 
35
 
8/11/1995
 
Due 11/14/05-11/14/06
 
FOH
 
035 - Computerized online retail store services featuring clothing, lingerie,
undergarments, accessories for men and women, hairpieces and wigs, loungewear,
activewear, hosiery, slippers, shoes, boots, swimwear and beachwear.
 
Renewal due by 11/14/10.
                                     
GET CHEEKY & Design
 
[ex10-1_get.jpg]
 
Reg. No.
3,416,487
 
Issued
4/29/08
 
 
4/29/18
 
25
 
7/2002
7/2002
 
4/30/13
-
4/29/14
 
FOH
 
Clothing, namely women's panties, bras, underwear and lingerie.
 
Decl. of Cont. Use & Incontestability due between 4/30/13 – 4/29/14.
                                     
HOLLYWOOD ICON BY FREDERICK’S OF HOLLYWOOD
[ex10-1_icon.jpg]
 
SN
77/937,136
 
Filed
2/16/10
     
25
 
ITU
     
FOH
 
Lingerie, namely slips, bras, panties, teddies, gowns, robes and chemises,
shapewear, corsets, dresses, slacks, tops and skirts.
 
New application filed.
                                     
PREMIERE LINE BY FREDERICK’S OF HOLLYWOOD
 
Reg. No.
3,456,537
 
Issued
7/1/08
 
7/1/18
 
25
 
12/1/06
12/1/06
 
7/2/13
-
7/1/14
 
FOH
 
Lingerie, lingerie accessories, namely, brassieres, adhesive bras, foundation
garments, breast enhancer bras, shorts and panties.
 
Decl. of Cont. Use & Incontestability due between 7/2/13 – 7/1/14.
                                     
SEDUCTION BY FREDERICK’S OF HOLLYWOOD
 
  
SN
77/774228
  
Filed
7/10/09
  
 
  
25
  
3/1/2005
3/1/2005
  
 
  
FOH
  
Lingerie, bras, bustiers, garter belts, garters, thongs, underwear.
  
Office Action issued.  Response filed March 2010.  Awaiting potential
cancellation of cited SEDUCTION reg. by FAVIANA for dresses (Decl. of Use due
5/17/10-11).



Schedules
 
23

--------------------------------------------------------------------------------

 


MARK
 
SN/REG.
NO.
 
FILED /
ISSUED
 
EXP.
DATE
 
CLASS
 
FIRST
USE
 
DECL.
8 & 15 DUE
 
OWNER
 
GOODS/SERVICES
 
STATUS
THE
HOLLYWOOD
EXXTREME
CLEAVAGE &
Design
    
[ex10-1_ext.jpg]
 
Reg. No.
3,164,722
 
Issued
10/31/06
 
10/31/16
 
25
 
9/2003
9/2003
 
11/1/11
/
10/31/12
 
FOH
 
Clothing, namely bras.
 
Decl. of Cont. Use & Incontestability due between 11/1/11 – 10/31/12.
                                     
THE ORIGINAL SEX SYMBOL
  
Reg. No. 3,156,626
  
Issued
10/17/06
  
10/17/16
  
35
  
6/2003
6/2003
  
10/18/11
-
10/17/12
  
FOH
  
Retail store, mail order catalogue and computerized on-line retail store
services in the fields of clothing, accessories, personal care products, gifts,
stationery, furnishings, household products and linens.
  
Decl. of Continued Use & Incontestability due between 10/18/11-10/17/12.



MARK
 
SN/REG.
NO.
 
FILED /
ISSUED
 
EXP.
DATE
 
CLASS
 
FIRST
USE
 
DECL.
8 & 15 DUE
 
OWNER
 
GOODS/SERVICES
 
STATUS
AUSTRALIA
                                   
FREDERICK’S OF HOLLYWOOD (Graphic)
 
[ex10-1_fred.jpg]
 
Prefiling No. 03502129
 
Reg. No.
1111916
 
Issued
5/5/06
 
5/5/16
 
25, 35
 
N/A
 
N/A
 
 
FOH
 
025 – Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body shapers, body suits, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, foundation garments, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, hosiery, jackets, jeans, jogging suits, knee
highs, knit shirts, knit tops, leotards, lingerie, loungewear, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests.
  
035 - Retail store, mail order catalogue and computerized on-line retail store
services in the fields of clothing, accessories, personal care products, gifts,
stationery, furnishings, household products and linens.
 
Renewal due by 5/5/16.

 
Schedules

24

--------------------------------------------------------------------------------


 
CANADA
                                   
FREDERICK’S
  
Reg. No.
259,265
  
Issued
5/29/1981
  
5/29/11
  
 
  
 
  
N/A
  
FOH
  
- Aprons, gowns, lingerie, blouses, boas, bodyshirts, bodysuits, boots,
brassieres, briefers, chemises, coats, coveralls, corsets, culottes, dresses,
(women's and girls'), dusters, foundation garments, fur capes, fur coats, fur
neck pieces, fur pieces, garter belts, garters, girdles, half slips, hosiery,
housecoats, jackets, jerseys, jumpsuits, nightgowns, pajamas, panties, pant
sets, pantsuits, pantyhose, paste-on bras, peignor sets, petticoats, playsuits,
robes, shirts (men's and boys') shoes, shorts, skirts, slacks, slippers, slips,
stoles, suits, sweaters, swimsuits, theatrical clothes, under shorts, and waist
cinchers.
- Aprons, gowns, lingerie, blouses, boas, bodyshirts, bodysuits, boots,
brassieres, briefers, chemises, coats, coveralls, corsets, culottes, dresses,
(women's and girls'), dusters, foundation garments, garter belts, garters,
girdles, half slips, hosiery, housecoats, jackets, jerseys, jumpsuits,
nightgowns, pajamas, panties, pant-sets, pantsuits, pantyhose, paste-on bras,
peignoir sets, petticoats, playsuits, robes, shirts, (men's and boys') shoes,
shorts, skirts, slacks, slippers, slips, stoles, suits, sweaters, swimsuits,
theatrical clothes, under shorts, and waist cinchers.
- Hairpieces and wigs.
- Breast cream, perfume, skin lotion, nail enamel, nail polish, shaving cream,
face wrinkle cream and body massage cream.
SERVICES:  Retail store and mail order services in the fields of clothing,
personal items, cosmetics and toiletries, pharmaceuticals and exercising
equipment and aids.
  
Renewal due by 5/29/11.

   
FREDERICK’S OF HOLLYWOOD
  
Reg. No.
425,958
  
Issued
4/15/1994
  
4/15/24
  
 
  
 
  
N/A
  
FOH
  
Aprons, gowns, lingerie, blouses, boas, bodyshirts, bodysuits, boots,
brassieres, briefers, chemises, coats, coveralls, corsets, culottes, dresses
(women's and girls), dusters, foundation garments, fur capes, fur coats, fur
neck pieces, fur pieces, garter belts, garters, girdles, half slips, hosiery,
housecoats, jackets, jerseys, jumpsuits, nightgowns, pajamas, panties, pant
sets, pantsuits, panty hose, paste-on bras, peignoir sets, petticoats,
playsuits, robes, shirts, shorts, shoes, skirts, slacks, slippers, slips,
stoles, suits, sweaters, swimsuits, theatrical clothes, undershorts, and waist
clinchers.
- Gowns, lingerie, blouses, bodyshirts, bodysuits, boots, brassieres, briefers,
chemises, coats, coveralls, corsets, dresses (women's and girls), dusters,
foundation garments, garter belts, garters, girdles, half slips, hosiery,
housecoats, jackets, jerseys, jumpsuits, nightgowns, pajamas, panties,
pantsuits, panty hose, paste-on bras, peignoir sets, petticoats, playsuits,
robes, shirts, shorts, shoes, skirts, slacks, slippers, slips, suits, sweaters,
swimsuits, theatrical clothes, undershorts, and waist clinchers.
SERVICES: Retail store and mail order services in the fields of clothing,
personal items, cosmetics and toiletries, pharmaceuticals and exercising
equipment and aids.
- Retail store and mail order services in the fields of clothing.
  
Renewal filed 2009.
Next renewal due by 4/15/24.

 
Schedules

25

--------------------------------------------------------------------------------


 
CHINA
                                   
FREDERICK’S OF HOLLYWOOD (Graphic)
   
[ex10-1_fred.jpg]
 
Reg. No.
5342299
 
Issued
3/7/10
     
35
     
N/A
 
FOH
 
Mail order catalogue and computerized on-line retail store services and
advertising in the fields of clothing, accessories, personal care products,
gifts, stationery, furnishings, household products and linens.
 
Notification of Receipt for Trademark Application received.
Per Trademark Agent, marks taking 3 -4 years to issue.
Registered 3/7/10.
                                     
FREDERICK’S OF HOLLYWOOD (Graphic)
 
[ex10-1_fred.jpg]
 
Filing No.
5342300
 
5/11/2006
     
25
     
N/A
 
FOH
 
Clothing.
 
Notification of Receipt for Trademark Application received.
Office Action received.  Application not allowed.  Trademark Agent recommends
re-filing of application to get another review, at this time can add classes 3
(fragrance) and 14 (jewelry), as well as swimwear to new application.

 
Schedules

26

--------------------------------------------------------------------------------


 
EUROPEAN UNION
                                   
FREDERICK’S OF HOLLYWOOD (Graphic)
   
[ex10-1_fred.jpg]
  
Reg. No.
005058979
  
Reg. Date
4/17/07
  
5/4/2016
  
3, 25, 35
  
N/A
  
N/A
  
FOH
  
003 - Personal care products, namely, nail polish, nail polish remover, nail
stencils, hard artificial nails, fragrant body splash, hand lotion, face lotion,
hand soap, face soap, hair shampoo, hair conditioner, hair styling gel, hair
spray, hair dyes, hair rinses, perfume, cologne, toilet water, and essential
oils for personal use, mascara, blush, eye shadow, lip stick, lip gloss, make-up
powder and make-up foundation, make-up remover, eye cream, hand cream, body
cream, face cream, cosmetic astringent for the face, face cleanser, bath oil,
bath beads, face powder, bath powder, talcum powder, non-medicated blemish
stick, shaving cream, deodorant, potpourri, scented beads, body suntan lotion,
face suntan lotion, body sunless tanning lotion, face sunless tanning lotion,
body pre-sun tanning lotion, face pre-sun tanning lotion, body after sun tanning
lotion and face after sun tanning lotion, laundry care products, namely, dryer
fabric softener sheets; home fragrance products, namely, potpourri, room
fragrancing gels and toilet soaps; washing compounds for use with lingerie.
   
025 – Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body shapers, body suits, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, foundation garments, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, hosiery, jackets, jeans, jogging suits, knee
highs, knit shirts, knit tops, leotards, lingerie, loungewear, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests.
  
035 - Retail store, mail order catalogue and computerized on-line retail store
services in the fields of clothing, accessories, personal care products, gifts,
stationery, furnishings, household products and linens.
  
Renewal due by 5/4/16.



Schedules
 
27

--------------------------------------------------------------------------------

 


FRANCE
                                   
FREDERICK’S
 
Reg. No.
1490760
 
Issued
9/27/1968
 
 
9/30/18
 
25
     
N/A
 
FOH
 
Clothing.
 
Renewed 9/27/08.
Next renewal due by 9/30/18.
KOREA
                                   
FOH
 
App. No.
45-2010-0002133
 
Filed
5/20/2010
 
     
3, 25, 35
     
N/A
 
FOH
 
3 – Fragrances; perfumes and colognes; bath oil; body cream; body lotion; body
oil; body powder; shower and bath gel; sun care lotions.
25 – Clothing, apparel, underwear, swim wear, lingerie, sleepwear, hosiery,
shoes, ready to wear apparel, bras, panties, corsets, shapewear, camisoles,
babydolls, chemises, bralettes, teddies, bustiers, bridal lingerie, pajamas,
gowns, robes, footwear, flats, heels, platforms, slippers, boots, shoe
solutions, stockings, thigh highs, pantyhose, body stockings, garters and garter
belts.
35 – Retail store services and wholesale, catalog, and online sales services
featuring clothing, lingerie, undergarments, accessories, loungewear,
activewear, hosiery, slippers, shoes, boots, and swimwear, and distribution of
related advertising services.
 
Application and Power of Attorney filed.
                                     
Frederick’s of Hollywood logo
[ex10-1_rfred.jpg]
  
App. No.
45-2010-0002484
  
Filed
6/14/2010
 
  
 
  
3, 25, 35
  
 
  
N/A
  
FOH
  
3 – Fragrances; perfumes and colognes; bath oil; body cream; body lotion; body
oil; body powder; shower and bath gel; sun care lotions.
25 – Clothing, apparel, underwear, swim wear, lingerie, sleepwear, hosiery,
shoes, ready to wear apparel, bras, panties, corsets, shapewear, camisoles,
babydolls, chemises, bralettes, teddies, bustiers, bridal lingerie, pajamas,
gowns, robes, footwear, flats, heels, platforms, slippers, boots, shoe
solutions, stockings, thigh highs, pantyhose, body stockings, garters and garter
belts.
35 – Retail store services and wholesale, catalog, and online sales services
featuring clothing, lingerie, undergarments, accessories, loungewear,
activewear, hosiery, slippers, shoes, boots, and swimwear, and distribution of
related advertising services.
  
Application and Power of Attorney filed.

 
Schedules
 
28

--------------------------------------------------------------------------------

 


SAUDI ARABIA
                                                                         
[ex10-1_fred.jpg]
 
App. No.
146749
 
Filed
8/19/2009
     
25
     
N/A
 
FOH
 
Clothing.
 
Application accepted for publication.  Application estimated to be published for
opposition between June and- August of 2010.
                                     
[ex10-1_fred.jpg]
 
App. No.
146750
 
Filed
8/19/2009
     
35
     
N/A
 
FOH
 
Retail services.
 
Application accepted for publication.  Application estimated to be published for
opposition between June and- August of 2010.
                                     
TAIWAN
                                   
FREDERICK’S OF HOLLYWOOD
 
[ex10-1_sfred.jpg]
 
Reg. No.
533294
 
Issued
9/1/1991
 
9/1/11
         
N/A
 
FOH
 
Panty hose.
 
Renewal due by 9/1/11
                                     
FREDERICK’S OF HOLLYWOOD
 
[ex10-1_sfred.jpg]
  
Reg. No.
536453
  
Issued
10/1/1991
  
10/1/11
  
 
  
 
  
N/A
  
FOH
  
Shirts, swim suits, and underwear.
  
Renewal due by 10/1/11



Schedules
 
29

--------------------------------------------------------------------------------

 


2.         Copyrights
 
1.
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
March 26, 1991
 
REGISTRATION NUMBER:
TX-3-055-731
 
CREATED:
1991
 
PUBLICATION DATE:
February 25, 1991
 
NEW MATTER:
New textual and pictorial material and compilation of previous publication
material.
 
NOTES:
Catalog
 
PREVIOUS REGISTRATION:
Prev. reg.
     
2.
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
May 29, 1987
 
REGISTRATION NUMBER:
TX-2-083-789
 
PUBLICATION DATE:
December 1, 1986
 
NEW MATTER:
compilation and additions
 
REGISTRATION DEPOSIT:
61 p.
     
3.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
May 20, 1991
 
REGISTRATION NUMBER:
TX-3-068-104
 
ISSUE:
Vol. 59, Issue No. 334
 
PUBLICATION DATE:
June 6, 1988
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242.
 
MISCELLANEOUS:
Issue ti.:  Summer fashion sale.
     
4.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
April 15, 1991
 
REGISTRATION NUMBER:
TX-3-083-055
 
ISSUE:
Vol. No. 73, issue no. 362
 
PUBLICATION DATE:
March 25, 1991
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood.
 
NOTES:
Frequency unknown. Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242.
     
5.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
January 27, 1992
 
REGISTRATION NUMBER:
TX-3-229-421
 
ISSUE:
Vol. 76, issue no. 369
 
PUBLICATION DATE:
November 25, 1991
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242

 
Schedules
 
30

--------------------------------------------------------------------------------

 


6.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
July 24, 1992
 
REGISTRATION NUMBER:
TX-3-353-063
 
ISSUE:
Vol. 79, issue no. 373
 
PUBLICATION DATE:
March 30, 1992
 
NEW MATTER:
additions and compilation.
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency varies. Subtitle on later issues:  An Intimate Experience Description
based on:  Vol. 34, issue no. 242
     
7.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 14, 1992
 
REGISTRATION NUMBER:
TX-3-445-761
 
ISSUE:
Vol. 81, issue no. 378
 
PUBLICATION DATE:
August 10, 1992
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency varies. Subtitle on later issues:  An Intimate Experience Description
based on:  Vol. 34, issue no. 242
     
8.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
February 9, 1993
 
REGISTRATION NUMBER:
TX-3-468-373
 
ISSUE:
Vol. 81, issue no. 379
 
PUBLICATION DATE:
September 14, 1992
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood:  Frederick’s Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency varies.  Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242
     
9.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
January 11, 1993
 
REGISTRATION NUMBER:
TX-3-458-894
 
ISSUE:
Vol. 82, no. 380
 
PUBLICATION DATE:
October 29; 1992
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency varies.  Subtitle on later issues: An. Intimate Experience Description
based on: Vol. 34, issue no. 242
     
10.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 22, 1993
 
REGISTRATION NUMBER:
TX-3-504-897
 
ISSUE:
Vol. 83, no. 381
 
PUBLICATION DATE:
February 25, 1993
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162.0401 = Frets
 
NOTES:
Frequency varies. Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242
     

 
Schedules
 
31

--------------------------------------------------------------------------------

 


11.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
April 23, 1993
 
REGISTRATION NUMBER:
TX-3-589-965
 
ISSUE:
Vol. 84; issue no. 383
 
PUBLICATION DATE:
April 5, 1993
 
NEW MATTER:
additions and compilation
 
PUBLICATION DATE:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency varies. Subtitle on later issues:  An Intimate
Experience.  Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
(C.O. corres.)
     
12.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
September 8, 1993
 
REGISTRATION NUMBER:
TX-M40-936
 
ISSUE:
Vol. 84, issue no. 384
 
PUBLICATION DATE:
May 10, 1993
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency varies. Subtitle on later issues:  An Intimate
Experience.  Description based on: Vol. 34, issue no. 242
     
13.
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
August 9, 1990
 
REGISTRATION NUMBER:
TX-2-894-818
 
PUBLICATION DATE:
November 27, 1989
 
NOTES:
Catalog
     
14.
CLASS:
TX (Textual Works).
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
August 9, 1990
 
REGISTRATION NUMBER:
TX-2-894-819
 
CREATED:
1989
 
PUBLICATION DATE:
June 4, 1990
 
NOTES:
Catalog
     
15.
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
August 9, 1990
 
REGISTRATION NUMBER:
TX-2-894-820
 
PUBLICATION DATE:
July 9, 1990
 
NOTES:
Catalog
     
16.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
December 17, 1990
 
REGISTRATION NUMBER:
TX-2-973-520
 
PUBLICATION DATE:
November 26, 1990
 
NEW MATTER:
additions and compilation
 
NOTES:
Catalog

 
Schedules
 
32

--------------------------------------------------------------------------------

 


17.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
June 1, 1987
 
REGISTRATION NUMBER:
TX-2-095-037
 
ISSUE:
Vol. 51, issue no. 317
 
PUBLICATION DATE:
August 11, 1986
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Spectacular! 40th anniversary of beauty and fashion
     
18.
APPLICATION TITLE:
Summer fashion sale.
 
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 7, 1988
 
REGISTRATION NUMBER:
TX-2-277-414
 
ISSUE:
Vol. no. 54, issue no. 325
 
PUBLICATION DATE:
July 13, 1987
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Version no. 7500
     
19.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 7, 1988
 
REGISTRATION NUMBER:
TX-2-282-497
 
ISSUE:
Vol. no. 55, issue no. 326
 
PUBLICATION DATE:
August 10, 1987
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Version no. 7600. Issue ti.: Frederick’s of Hollywood, an Intimate Experience.
     
20.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
August 18, 1988
 
REGISTRATION NUMBER:
TX-2-374-563
 
ISSUE:
Vol. no. 51, issue no. 318
 
PUBLICATION DATE:
September 15;1986
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Version no. 6700. Issue ti.: Christmas magic.
     
21.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
September 9, 1988
 
REGISTRATION NUMBER:
TX-2-364-387
 
ISSUE:
Vol. no. 51, issue no. 319
 
PUBLICATION DATE:
October 20, 1986
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Version no. 6800. Issue ti.: Christmas as special as you!

 
Schedules
 
33

--------------------------------------------------------------------------------

 


22.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 29, 1989
 
REGISTRATION NUMBER:
TX-2-525-172
 
ISSUE:
Vol. 60, issue no. 338
 
PUBLICATION DATE:
October 17, 1988
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Version no. 8800.  Issue ti.: Happy holidays!
     
23.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 29, 1989
 
REGISTRATION NUMBER:
TX-2-675-429, TX-2-533-225
 
ISSUE:
Vol. 61, issue no. 339
 
PUBLICATION DATE:
November 28, 1988
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood:  Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Version no. 9100.  Issue ti.: Sale.
     
24.
APPLICATION TITLE:
Happy Holidays!
 
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
October 31, 1989
 
REGISTRATION NUMBER:
TX-2-675-597
 
ISSUE:
Vol. no. 60, issue no. 338
 
PUBLICATION DATE:
October 17, 1988
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
     
25.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
September 22, 1988
 
REGISTRATION NUMBER:
TX-2-759-322
 
ISSUE:
Vol. 60, no. 337
 
PUBLICATION DATE:
September 12, 1988
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
     
26.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
October 18, 1989
 
REGISTRATION NUMBER:
TX-2-727-721
 
ISSUE:
Vol. 62, no. 340
 
PUBLICATION DATE:
January 16, 1989
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34; issue no. 242
 
MISCELLANEOUS:
(C. O. corres.)

 
Schedules
 
34

--------------------------------------------------------------------------------

 


27.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
August 9, 1990
 
REGISTRATION NUMBER:
TX-2-883-506
 
ISSUE:
Vol. 65, no. 348
 
PUBLICATION DATE:
October 16, 1989
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34; issue no. 242
     
28.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
April 11, 1978
 
REGISTRATION NUMBER:
TX-48-091
 
ISSUE:
Vol. 32, issue no. 217
 
PUBLICATION DATE:
December 5, 1977
 
IN NOTICE YEAR:
1978
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 32; issue no. 217, December 5,
1977
 
MISCELLANEOUS:
Issue ti.: Save.
     
29.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
July 24,1978
 
REGISTRATION NUMBER:
TX-72-624
 
ISSUE:
Vol. 32, no. 218
 
PUBLICATION DATE:
January 20, 1978
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
Issue ti.: The Label makes the difference.
     
30.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 4, 1978
 
REGISTRATION NUMBER:
TX-205-088
 
ISSUE:
Vol. 32, issue no. 226
 
PUBLICATION DATE:
September 15, 1978
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
Issue ti.: Be wildly romantic!!!
     
31.
APPLICATION TITLE:
Frederick’s on sale.
 
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 7, 1979
 
REGISTRATION NUMBER:
TX-203-347
 
ISSUE:
Vol. 33, no. 228
 
PUBLICATION DATE:
December 5, 1978
 
NEW MATTER:
editorial comment and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0016-0520 = Freedom at issue.
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.

 
Schedules
 
35

--------------------------------------------------------------------------------

 


32.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 8, 1979
 
REGISTRATION NUMBER:
TX-204-564
 
ISSUE:
Vol. 33, no. 229
 
PUBLICATION DATE:
January 18, 1979
 
NEW MATTER:
editorial comment and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0016-0520 = Freedom at issue.
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
     
33.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
November 1, 1979
 
REGISTRATION NUMBER:
TX-356-662
 
ISSUE:
Vol. 33, no. 233
 
PUBLICATION DATE:
June 6, 1979
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
Issue ti.:  Better buy now! Save now, save now
     
34.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
October 29, 1979
 
REGISTRATION NUMBER:
TX-354-315
 
ISSUE:
Vol. 33, issue no. 235
 
PUBLICATION DATE:
August 1, 1979
 
NEW MATTER:
editorial comment and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0016-0520 = Freedom at issue.
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
Issue ti.:  How to get your man and keep him!
     
35.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
July 15, 1983
 
REGISTRATION NUMBER:
TX-1-152-466
 
ISSUE:
Vol. 36, issue no. 266
 
PUBLICATION DATE:
additions and compilations
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.:  Sale, sale, sale, buy now!: It’s worth every thrill.
     
36.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
September 29, 1983
 
REGISTRATION NUMBER:
TX-1-237-999
 
ISSUE:
Vol. 40, issue no. 279
 
PUBLICATION DATE:
September 15, 1983
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.:  Fall fantasies for you and your lover.  (C. O. corres.)

 
Schedules
 
36

--------------------------------------------------------------------------------

 


37.
APPLICATION TITLE:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
July 2, 1984
 
REGISTRATION NUMBER:
TX-1-380-803
 
ISSUE:
Vol. 38, issue no. 276
 
PUBLICATION DATE:
June 10, 1983
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Sultry summer savings!
     
38.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 2, 1985
 
REGISTRATION NUMBER:
TX-1-706-524
 
ISSUE:
Vol. 38, issue no. 291
 
PUBLICATION DATE:
September 17, 1984
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: The Glamour of Hollywood holidays is yours! : catalog no. 4601.
     
39.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 2, 1985
 
REGISTRATION NUMBER:
TX-1-733-066
 
ISSUE:
Vol. 40, issue no. 298
 
PUBLICATION DATE:
January 18, 1985
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Sizzling sexy.
     
40.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 2, 1985
 
REGISTRATION NUMBER:
TX-1-713-998
 
ISSUE:
Vol. 42, issue no. 301
 
PUBLICATION DATE:
June 10, 1985
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Sale-a-brate : catalog no. 5401.
     
41.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
May 30, 1986
 
REGISTRATION NUMBER:
TX-1-846-894
 
ISSUE:
Vol. 47, no. 310
 
PUBLICATION DATE:
December 9, 1985
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242

 
Schedules
 
37

--------------------------------------------------------------------------------

 


42.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
May 30;1986
 
REGISTRATION NUMBER:
TX-1-838-969
 
ISSUE:
Vol. 48, issue no. 311
 
PUBLICATION DATE:
January 20, 1986
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242  Issue ti.: The
Best kept secrets of sex appeal.
     
43.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 4, 1978
 
REGISTRATION NUMBER:
TX-485-679
 
ISSUE:
Vol. 32, issue no. 224
 
PUBLICATION DATE:
August 1, 1978
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
Issue ti.: Action! Take, love! thrills! ecstasy! (C.O. corres.)
     
44.
APPLICATION TITLE:
Break out .. . the news . now!
 
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
October 5, 1979
 
REGISTRATION NUMBER:
TX-396-541
 
ISSUE:
Vol. 33, issue no. 231
 
ISSUE DATE:
July 10, 1979
 
PUBLICATION DATE:
April 11, 1979
 
NEW MATTER:
photos and artwork
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown.  Description based on:  Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
(C.O. corres.)
     
45.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
November 30;1979
 
REGISTRATION NUMBER:
TX-419-642
 
ISSUE:
Vol. 33, issue no. 237
 
PUBLICATION DATE:
September 21, 1979
 
NEW MATTER:
photos and artwork
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown.  Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
Issue ti.: Frederick’s special report, how to do it for the holidays.  (C.O.
corres.)
     
46.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
July 16, 1980
 
REGISTRATION NUMBER:
TX-509-248
 
ISSUE:
Vol. 34, issue no. 239
 
PUBLICATION DATE:
December 5, 1979
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood:  Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Better buy now! : Sale, more for less.

 
Schedules
 
38

--------------------------------------------------------------------------------

 
 

   
47.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
July 18, 1980
 
REGISTRATION NUMBER:
TX-511-877
 
ISSUE:
Vol. 34, issue no. 240
 
PUBLICATION DATE:
January 21, 1980
 
NEW MATTER:
photos and artwork
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood:  Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Summer love : how to get it by spring.
     
48.
 CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 29, 1980
 
REGISTRATION NUMBER:
TX-646-970
 
ISSUE:
Vol. 34, issue no. 248
 
PUBLICATION DATE:
September 23, 1980
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Follow me, surrender to Frederick’s.
     
49.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 5, 1981
 
REGISTRATION NUMBER:
TX-641-660
 
ISSUE:
Vol. 35, issue no. 251
 
PUBLICATION DATE:
January 23, 1981
 
NEW MATTER:
photos and artwork
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: I’ve got my man! You deserve yours!
     
50.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
June 8, 1981
 
REGISTRATION NUMBER:
TX-707-738
 
ISSUE:
Vol. 35, issue no. 253
 
PUBLICATION DATE:
June 5, 1981
 
NEW MATTER:
photos and artwork
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown.  Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Show off now!
     
51.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
October 22, 1981
 
REGISTRATION NUMBER:
TX-852-256
 
ISSUE:
Vol. 35, issue no. 255
 
PUBLICATION DATE:
June 5, 1981
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
(C.O. corres.)

 
Schedules
 
39

--------------------------------------------------------------------------------

 


52.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 17, 1982
 
REGISTRATION NUMBER:
TX-895-688
 
ISSUE:
Vol. 35, issue no. 257
 
PUBLICATION DATE:
August 1, 1981
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown.  Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Just imagine, a new sexier you! (C.O. corres.)
     
53.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 17, 1982
 
REGISTRATION NUMBER:
TX-872-313
 
ISSUE:
Vol. 35, issue no. 259
 
PUBLICATION DATE:
September 15, 1981
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Don’t miss it.
     
54.
PARTY OF THE FIRST:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood.
 
PARTY OF THE SECOND:
Crédit Agricole Indosuez
 
DOCUMENT TYPE:
Assignment of Copyright
 
REGISTRATION DATE:
1990
 
EXECUTED:
September 29, 1997
 
RECORDED DATE:
October 9, 1997
 
NOTES:
Frederick’s of Hollywood: grab bag special sale (catalog) and 131 other titles.
Subsidiary intellectual property security agreement.
 
MICROFILM:
V003405 P125
     
55.
APPLICATION TIME:
Intimate details by Frederick’s of Hollywood.
 
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
October 24, 1990
 
ISSUE:
Vol. 1, issue no. 1
 
PUBLICATION DATE:
September 19, 1990
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
NOTES:
Frequency unknown.
     
56.
OWNER:
Private Moments, Inc.
 
APPLICATION AUTHOR:
New textual and pictorial material; Private Moments, employer for hire.
 
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
September 23, 1982
 
REGISTRATION NUMBER:
TX-1-085-885
 
PUBLICATION DATE:
September 17, 1982
 
NEW MATTER:
“new textual and pictorial material.”
 
REGISTRATION DEPOSIT:
23 p.
 
IMPRINT:
Los Angeles: Private Moments, c1982.
 
MISCELLANEOUS:
C.O. corres.

 
Schedules
 
40

--------------------------------------------------------------------------------

 


57.
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
June 1, 1987
 
PUBLICATION DATE:
February 23, 1987
 
NEW MATTER:
additions and compilation
     
58.
PARTY OF THE FIRST:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood.
 
PARTY OF THE SECOND:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood
 
DOCUMENT TYPE:
Assignment of Copyright
 
REGISTRATION DATE:
1987
 
EXECUTED:
September 29, 1997
 
RECORDED DATE:
October 9, 1997
 
NOTES:
Frederick’s of Hollywood: grab bag special sale (catalog) and 131 other
titles.  Subsidiary intellectual property security agreement.
 
MICROFILM:
V003405 P125

 
Schedules
 
41

--------------------------------------------------------------------------------

 


3. 
Domain Names

 
Domain Name
Expiration Date
CORSETINI.COM
3/12/2011
FOH-INC.COM
5/17/2011
FOHINC.BIZ
5/16/2011
FOHINC.COM
10/13/2012
FOHINC.INFO
5/17/2011
FOHINC.MOBI
5/17/2011
FOHINC.NET
5/17/2011
FOHINC.ORG
5/17/2011
FOHINC.US
5/16/2011
FREDERICKOFHOLLYWOODLINGERIE.COM
1/9/2011
FREDERICKSBRIDAL.COM
3/15/2011
FREDERICKSCLEARANCE.COM
4/28/2012
FREDERICKSCLEARENCE.COM
4/28/2012
FREDERICKSHOLLYWOOD.COM
1/9/2012
FREDERICKSOFHOLLYWOOD.BIZ
9/14/2011
FREDERICKSOFHOLLYWOOD.NET
12/6/2010
FREDERICKSOFHOLLYWOOD.ORG
12/6/2010
FREDERICKSOFHOLLYWOOD.WS
9/15/2011
FREDERICKSOFHOLLYWOODLING.COM
9/15/2011
FREDERICKSOFHOLLYWOODLING.NET
9/15/2011
FREDERICKSOFHOLLYWOODLING.ORG
9/15/2011
FREDERICKSOFHOLLYWOODLINGERIE.COM
5/17/2011
FREDERICKSSALE.COM
4/28/2012
FREDRICKHOLLYWOOD.COM
8/29/2011
FREDRICKOFHOLYWOOD.COM
9/10/2011
FREDRICKS-OF-HOLLYWOOD.COM
12/27/2011
FREDRICKS-OF-HOLLYWOOD.NET
10/1/2011
FREDRICKS-OF-HOLLYWOOD.ORG
10/1/2011
FREDRICKSCLOTHING.COM
9/10/2011
FREDRICKSDESIGN.COM
2/4/2011
FREDRICKSINHOLLYWOOD.COM
9/10/2011
FREDRICKSLINGERIE.COM
9/10/2011
FREDRICKSOFHOLLYWOOD.BIZ
9/30/2011
FREDRICKSOFHOLLYWOOD.COM
5/11/2011
FREDRICKSOFHOLLYWOOD.NET
12/27/2011
FREDRICKSOFHOLLYWOOD.ORG
10/1/2011
FREDRICKSOFHOLLYWOODLINGE.BIZ
9/14/2011
FREDRICKSOFHOLLYWOODLINGE.COM
9/15/2011
FREDRICKSOFHOLLYWOODLINGE.NET
9/15/2011
FREDRICKSOFHOLLYWOODLINGE.ORG
9/15/2011
FREDRICKSOFHOLLYWOODLINGERIE.COM
9/10/2011
FREDRICKSOFHOLYWOOD.COM
2/4/2011

 
Schedules
 
42

--------------------------------------------------------------------------------

 


HOLLYWOODNAUGHTYKNICKERS.COM
11/14/2010
HOLLYWOODNAUGHTYKNICKERS.NET
9/15/2011
HOLLYWOODNAUGHTYKNICKERS.ORG
9/15/2011
HOLLYWOODTRIPLEFEATURE.COM
8/22/2011
HOLLYWOODTRIPLEFEATURE.NET
6/24/2011
HOLLYWOODTRIPLETHREAT.COM
3/27/2012
MYSEXYWEDDING.COM
3/12/2011
OHYESIDO.COM
3/16/2011
SEDUCTIONBYFREDERICKS.COM
8/22/2011
SEDUCTIONBYFREDERICKS.NET
6/24/2011
SEDUCTIONBYFREDERICKSOFHOLLYWOOD.COM
8/22/2011
SEDUCTIONBYFREDERICKSOFHOLLYWOOD.NET
6/24/2011
SUPERSTARSALE.COM
4/30/2011
TRIPLEFEATUREBRA.COM
8/22/2011
TRIPLEFEATUREBRA.NET
6/24/2011
VOWTOBESEXY.COM
3/17/2011
WWWFREDERICKS.COM
2/6/2011
WWWFREDRICKS.COM
2/6/2011
BRAPOWER.COM
3/4/2012
FREDERICKS.COM
8/10/2011
GETCHEEKY.COM
3/1/2012
HOLLYWOODLORISE.COM
4/9/2012
HOLLYWOODLOWRISE.COM
4/9/2012
   
Host Names (at Data Return)
No expiration date
MAIL.FREDERICKS.COM
 
STAGEWEB.FREDERICKS.COM
 
EMAILS.FREDERICKS.COM
 

 
Schedules
 
43

--------------------------------------------------------------------------------

 

4. 
License and RelatedAgreements

 
1.
Licensing Agent Agreement, dated as of December 7, 2009, by and between
Frederick’s of Hollywood, Inc. and Vault Agency, LLC.



2.
License Agreement (United States), dated as of April 27, 2010, by and between
Frederick’s of Hollywood, Inc., as Licensor, and Blue By Yoo, as Licensee



3.
License Agreement, dated as of June 3, 2010, by and between Frederick’s of
Hollywood, Inc., as Licensor, and Silver Moon Creations, Inc., as Licensee



4.
License Agreement (Korea), dated as of June 16, 2010, by and between Frederick’s
of Hollywood, Inc., as Licensor, and Blue By Yoo, as Licensee



5.
License Agreement, dated as of June 17, 2010, by and between Frederick’s of
Hollywood, Inc., as Licensor, and Pacific Group NY, LLC – Mystery House
Costumes, as Licensee



6.
License Agreement, dated as of July 6, 2010, by and between Frederick’s of
Hollywood, Inc., as Licensor, and Roffe Accessories, Inc., as Licensee

 
Schedules
 
44

--------------------------------------------------------------------------------

 

B. Intellectual Property of Frederick’s of Hollywood Group Inc.
 
1. 
Trademarks
   

Registration
Number 
 
Trademark
 
Expires
 
Class
 
First Use
 
Goods/Services
 
Owner
 
Status
                                 
United States
Trademarks
                                                     
1,605,698
 
Cinejour
 
7/10/2020
 
25
 
Sep-89
 
LADIES' AND CHILDREN'S DAY WEAR, NAMELY PANTIES, PETTICOATS, CAMISOLES, SLIPS,
HALF SLIPS, TEDDIES, TANK TOPS, TAP PANTS, LOUNGEWEAR, NAMELY ROBES, SWEAT
SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING PAJAMAS, ROMPERS, PLAY SUITS,
JUMPSUITS, SHIFTS, COVER UPS, SLEEPWEAR, NAMELY GOWNS, PAJAMAS, DORM SHIRTS,
BABY DOLLS, CHEMISES, TEDDIES
 
Frederick's of Hollywood Group Inc.
 
Filed Application 6/16/2010
                             
2,428,946
 
M.T.B. Meant to Be
[and Design]
    
[ex10-1_mtb.jpg]
 
2/13/2011
 
25
 
Mar-00
 
CLOTHING, NAMELY, LOUNGEWEAR, AND SLEEPWEAR
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 2/13/11
                             
1,190,788
 
Movie Star
 
2/23/2012
 
25
 
Sep-79
 
LOUNGEWEAR
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 2/23/12
                             
1,190,785
 
Sweet-Tops (Stylized)
      
[ex10-1_st.jpg]
 
2/23/2012
 
25
 
Apr-80
 
SLEEPWEAR AND LOUNGEWEAR-NAMELY, LOUNGING ROBES, NIGHT GOWNS AND PAJAMAS
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 2/23/12
                             
2,546,914
 
Stardust
 
3/12/2012
 
25
 
Nov-42
 
LADIES' APPAREL, NAMELY, BRASSIERES, PANTIES, PETTICOATS, GIRDLES, GARTERS,
GARTER BELTS, CAMISOLES, SLIPS, HALF SLIPS, TEDDIES, TANK TOPS, TAP PANTS,
LOUNGEWEAR, ROBES, SWEAT SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING
PAJAMAS,ROMPERS, PLAY SUITS, JUMP SUITS, PATIO SHIRTS, COVER UPS, SLEEPWEAR,
GOWNS, PAJAMAS, DORM SHIRTS, NIGHT SHIRTS, BABY DOLL PAJAMAS, CHEMISES, AND
NEGLIGEES
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 3/12/12
                             
2,582,551
 
Comfy Cozy
 
6/18/2012
 
25
 
Feb-02
 
SLEEPWEAR
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 6/18/12

 
Schedules
 
45

--------------------------------------------------------------------------------

 


1,704,269
 
Heather Nicole
 
7/28/2012
 
25
 
Aug-91
 
LADIES' AND CHILDREN'S DAY WEAR; NAMELY, PANTIES, PETTICOATS, CAMISOLES, SLIPS,
HALF SLIPS, TEDDIES, TANK TOPS, TAP PANTS, LOUNGEWEAR; NAMELY, ROBES, SWEAT
SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING PAJAMAS, ROMPERS, PLAY SUITS,
JUMPSUITS, PATIO SHIFTS, COVER UPS, SLEEPWEAR; NAMELY, GOWNS, PAJAMAS, DORM
SHIRTS, BABY DOLLS, CHEMISES, TEDDIES
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 7/28/12
                             
1,209,847
 
Cinema Etoile (Stylized)
[ex10-1_ce.jpg]
 
9/21/2012
 
25
 
Jul-81
 
WOMEN'S CLOTHING-NAMELY, LINGERIE, NIGHTGOWNS, AND UNDERWEAR
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 9/21/2012
                             
1,303,849
 
Pam Undies (Stylized)
[ex10-1_pu.jpg]
 
11/6/2014
 
25
 
Jan-56
 
 WOMEN'S UNDERWEAR AND SLEEPWEAR
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 11/6/2014
                             
2,977,356
 
Night Maneuvers
 
7/26/2015
 
25
 
Jan-04
 
WOMEN'S SLEEPWEAR, PAJAMAS, NIGHTGOWNS, NIGHT SHIRTS, DORM SHIRTS, ROBES,
BABYDOLLS, CHEMISES, NEGLIGEES, AND SEDUCTIVE WEAR, NAMELY, THONGS, GARTER
BELTS, GARTERS, TEDDIES, BRASSIERES, BRALETTES, PANTIES, BUSTIERS,
BABYDOLL-SHORT NIGHTSETS, AND TWO PIECE SHORT PAJAMA SETS
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 7/26/2015
                             
2,039,454
 
Night Magic
 
2/18/2017
 
25
 
Jul-96
 
LADIES' DAY WEAR, NAMELY, PANTIES, PETTICOATS, CAMISOLES, SLIPS, HALF SLIPS,
TEDDIES, TANK TOPS, TAP PANTS; LOUNGEWEAR, NAMELY, ROBES, SWEAT SUITS, SWEAT
SHIRTS, DUSTERS, T-SHIRTS, LOUNGING PAJAMAS, ROMPERS, PLAY SUITS, JUMP SUITS,
PATIOSHIFTS, COVER UPS; SLEEPWEAR, NAMELY, GOWNS, PAJAMAS, DORM SHIRTS, BABY
DOLLS, CHEMISES, TEDDIES
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 2/18/2017
                             
345,102
 
Cuddl' Form (Stylized)
[ex10-1_cf.jpg]
 
4/13/2017
 
25
 
Nov-36
 
Slips
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 4/13/2017

 
Schedules
 
46

--------------------------------------------------------------------------------

 


3,309,506
 
Cinema Studio
 
10/9/2017
 
25
 
Jan-07
 
WOMEN'S SLEEPWEAR, PAJAMAS, NIGHTGOWNS, NIGHT SHIRTS, DORM SHIRTS, ROBES,
BABYDOLL PAJAMAS, CHEMISES, NEGLIGEES, AND SEDUCTIVE WEAR, NAMELY, THONGS,
GARTER BELTS, GARTERS, TEDDIES, BRASSIERES, BRALETTES IN THE NATURE OF
BRASSIERES OFSMALLER DESIGN, PANTIES, BUSTIERS, BABYDOLL PAJAMA SETS COMPRISED
OF TOPS AND PANTIES, AND TWO PIECE PAJAMA SETS COMPRISED OF TOPS AND SHORTS
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 10/9/2017
                             
3,373,701
 
Knickers by Cinema Etoile
 
1/22/2018
 
25
 
Sep-07
 
Panties
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 1/22/2018
                             
1,499,666
 
Starry Nites
 
8/9/2018
 
25
 
Feb-86
 
LADIES SLEEPWEAR, NAMELY NIGHTSHIRTS, BABY DOLLS, PAJAMAS, TEDDIES, PANTIES,
NIGHTGOWNS, AND ROBES
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 8/9/2018
                             
3,489,101
 
The Boudoir Collection
 
8/19/2018
 
25
 
Apr-04
 
WOMEN'S SLEEPWEAR, PAJAMAS, NIGHTGOWNS, NIGHT SHIRTS, DORM SHIRTS, ROBES,
BABYDOLLS, CHEMISES, NEGLIGEES, AND SEDUCTIVE WEAR, NAMELY, THONGS, GARTER
BELTS, GARTERS, TEDDIES, BRASSIERES, BRALETTES, PANTIES, BUSTIERS,
BABYDOLL-SHORT NIGHTSETS, AND TWO PIECE SHORT PAJAMA SETS
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 8/19/2018
                             
2,228,727
 
Seductive wear by Cinema Etoile
 
3/2/2019
 
25
 
Jun-95
 
WEARING APPAREL, NAMELY, LOUNGEWEAR, SLEEPWEAR, GARTERS AND GARTER BELTS
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 3/2/2019
                             
2,228,739
 
Seductive Wear
 
3/2/2019
 
25
 
Jun-95
 
WEARING APPAREL, NAMELY, LOUNGEWEAR, SLEEPWEAR, GARTERS AND GARTER BELTS
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 3/2/2019
                             
3,701,373
 
Sleepwear 4 Nappin' & Yappin
 
10/27/2019
 
25
 
Jan-95
 
Shorts, T-shirts, Sweatshirts, Sweatpants and Jackets
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 10/27/2019
                             
3,710,385
 
Camiette
 
11/10/2019
 
25
 
Jun-09
 
Ladies' bras, bralettes, camisoles
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 11/10/2019
                             
3,711,640
 
World's Biggest Sleep Shirt
 
11/17/2009
 
25
 
Jan-95
 
Shorts, T-shirts, Sweatshirts, Sweatpants and Jackets
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 11/17/10
                             
3,716,764
 
Demisole
 
11/24/2019
 
25
 
Jun-09
 
Ladies' bras, bralettes, camisoles
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 11/24/2019
                             
690,969
 
Movie Star
 
1/5/2020
 
25
 
Apr-37
 
 UNDERGARMENTS, SLEEPWEAR, AND LINGERIE
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 1/5/2020
                             
1,585,795
 
Real Shapes
 
3/6/2020
 
25
 
May-89
 
PANTIES AND COORDINATING TOPS NAMELY HALTERS, TANK TOPS, UNCONSTRUCTED BRA LIKE
TOPS AND TEDDIES
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 3/6/2020

 
Schedules
 
47

--------------------------------------------------------------------------------

 



   
Commonwealth of
Puerto Rico
                                                     
13,801
 
Movie Star
 
6/10/2016
 
25
 
Jun-66
 
UNDERGARMENTS SLEEPWEAR & LINGERIE
 
Movie Star, Inc.
 
Next renewal due by 6/10/2016
                                 
International
Trademarks
                                                     
1,265,919
 
Movie Star (France)
 
3/19/2014
 
International 25
     
Lingerie, Loungewear, Sleepwear
 
Movie Star, Inc.
 
Next renewal due by 3/19/2014
                             
243,927
 
Movie Star (Mexico)
 
8/10/2014
 
International 25
     
Lingerie, Loungewear, Sleepwear
 
Movie Star, Inc.
 
Next renewal due by 8/10/2014
                             
3,242,887
 
Movie Star (Japan)
 
12/25/2016
 
International 25
     
Lingerie, Loungewear, Sleepwear
 
Movie Star, Inc.
 
Next renewal due by 12/25/2016
                             
B 792,537
 
Movie Star (Great Britain)
 
6/24/2018
 
International 25
     
Lingerie, Loungewear, Sleepwear
 
Movie Star, Inc.
 
Next renewal due by 6/24/2018
                             
19,600,224
  
Movie Star (Hong Kong)
  
11/2/2018
  
International 25
  
 
  
Lingerie, Loungewear, Sleepwear
  
Movie Star, Inc.
  
Next renewal due by 11/2/2018

 
Schedules
 
48

--------------------------------------------------------------------------------

 

2.       Domain Names
 
Domain Name
 
Expiration Date
MOVIESTARINC.NET
 
10/18/2010
FOHGROUP.COM
 
2/16/2011
FOHGROUP.NET
 
2/16/2011
FREDERICKSGROUP.COM
 
3/31/2011
FREDERICKSGROUP.NET
 
3/31/2011
CINEMAETOILE.COM
 
6/10/2011
MOVIESTARINC.COM
 
5/20/2012
MOVIESTARLINGERIE.COM
  
6/13/2012

 
Schedules
 
49

--------------------------------------------------------------------------------

 

Schedule 5.01(v)
 
Material Contracts
 
A. 
Agreements Involving Aggregate Consideration of $250,000 or More in Any Calendar
Year

 
Service Agreements
 
 
1.
Select Merchant Payment Card Processing Agreement, dated as of January 10, 2003,
between Paymentech, LP and Frederick’s of Hollywood Stores, Inc.

 
 
2.
Select Merchant Payment Card Processing Agreement, dated as of February 6, 2003,
between Paymentech, LP and Hollywood Mail Order, LLC

 
 
3.
Printing Agreement, dated as of April 1, 2010, between Hollywood Mail Order, LLC
and World Color (USA) Corp.

 
 
4.
Business Service Agreement, dated June 26, 2009, between Frederick’s of
Hollywood, Inc. and Verizon Business Network Services, Inc., and amendment
thereto, dated July 7, 2009.

 
IT Related Agreements
 
 
5.
Master Subscription Agreement, dated as of June 17, 2008, between Demandware,
Inc. and Frederick’s of Hollywood, Inc.

 
 
6.
Client Services Agreement, dated as of June 17, 2008, between Demandware, Inc.
and Frederick’s of Hollywood, Inc.

 
Marketing Agreements
 
 
7.
Master Services Agreement (ClearEdge and ChannelView Applications), dated as of
December 23, 2005, between DoubleClick Inc., including its Abacus and Data
Management Solutions Divisions (now a division of Epsilon Targeting), and
Frederick’s of Hollywood, Inc.

 
 
8.
Master Services Agreement, dated January 13, 2010, between WhittmanHart, Inc.
and Frederick’s of Hollywood, Inc., as amended by Statement of Work No. 1, dated
January 13, 2010 (Social Media), and Statement of Work No. 2 (Bridal), dated
January 13, 2010.

 
 
9.
Letter of Understanding, dated as of April 30, 2010, between HRHH Hotel/Casino,
LLC and HRHH IP, LLC and Frederick’s of Hollywood, Inc.

 
10.
Master Services Agreement, dated as of August 20, 2004, between Frederick’s of
Hollywood, Inc. and LinkShare Corporation

 
11.
Work Order, dated as of September 14, 2009, between Frederick’s of Hollywood,
Inc. and Range Online Media, Inc.

 
Real Property and Equipment Lease Agreements
 
12.
Lease Agreement by and between WXI, Sun Real Estate Limited Partnership, as
landlord, and Frederick’s of Hollywood, Inc., as tenant, dated August 19, 2004,
for corporate headquarter premises located at 6255 Sunset Boulevard, Los
Angeles, CA  90028, and First Amendment dated July 20, 2007, between USA Sunset
Media LLC, as successor in interest to landlord, and tenant.

 
13.
Lease Agreement by and between Ryan Companies USA Inc., as landlord, and
Frederick’s of Hollywood, Inc., as tenant, dated September 25, 1998 for
Distribution Center premises at 5005 S. 40th Street, Phoenix, AZ  85040, as
amended by First Amendment dated August 1, 1999, Second Amendment dated January
12, 2000, Third Amendment dated February 15, 2002, Fourth Amendment dated May 9,
2005 and Fifth Amendment dated December 27, 2007, between Cotton Fredericks, LLC
as successor in interest to landlord, and tenant.

 
Schedules
 
50

--------------------------------------------------------------------------------

 

14.
Lease Agreement by and between Hollywood Associates LLC, as landlord, and
Frederick’s of Hollywood Stores Inc., as tenant, dated March 2, 2005 for
Flagship Store at 6751 Hollywood Boulevard, Los Angeles, CA  90028.

 
15.
Agreements of Lease, each dated as of September 8, 2000, between Eleven Fifteen
Associates and Frederick’s of Hollywood Group Inc. for the entire 11th floor and
for the rear portion of the tenth floor of 1115 Broadway, NY, NY.

 
16.
Value Plan Lease Agreement, dated June 13, 2006, between IBM Credit LLC and
Frederick’s of Hollywood Group Inc.

 
B. 
Other Contracts Material to the Business

 
Financing Agreements
 
 
1.
Amended and Restated Financing Agreement dated as of January 28, 2008 by and
among Frederick’s of Hollywood Group Inc. and certain of its Subsidiaries, as
Borrowers, the financial institutions from time to time party thereto and Wells
Fargo Retail Finance II, LLC, as the Arranger and Agent, and amendments thereto
dated September 9, 2008, September 21, 2009 and October 23, 2009.

 
 
2.
Amended and Restated Revolving Credit Note, dated as of January 28, 2008,
executed by the Borrowers and payable to the order of Wells Fargo Retail Finance
II, LLC

 
 
3.
Security Agreement, dated as of January 28, 2008, by Frederick’s of Hollywood
Group Inc. in favor of the Agent

 
 
4.
Pledge Agreement, dated as of January 28, 2008, by Frederick’s of Hollywood
Group Inc. in favor of the Agent

 
 
5.
Assignment for Security (Trademarks), dated as of January 28, 2008, by
Frederick’s of Hollywood Group Inc. in favor of the Agent

 
 
6.
Ratification and Reaffirmation Agreement, dated as of January 28, 2008, by
the Borrowers (other than Frederick’s of Hollywood Group Inc.) and
Fredericks.com, Inc. in favor of the Agent

 
 
7.
Amended and Restated Contribution Agreement, dated as of January 28, 2008, by
the Borrowers and Fredericks.com, Inc. in favor of the Agent

 
IT Related Agreements
 
 
8.
Software License Agreement, dated as of March 10, 1986, as amended, between
Island Pacific, Inc. and Frederick’s of Hollywood, Inc.

 
 
9.
Software Support Agreement, dated as of July 1, 2003, as amended, between Island
Pacific, Inc. and Frederick’s of Hollywood, Inc.

 
10.
Software License Agreement, dated as of May 31, 1988, between Micros Retail,
Inc. (formerly Commercialware, Inc.) and Frederick’s of Hollywood, Inc.

 
11.
Software Maintenance Agreement, dated as of December 5, 1995 between Micros
Retail, Inc. (formerly Commercialware, Inc.) and Frederick’s of Hollywood, Inc.

 
Schedules
 
51

--------------------------------------------------------------------------------

 

12.
Software License/Hardware Purchase Agreement (Tradewinds POS), dated June 23,
1999, between Datavantage, Inc. (a successor to STR, Inc. and a subsidiary of
Micros Systems, Inc.) and Frederick’s of Hollywood Stores, Inc.

 
13.
Licensed Program Maintenance Agreement (Tradewinds POS), dated June 23, 1999, as
amended, between  Datavantage, Inc. (a successor to STR, Inc. and a subsidiary
of Micros Systems, Inc.) and Frederick’s of Hollywood Stores, Inc.

 
14.
Help Desk Services Agreement (Tradewinds POS), dated July 31, 2002, as amended,
between Datavantage, Inc. (a successor to STR, Inc. and a subsidiary of Micros
Systems, Inc.) and Frederick’s of Hollywood Stores, Inc.

 
15.
Trading Partner Agreement dated October 6, 2005 between GXS, Inc. and
Frederick’s of Hollywood Group Inc. and an Amendment to that agreement dated
July 1, 2006.

 
16.
Recovery Services Agreement, dated April 1, 2006, between Sungard Availability
Services LP and Frederick’s of Hollywood Group Inc., amended May 1, 2006,
further amended May 1, 2009.

 
Insurance Policies
 
17.
See Schedule 5.01(r)

 
Equity Related Agreements
 
18.
1988 Amended and Restated Non-Qualified Stock Option Plan

 
19.
2000 Performance Equity Plan

 
20.
2003 Employee Equity Incentive Plan

 
21.
2010 Long-Term Incentive Equity Plan

 
22.
Non-Employee Director Compensation Plan effective January 1, 2005

 
23.
Annual Incentive Bonus Plan, effective June 29, 2010

 
C.           Agreements Relating to the License, Sale, Acquisition, Disposition
or Development of any Intellectual Property Rights
 
 
1.
Licensing Agent Agreement, dated as of December 7, 2009, by and between
Frederick’s of Hollywood, Inc. and Vault Agency, LLC.

 
 
2.
License Agreement (United States), dated as of April 27, 2010, by and between
Frederick’s of Hollywood, Inc., as Licensor, and Blue By Yoo, as Licensee

 
 
3.
License Agreement, dated as of June 3, 2010, by and between Frederick’s of
Hollywood, Inc., as Licensor, and Silver Moon Creations, Inc., as Licensee

 
 
4.
License Agreement (Korea), dated as of June 16, 2010, by and between Frederick’s
of Hollywood, Inc., as Licensor, and Blue By Yoo, as Licensee

 
 
5.
License Agreement, dated as of June 17, 2010, by and between Frederick’s of
Hollywood, Inc., as Licensor, and Pacific Group NY, LLC – Mystery House
Costumes, as Licensee

 
 
6.
License Agreement, dated as of July 6, 2010, by and between Frederick’s of
Hollywood, Inc., as Licensor, and Roffe Accessories, Inc., as Licensee

 
Schedules
 
52

--------------------------------------------------------------------------------

 

 
7.
Letter Agreement, dated as of July 14, 2010 between Avalon Group Ltd. and Avalon
Securities Ltd. and Frederick’s of Hollywood Group Inc.

 
D.           Employment and Consulting Agreements for Executive Officers that
provide for severance benefits, change of control payments or payments for other
personal services, exceeding $200,000 per individual
 
 
1.
Employment Agreement between Frederick’s of Hollywood Group Inc. and Thomas J.
Lynch, dated as of June 29, 2010

 
 
2.
Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Thomas J.
Lynch, dated as of January 29, 2009

 
 
3.
Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Thomas J.
Lynch, dated as of June 29, 2010

 
 
4.
Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Thomas J. Lynch, dated as of January 29, 2009

 
 
5.
Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Thomas J. Lynch, dated as of June 29, 2010

 
 
6.
Employment Agreement by and between Frederick’s of Hollywood Group Inc., FOH
Holdings, Inc. and Linda LoRe, dated January 29, 2008

 
 
7.
Notice of Nonrenewal of Employment Agreement from Frederick’s of Hollywood Group
Inc. to Linda LoRe, dated April 28, 2010

 
 
8.
Stock Option Agreement between FOH Holdings, Inc. and Linda LoRe, dated as of
December 2, 2003

 
 
9.
Stock Option Agreement between FOH Holdings, Inc. and Linda LoRe, dated as of
December 8, 2006

 
10.
Equity Incentive Agreement dated as of December 14, 2007 by and between FOH
Holdings, Inc. and Linda LoRe, as amended.

 
11.
Employment Agreement between Frederick’s of Hollywood Group Inc. and Thomas
Rende, dated as of June 1, 2010

 
12.
Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Thomas
Rende, dated December 10, 2004

 
13.
Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Thomas
Rende dated October 13, 2006

 
14.
Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Thomas
Rende, dated January 28, 2008

 
15.
Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Thomas
Rende, dated June 1, 2010

 
16.
Stock Agreement between Frederick’s of Hollywood Group Inc. and Thomas Rende
dated as of January 28, 2008

 
17.
Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Thomas Rende, dated as of June 1, 2010

 
Schedules
 
53

--------------------------------------------------------------------------------

 

Schedule 5.01(y)
 
Name; Jurisdiction of Organization; Organizational ID Number;
Chief Place of Business; Chief Executive Office; FEIN
 
Name/Chief Place of Business
 
Jurisdiction of
Incorporation/Formation
 
Organizational ID
 
FEIN
             
FREDERICK’S OF HOLLYWOOD GROUP INC.
1115 Broadway
New York, New York 10010
 
New York
 
None
 
13-5651322
             
FOH HOLDINGS, INC.
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
 
Delaware
 
2749384
 
36-4155442
             
FREDERICK'S OF HOLLYWOOD, INC.
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
 
Delaware
 
0580404
 
95-2666265
             
FREDERICK’S OF HOLLYWOOD STORES, INC.
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
 
Nevada
 
C16109-98
 
95-4698882
             
FREDERICKS.COM, INC.
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
 
Nevada
 
C9434-99
 
36-4306605
             
HOLLYWOOD MAIL ORDER, LLC
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
  
Nevada
  
LLC5354-99
  
95-4755205

 
Schedules
 
54

--------------------------------------------------------------------------------

 

5.01(bb)
 
Transactions with Affiliates
 
1.
The purchase and sale of inventory to Cinejour Lingerie, Inc., a wholly-owned
subsidiary of Frederick’s of Hollywood Group Inc.

 
2.
Employment related agreements with Executive Officers:  See Schedule 5.01(v)(D)

 
3.
Non-Employee Director Stock Option Agreements:

 
 
·
Stock Option Agreement, dated December 6, 2004 between Peter Cole and
Frederick’s of Hollywood Group Inc.

 
 
·
Stock Option Agreement, dated December 6, 2004 between John Eisel and
Frederick’s of Hollywood Group Inc.

 
 
·
Stock Option Agreement dated January 28, 2008 between Frederick’s of Hollywood
Group Inc. and Performance Enhancement Partners, LLC

 
 
·
Stock Option Agreement dated July 28, 2008 between Frederick’s of Hollywood
Group Inc. and Performance Enhancement Partners, LLC

 
 
·
Stock Option Agreement dated as of December 8, 2006, between FOH Holdings, Inc.
and Milton J. Walters

 
4.
Warrants:

 
 
·
Warrant, dated January 28, 2008, to purchase 298,296 shares of common stock of
Frederick’s of Hollywood Group Inc. issued to Tokarz Investments, LLC

 
 
·
Warrant, dated January 28, 2008, to purchase 298,296 shares of common stock of
Frederick’s of Hollywood Group Inc. issued to Fursa Master Global Event Driven
Fund L.P.

 
 
·
Three year Warrants, dated May 18, 2010, to purchase an aggregate of 500,000
shares of common stock of Frederick’s of Hollywood Group Inc. issued to Fursa
Master Rediscovered Opportunities Fund L.P., Fursa Capital Partners LP, Fursa
Master Global Event Driven Fund L.P. and Blackfriars Master Vehicle LLC – Series
2

 
 
·
Five year Warrants, dated May 18, 2010, to purchase an aggregate of 500,000
shares of common stock of Frederick’s of Hollywood Group Inc. issued to Fursa
Master Rediscovered Opportunities Fund L.P., Fursa Capital Partners LP, Fursa
Master Global Event Driven Fund L.P. and Blackfriars Master Vehicle LLC – Series
2

 
 
·
Seven year Warrants, dated May 18, 2010, to purchase an aggregate of 500,000
shares of common stock of Frederick’s of Hollywood Group Inc. issued to Fursa
Master Rediscovered Opportunities Fund L.P., Fursa Capital Partners LP, Fursa
Master Global Event Driven Fund L.P. and Blackfriars Master Vehicle LLC – Series
2

 
5.
Lock Up Agreements

 
Lock Up Agreements, each dated as of May 18, 2010, by and between Frederick’s of
Hollywood Group Inc. and each of Fursa Master Rediscovered Opportunities Fund
L.P., Fursa Capital Partners LP, Fursa Master Global Event Driven Fund L.P. and
Blackfriars Master Vehicle LLC – Series 2
 
Schedules
 
55

--------------------------------------------------------------------------------

 

5.01(cc)
 
Equity Capitalization
 
Authorized, Issued and Outstanding Capital Stock of Group and Shares Reserved
for Issuance:
 
Total Shares Authorized
 
Common Stock,
$.01 par value
   
Preferred Stock,
$.01 par value
        200,000,000       10,000,000                    
Shares Issued and Outstanding
    38,118,199       0                    
Shares reserved for issuance
               
Shares issuable upon exercise of stock options granted and outstanding
    3,002,724          
Shares in the form of stock options and other equity awards available for grant
    3,941,209          
Shares issuable upon exercise of outstanding warrants
    4,678,746          
Total shares reserved for issuance
    11,622,679          

 
(i)           Share capital of Frederick’s of Hollywood Group Inc. subject to
preemptive rights or similar rights:  NONE
 
(ii)          Securities, contracts or arrangements by which Frederick’s of
Hollywood Group Inc. or any of its Subsidiaries is or may become bound to issue
additional share capital:
 
 
·
Warrant, dated January 28, 2008, to purchase 298,296 shares of common stock of
Frederick’s of Hollywood Group Inc. issued to Tokarz Investments, LLC



 
·
Warrant, dated January 28, 2008, to purchase 298,296 shares of common stock of
Frederick’s of Hollywood Group Inc. issued to Fursa Master Global Event Driven
Fund L.P.



 
·
Series A Warrant, dated March 16, 2010, to purchase an aggregate of 1,162,820
shares of common stock of Frederick’s of Hollywood Group Inc. issued to the
purchasers party to the Securities Purchase Agreement, dated as of March 16,
2010, between Frederick’s of Hollywood Group Inc. and each of the purchasers



 
·
Series B Warrant, dated March 16, 2010, to purchase an aggregate of 1,162,820
shares of common stock of Frederick’s of Hollywood Group Inc. issued to the
purchasers party to the Securities Purchase Agreement, dated as of March 16,
2010, between Frederick’s of Hollywood Group Inc. and each of the purchasers



 
·
Series B Warrant, dated March 16, 2010, to purchase 218,029 shares of common
stock of Frederick’s of Hollywood Group Inc. issued to Avalon Securities Ltd.

 
(iii)         Outstanding credit facilities:  Existing Wells Fargo Agreement and
related documents
 
(iv)         Financing statements securing obligations:  See Schedule 6.02(b)
 
(v)          Registration rights agreements for which Group of any of its
Subsidiaries is or could be subject to financial penalties:  NONE
 
(vi)         Outstanding securities with redemption or similar provisions:  NONE
 
(vii)        Liabilities or obligations required to be disclosed in SEC
Documents but not so disclosed:  NONE
 
(viii)       Outstsanding SEC comment letters:  NONE
 
Schedules
 
56

--------------------------------------------------------------------------------

 

Schedule 6.01(s)
 
Debt Service Coverage Ratio
 
Computation Period Ending
 
Debt Service Coverage Ratio
     
Fiscal Year Ending July 2011;
 
1:50: 1.00
     
Each Quarterly Period thereafter
   
measured on an LTM basis.
 
1:50: 1.00

 
Schedules
 
57

--------------------------------------------------------------------------------

 


Schedule 6.02(b)
 
Existing Liens
 
Tangible Assets
 
DEBTOR
 
SECURED 
PARTY/CREDITOR
 
STATE
 
UCC OR FILING
NUMBER
 
FILING 
DATE
 
COLLATERAL
 
ADDITIONAL
FILING
INFORMATION
TANGIBLE ASSETS
                       
Frederick’s of Hollywood Group Inc.
 
Wells Fargo Retail Finance II, LLC, as agent
 
NY
 
200801290081909
 
1/29/08
 
Blanket
   
Frederick’s of Hollywood Group Inc.
 
Fursa Master Global Event Driven Fund L.P.
  
Fursa Capital Partners LP
  
Blackfriars Master Vehicle LLC – Series 2
  
Fursa Master Rediscovered Opportunities Fund L.P.
 
NY
 
200801290086074
 
1/29/08
 
Blanket
 
Termination Statement filed 7/23/10
  
File Number 201007230401081
Frederick’s of Hollywood Group Inc.
 
Verizon Credit Inc.
 
NY
 
200907205660035
 
7/20/09
 
Cisco data equipment
 
Lessee/Lessor
Movie Star, Inc. (now known as Frederick’s of Hollywood Group Inc.)
 
The CIT Group/Commercial Services, Inc.
 
NY
 
200606280536198
 
6/28/06
 
Accounts, documents of title, general intangibles, inventory and other
collateral as described
 
Termination statement filed 7/23/10
   
File number 201007230401093
Movie Star, Inc. (now known as Frederick’s of Hollywood Group Inc.)
 
IBM Credit LLC
 
NY
 
200607175708654
 
7/17/06
 
IBM leased equipment
 
Lessee/Lessor
Movie Star, Inc. (now known as Frederick’s of Hollywood Group Inc.)
 
NY Department of Taxation and Finance
 
NY
 
000126325-01
 
11/17/88
 
N/A
 
$11,777.52
  
State Tax Lien

 
Schedules
 
58

--------------------------------------------------------------------------------

 


DEBTOR
 
SECURED 
PARTY/CREDITOR
 
STATE
 
UCC OR FILING
NUMBER
 
FILING 
DATE
 
COLLATERAL
 
ADDITIONAL
FILING
INFORMATION
FOH Holdings, Inc.
 
Wells Fargo Retail Finance II, LLC, as agent
 
DE
 
30029085
 
1/6/03
 
Blanket
 
Assignment filed 5/22/03
  
Continuation filed 8/8/07
FOH Holdings, Inc.
 
Fursa Master Global Event Driven Fund, L.P., a Cayman Islands limited
partnership
  
Blackfriars Master Vehicle LLC – Series 2, a Delaware limited liability company
  
Fursa Capital Partners LP, a Delaware limited partnership
  
Fursa Master Rediscovered Opportunities Fund, L.P., a Cayman Islands limited
partnership
 
DE
 
80341873
 
1/29/08
 
Blanket
 
Termination Statement filed 7/22/10
  
2010 2556326
Frederick’s of Hollywood, Inc.
 
Wells Fargo Retail Finance II, LLC, as agent
 
DE
 
30029051
 
1/6/03
 
Blanket
 
Assignment filed 1/6/03
  
Continuation filed 8/8/07
Frederick’s of Hollywood, Inc.
 
Fursa Master Global Event Driven Fund, L.P., a Cayman Islands limited
partnership
  
Blackfriars Master Vehicle LLC – Series 2, a Delaware limited liability company
  
Fursa Capital Partners LP, a Delaware limited partnership
  
Fursa Master Rediscovered Opportunities Fund, L.P., a Cayman Islands limited
partnership
 
DE
 
80341873
 
1/29/08
 
Blanket
 
Termination Statement filed 7/22/10
  
2010 2556326

 
Schedules
 
59

--------------------------------------------------------------------------------

 


DEBTOR
 
SECURED 
PARTY/CREDITOR
 
STATE
 
UCC OR FILING
NUMBER
 
FILING 
DATE
 
COLLATERAL
 
ADDITIONAL
FILING
INFORMATION
Fredericks.com, Inc.
 
Wells Fargo Retail Finance II, LLC, as agent
 
NV
 
2003000339-5
 
1/6/03
 
Blanket
 
Assignment filed 6/21/03
  
Continuation filed 11/21/07
Fredericks.com, Inc.
 
Fursa Master Global Event Driven Fund L.P.
  
Fursa Capital Partners LP
  
Blackfriars Master Vehicle LLC – Series 2
  
Fursa Master Rediscovered Opportunities Fund L.P.
 
NV
 
2008003191-4
 
1/30/08
 
Blanket
 
Termination Statement filed 7/22/10
  
Filing Number 2010018376-8
Fredericks.com.Inc.
 
Wells Fargo Retail Finance II, LLC, as agent
 
NV
 
2008034178-3
 
11/6/08
 
Blanket
   
Frederick’s of Hollywood Stores, Inc.
 
Wells Fargo Retail Finance II, LLC, as agent
 
NV
 
2003000343-4
 
1/6/03
 
Blanket
 
Assignment filed 6/25/03
  
Continuation filed 11/9/07
Frederick’s of Hollywood Stores, Inc.
 
Fursa Master Global Event Driven Fund L.P.
  
Fursa Capital Partners LP
  
Blackfriars Master Vehicle LLC – Series 2
   
Fursa Master Rediscovered Opportunities Fund L.P.
 
NV
 
2008003191-4
 
1/30/08
 
Blanket
 
Termination Statement filed 7/22/10
  
Filing Number 2010018376-8

 
Schedules
 
60

--------------------------------------------------------------------------------

 


DEBTOR
 
SECURED
PARTY/CREDITOR
 
STATE
 
UCC OR FILING
NUMBER
 
FILING 
DATE
 
COLLATERAL
 
ADDITIONAL
FILING
INFORMATION
Frederick’s of Hollywood Stores, Inc.
 
Wells Fargo Retail Finance II, LLC
 
NV
 
2008034177-1
 
11/6/08
 
Blanket
   
Hollywood Mail Order, LLC
 
Wells Fargo Retail Finance II, LLC, as agent
 
NV
 
2003000345-8
 
1/6/03
 
Blanket
 
Assignment filed 5/21/03
  
Continuation filed 11/21/07
Hollywood Mail Order, LLC
 
Fursa Master Global Event Driven Fund L.P.
  
Fursa Capital Partners LP
  
Blackfriars Master Vehicle LLC – Series 2
  
Fursa Master Rediscovered Opportunities Fund L.P.
 
NV
 
2008003191-4
 
1/30/08
 
Blanket
 
Termination Statement filed 7/22/10
  
Filing Number 2010018376-8
Hollywood Mail Order, LLC
 
Wells Fargo Retail Finance II, LLC, as agent
 
NV
 
2008034176-9
 
11/6/08
 
Blanket
   

 
Schedules
 
61

--------------------------------------------------------------------------------

 

Intangible Assets
OWNER
 
MARK
 
SER. NO.
/ REG.
NO.
 
FILED /
ISSUED
 
EXP.
DATE
 
ASSIGNMENT / SECURITY INTEREST
                     
Frederick’s of Hollywood, Inc.
 
F [Stylized]
  
[ex10-1_f.jpg]
 
Reg. No.
3,532,435
 
Registered
11/11/2008
 
11/11/2018
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
1/31/2008 at Reel / Frame 3708/0058
                     
Frederick’s of Hollywood, Inc.
 
F [Stylized]
   
[ex10-1_f.jpg]
 
Reg. No.
3,076,474
 
Registered
4/4/2006
 
4/4/2016
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
1/31/2008 at Reel / Frame 3708/0058
                     
Frederick’s of Hollywood, Inc.
 
FREDERICK’S
 
Reg. No.
1,051,548
 
Registered
10/26/1976
 
10/26/2016
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
1/31/2008 at Reel / Frame 3708/0058
  
Assignment for Security to Wells Fergo Retail Finance LLC, Recorded 2/26/2003 at
Reel/Frame 2610/0984
                     
Frederick’s of Hollywood, Inc.
 
FREDERICK’S
 
Reg. No.
1,052,485
 
Registered
11/9/1976
 
11/9/2016
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
1/31/2008 at Reel / Frame 3708/0058
  
Assignment for Security to Wells Fergo Retail Finance LLC, Recorded 2/26/2003 at
Reel/Frame 2610/0984
                     
Frederick’s of Hollywood, Inc.
 
FREDERICK’S
 
Reg. No.
1,055,867
 
Registered
1/11/1977
 
1/11/2017
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
1/31/2008 at Reel / Frame 3708/0058
  
Assignment for Security to Wells Fergo Retail Finance LLC, Recorded 2/26/2003 at
Reel/Frame 2610/0984

 
Schedules
 
62

--------------------------------------------------------------------------------

 


OWNER
 
MARK
 
SER. NO.
/ REG.
NO.
 
FILED /
ISSUED
 
EXP.
DATE
 
ASSIGNMENT / SECURITY INTEREST
                     
Frederick’s of Hollywood, Inc.
 
FREDERICK’S
 
Reg. No.
1,058,525
 
Registered
2/8/1977
Renewed
 
2/8/2017
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
1/31/2008 at Reel / Frame 3708/0058
  
Assignment for Security to Wells Fergo Retail Finance LLC, Recorded 2/26/2003 at
Reel/Frame 2610/0984
                     
Frederick’s of Hollywood, Inc.
 
FREDERICK’S
[Stylized]
  
[ex10-1_fr.jpg]
 
Reg. No.
664,746
 
Registered
7/22/1958
 
7/22/2018
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
1/31/2008 at Reel / Frame 3708/0058
  
Assignment for Security to Wells Fergo Retail Finance LLC, Recorded 2/26/2003 at
Reel/Frame 2610/0984
                     
Frederick’s of Hollywood, Inc.
 
FREDERICKS.COM
 
Reg. No.
2,403,596
 
Registered
11/14/2000
 
11/14/2010
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
1/31/2008 at Reel / Frame 3708/0058
  
Assignment for Security to Wells Fergo Retail Finance LLC, Recorded 2/26/2003 at
Reel/Frame 2610/0984
                     
Frederick’s of Hollywood, Inc.
 
FREDERICK’S OF HOLLYWOOD
 
Reg. No.
1,627,771
 
Registered
12/11/1990
 
12/11/2010
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
1/31/2008 at Reel / Frame 3708/0058
  
Assignment for Security to Wells Fergo Retail Finance LLC, Recorded 2/26/2003 at
Reel/Frame 2610/0984
                     
Frederick’s of Hollywood, Inc.
 
FREDERICK’S OF HOLLYWOOD
 
Reg. No.
1,674,329
 
Registered
2/4/1992
 
2/4/2012
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
1/31/2008 at Reel / Frame 3708/0058
  
Assignment for Security to Wells Fergo Retail Finance LLC, Recorded 2/26/2003 at
Reel/Frame 2610/0984

 
Schedules
 
63

--------------------------------------------------------------------------------

 


OWNER
 
MARK
 
SER. NO.
/ REG.
NO.
 
FILED /
ISSUED
 
EXP.
DATE
 
ASSIGNMENT / SECURITY INTEREST
                     
Frederick’s of Hollywood, Inc.
 
FREDERICK’S OF HOLLYWOOD
[Stylized]
[ex10-1_fred.jpg]
 
Reg. No.
2,932,489
 
Registered
3/15/2005
 
3/15/2015
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
1/31/2008 at Reel / Frame 3708/0058
                     
Frederick’s of Hollywood, Inc.
 
FREDERICK’S OF HOLLYWOOD
[Stylized]
[ex10-1_fred.jpg]
 
Reg. No.
3,405,857
 
Registered
4/1/2008
 
4/1/2018
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
1/31/2008 at Reel / Frame 3708/0058
                     
Frederick’s of Hollywood, Inc.
 
GET CHEEKY [and Design]
  
[ex10-1_get.jpg]
 
Reg. No.
3,416,487
 
Registered
4/29/2008
 
4/29/2018
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
1/31/2008 at Reel / Frame 3708/0058
                     
Frederick’s of Hollywood, Inc.
 
PREMIERE LINE BY FREDERICK’S OF HOLLYWOOD
 
Reg. No.
3,456,537
 
Registered
7/1/2008
 
7/1/2018
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
1/31/2008 at Reel / Frame 3708/0058
                     
Frederick’s of Hollywood, Inc.
 
THE HOLLYWOOD EXXTREME CLEAVAGE [and Design]
[ex10-1_ext.jpg]
 
Reg. No. 3,164,722
 
Registered
10/31/2006
 
10/31/2016
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
1/31/2008 at Reel / Frame 3708/0058
                     
Frederick’s of Hollywood, Inc.
  
THE ORIGINAL SEX SYMBOL
  
Reg. No. 3,156,626
  
Registered
10/17/2006
  
10/17/2016
  
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
1/31/2008 at Reel / Frame 3708/0058

 
Schedules
 
64

--------------------------------------------------------------------------------

 

3. 
Registrations owned by Frederick’s of Hollywood Group, Inc.



OWNER
 
MARK
 
SER. NO.
/ REG.
NO.
 
FILED /
ISSUED
 
EXP.
DATE
 
ASSIGNMENT / SECURITY INTEREST
Frederick’s of Hollywood Group, Inc.
 
CINEJOUR
 
Reg. No.
1,605,698
 
Registered
7/10/1990
 
7/10/2020
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400
Frederick’s of Hollywood Group, Inc.
 
CINEMA ETOILE [Stylized]
[ex10-1_ce.jpg]
 
Reg. No.
1,209,847
 
Registered
9/21/1982
 
9/21/2012
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400
Frederick’s of Hollywood Group, Inc.
 
CINEMA STUDIO
 
Reg. No.
3,309,506
 
Registered
10/9/2007
 
10/9/2017
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400
Frederick’s of Hollywood Group, Inc.
 
COMFY COZY
 
Reg. No.
2,582,551
 
Registered
6/18/2002
 
6/18/2012
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400
Frederick’s of Hollywood Group, Inc.
 
CUDDL'FORM [Stylized]
[ex10-1_cf.jpg]
 
Reg. No.
345,102
 
Registered
4/13/1937
 
4/13/2017
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400
Frederick’s of Hollywood Group, Inc.
 
HEATHER NICOLE
 
Reg. No.
1,704,269
 
Registered
7/28/1992
 
7/28/2012
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400
Frederick’s of Hollywood Group, Inc.
 
KNICKERS BY CINEMA ETOILE
 
Reg. No.
3,373,701
 
Registered
1/22/2008
 
1/22/2018
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400
Frederick’s of Hollywood Group, Inc.
 
MOVIE STAR
 
Reg. No.
690,969
 
Registered
1/5/1960
 
1/5/2020
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400
Frederick’s of Hollywood Group, Inc.
 
MOVIE STAR
 
Reg. No.
1,190,788
 
Registered
2/23/1982
 
2/23/2012
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400
Frederick’s of Hollywood Group, Inc.
 
M·T·B MEANT TO BE [and Design]
[ex10-1_mtb.jpg]
 
Reg. No.
2,428,946
 
Registered
2/13/2001
 
2/13/2011
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400

 
Schedules
 
65

--------------------------------------------------------------------------------

 


OWNER
 
MARK
 
SER. NO.
/ REG.
NO.
 
FILED /
ISSUED
 
EXP.
DATE
 
ASSIGNMENT / SECURITY INTEREST
Frederick’s of Hollywood Group, Inc.
 
NIGHT MANEUVERS
 
Reg. No.
2,977,356
 
Registered
7/26/2005
 
7/26/2015
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400
Frederick’s of Hollywood Group, Inc.
 
NIGHT MAGIC
 
Reg. No.
2,039,454
 
Registered
2/18/1997
 
2/18/2017
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400
Frederick’s of Hollywood Group, Inc.
 
PAM UNDIES [Stylized]
[ex10-1_pu.jpg]
 
Reg. No.
1,303,849
 
Registered
11/6/1984
 
11/6/2014
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400
Frederick’s of Hollywood Group, Inc.
 
REAL SHAPES
 
Reg. No.
1,585,795
 
Registered
3/6/1990
 
3/6/2020
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400
Frederick’s of Hollywood Group, Inc.
 
SEDUCTIVE WEAR
 
Reg. No.
2,228,739
 
Registered
3/2/1999
 
3/2/2019
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400
Frederick’s of Hollywood Group, Inc.
 
SEDUCTIVE WEAR BY CINEMA ETOILE
 
Reg. No.
2,228,727
 
Registered
3/2/1999
 
3/2/2019
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400
Frederick’s of Hollywood Group, Inc.
 
STARDUST
 
Reg. No.
2,546,914
 
Registered
3/12/2002
 
3/12/2012
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400
Frederick’s of Hollywood Group, Inc.
 
STARRY NITES
 
Reg. No.
1,499,666
 
Registered
8/9/1988
 
8/9/2018
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400
Frederick’s of Hollywood Group, Inc.
 
SWEET-TOPS [Stylized]
[ex10-1_st.jpg]
 
Reg. No.
1,190,785
 
Registered
2/23/1982
 
2/23/2012
 
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400
Frederick’s of Hollywood Group, Inc.
  
THE BOUDOIR COLLECTION
  
Reg. No.
3,489,101
  
Registered
8/19/2008
  
8/19/2018
  
Security Interest to Wells Fargo Retail Finance II, LLC, as agent, Recorded on
3/5/2008 at Reel / Frame 3738/0400

 
Schedules
 
66

--------------------------------------------------------------------------------

 
 
Schedule 6.02(f)
 
Existing Investments
 
None
 
Schedules
 
67

--------------------------------------------------------------------------------

 

Schedule 6.02(j)
 
Transactions with Affiliates
 
 
1.
The purchase and sale of inventory to Cinejour Lingerie, Inc., a wholly-owned
subsidiary of Frederick’s of Hollywood Group Inc.

 
 
2.
Employment related agreements with Executive Officers:  See Schedule 5.01(v)(D)

 
 
3.
Non-Employee Director Stock Option Agreements:

 
 
·
Stock Option Agreement, dated December 6, 2004 between Peter Cole and
Frederick’s of Hollywood Group Inc.

 
 
·
Stock Option Agreement, dated December 6, 2004 between John Eisel and
Frederick’s of Hollywood Group Inc.

 
 
·
Stock Option Agreement dated January 28, 2008 between Frederick’s of Hollywood
Group Inc. and Performance Enhancement Partners, LLC

 
 
·
Stock Option Agreement dated July 28, 2008 between Frederick’s of Hollywood
Group Inc. and Performance Enhancement Partners, LLC

 
 
·
Stock Option Agreement dated as of December 8, 2006, between FOH Holdings, Inc.
and Milton J. Walters

 
 
4.
Warrants:

 
 
·
Warrant, dated January 28, 2008, to purchase 298,296 shares of common stock of
Frederick’s of Hollywood Group Inc. issued to Tokarz Investments, LLC

 
 
·
Warrant, dated January 28, 2008, to purchase 298,296 shares of common stock of
Frederick’s of Hollywood Group Inc. issued to Fursa Master Global Event Driven
Fund L.P.

 
 
·
Three year Warrants, dated May 18, 2010, to purchase an aggregate of 500,000
shares of common stock of Frederick’s of Hollywood Group Inc. issued to Fursa
Master Rediscovered Opportunities Fund L.P., Fursa Capital Partners LP, Fursa
Master Global Event Driven Fund L.P. and Blackfriars Master Vehicle LLC – Series
2

 
 
·
Five year Warrants, dated May 18, 2010, to purchase an aggregate of 500,000
shares of common stock of Frederick’s of Hollywood Group Inc. issued to Fursa
Master Rediscovered Opportunities Fund L.P., Fursa Capital Partners LP, Fursa
Master Global Event Driven Fund L.P. and Blackfriars Master Vehicle LLC – Series
2

 
 
·
Seven year Warrants, dated May 18, 2010, to purchase an aggregate of 500,000
shares of common stock of Frederick’s of Hollywood Group Inc. issued to Fursa
Master Rediscovered Opportunities Fund L.P., Fursa Capital Partners LP, Fursa
Master Global Event Driven Fund L.P. and Blackfriars Master Vehicle LLC – Series
2

 
 
5.
Lock Up Agreements

 
Lock Up Agreements, each dated as of May 18, 2010, by and between Frederick’s of
Hollywood Group Inc. and each of Fursa Master Rediscovered Opportunities Fund
L.P., Fursa Capital Partners LP, Fursa Master Global Event Driven Fund L.P. and
Blackfriars Master Vehicle LLC – Series 2
 
Schedules
 
68

--------------------------------------------------------------------------------

 

Schedule 6.02(k)
 
Limitations on Dividends and Other Payment Restrictions
 
Existing Wells Fargo Agreement and related documents
 
Schedules
 
69

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Form of Guaranty


See Exhibit 10.2 to this Form 8-K
 

--------------------------------------------------------------------------------


 
EXHIBIT B


Form of Note


See Exhibit 10.3 to this Form 8-K

 

--------------------------------------------------------------------------------

 

EXHIBIT C


Form of Security Agreement


See Exhibit 10.4 to this Form 8-K

 

--------------------------------------------------------------------------------

 

EXHIBIT D


Form of Intercreditor Agreement


See Exhibit 10.7 to this Form 8-K
 
 

--------------------------------------------------------------------------------

 